Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 1 of 89 Page ID #:14




                   EXHIBIT A
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 2 of 89 Page ID #:15




                                                                                                                     null / PERINJ
                                                                                                     Transmittal Number: 21419581
Notice of Service of Process                                                                            Date Processed: 04/17/2020

Primary Contact:           Kiia Adams
                           Delta Air Lines, Inc
                           1030 Delta Blvd, Dept 982
                           Atlanta, GA 30354-1989

Entity:                                       Delta Air Lines, Inc.
                                              Entity ID Number 2078129
Entity Served:                                Delta Airlines, Inc.
Title of Action:                              Erik Garcia vs. Delta Airlines, Inc.
Matter Name/ID:                               Erik Garcia vs. Delta Airlines, Inc. (10191413)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            20STCV04629
Jurisdiction Served:                          California
Date Served on CSC:                           04/17/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Ali Parvaneh
                                              949-756-9050

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 3 of 89 Page ID #:16




                                           SUMM®NS on First Amended Complaint                                                 FORcouRrusEONl.v
                                                                                                                          (SOLOPARAUSOOPLACORTE)
                                  (C1TAC10N JUDICL4L)                                                             I
NOTICE TO DEFENDANT:
(AVlSO AL DFMANDADO):
_DELTA AIRLINES, 1NC., a corporation or other form of legal enti and DOES 1 through 100,
inc usive.
YOU ARE BEING SUED BY PLAINTIFF:
(LO EST,4 DEMANDANDO FL DEMANDANTE):
ERIK GARCIA, an individual; Additional Parties Attachment form is attached


   You have 30 CALENDAR DAYS after this summons and legal papers are senred on you to file a written response at thls court and have a copy
   rved on the piaintiff. A letter or phone call will not protect you, Your written response must be in proper legal form if you want the court to hear your
   se. There may be a court farm that you can use for your response. You can find these court forms and more informatien at tho California Courts
   iline Self-Heip Center (wsvw.courUnfo.ca.govlselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
   urt cterk for a fee waiver form. If you do not fife your response an time, you may Iose the case by defauit, and your wages, money, and property may
    taken without further warning from the court.
   There are other legel requirements. You may want to call an attomey right away. If you do not know an atlorney, you may vaant to calt an attorney
   rerral service, lf you cannot afford an attorney, you may be eligible for free legal servlces from a nonprofit legal services program. You can iocate
   -se nonprofit groups at the California Legai 8ervices Web site (wvnm.lawhelpcalifomia.org), the California Courts Oniine Solt Help Center
   rovw.courtinfo.ca.govlselthelp}, or by contact(ng yourlocal court or county bar assooiation. NOTE: The court has a statutory lien for wahred fees and
   sts on any setilement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid berore the court xqil dismiss the case.
   VISO? Lo han demaredado. Si no responde dentro de 30 dias, la corte puede dectdiren su contra sin escucharsu versl6n. Lea la informacl6n a

    Tiena 30 D(AS DE CALENLL4R10 despuess de qua le entreguen esta cilaci6n y papetes legales para presentar una respuesta por escrito en esta
   rte y hacerque se entregue una copia al demandante. Una carta o una llamada telefdnica no to protegan, Su respuesta por escrito tiene que estar
   I fonnato legal correcto si desea que procesen su caso en la corte. Fs posrble que haya un formutarlo que usted pueda usar para su respuesta.
   rede encontrarestos formulados de la corte y mas infonnaci6n en el Centro de Ayuda de las Cortes de Calitornia (utivw.sucerte.ca.gov), en la
   hlioteca do loyes de su condado o en ta corte que le quede mis cerca. Sl no puede pagarla cuota de presentacifn, pida al secretarto de la corte que
   dd un forrnulario de exencl6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso porincumptimiento y la corto /e podrd
   ~itar su sueldo, dinero y bienes stn m6s adverfencia.
   Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Sino conoce a un abogado, puede llamar a un servicio de
   misi6n a abogados. Sino puede pagara un abogado, es posible que cumpia con tosrequisitos para o6tenerservicios /egales gratultos de un
   ograma de serviclos legales sfn fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Ca/ifomfa Legal Serv/ces,
   rovw.lawhelpcalifomle.orgJ, en el Centro de Ayuda de las Cottes de Californta, (t•vavVv.sucofte.ca.gov) o ponl8ndose en contacto con la corte o ef
   legio de abogados locates. AV1S0: Por tey, la corte fiene derecho a reclamar las cuotas y los costos exentos por inrponer un gravatrten sobre
   lalquierrecuperacl6n-de-$70;000-6 trtds tta-7alorrectbida madiante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
    gar el gravamen de la catte antes de que la corte pueda desechar el caso.
The name and address ofthe court is:                                                                     CASE NUMBER: (NrSmero del Caso):
(El nombre y direccion de ta co/te es):                                                                  20STCV04629
Supernor Court of California - County of Los An geles
312 Nor#h Spring Street, Los Angeles, CA 90012
Spring Street Courthouse
The name, address, and telephone number of plaintifPs attorney, or plaintiffwithout an attorney, is: (EI nombre, la direcci6n y el numero
de telafono del abogado del demandante, o del demandante qua no tiene abogado, es):
Ali ParvanehlJenos Firouznam-Heidarf/Laura HassanlMADISON LAW, APC - 17702 Mitchel! North, Irvine, CA 926141(949) 756-9050
DATE:                                                                                    Clerk, by                                                 , Deputy
(Fecha)                                                                     (Secre tarlo)                                                          (AdJunto)
(For proof of service of this summons, use Proof of Service of Sumrnons (form POS-090),)
(Para prueba de entrega de esta citat(dn use elformulatfo Proof of 8ervice of Summons, (POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
 I5EAL1
                                      1.          as an individual defendant.
                                      2.          as the person sued underthe fictitious name of (specify):

                                      3.   Q on behalf of (speeify): Delta Air Line, Inc., a corporation or otlierform of IeQal entity

                                           under:       CCP 416.10 (corporaUon)               0 CCP 416.60 (minor)
                                                    ~ CCP 416.20 (defunct oorporatton)        0 CCP 416.70 (conservatee)
                                                    0 CCP 416.40 (association or partnership) Q CCP 416.90 (authorized person)
                                                    ~ other (specify):
                                      4. [A by personal delivery on (date) k I1-7'2Z?L-)                                                              Pape 1
Farmqdopt9dforfdandatayUse                                            SUMMONSorfiFirst'Amended Complaint                      CodeotCivilPrccedurey§412.2n,qe5
Juoiclal Council o1 Cafifcmia                                                                                                                  wv»v.c0ur7s.cw.9oV
8U?d-100 tR6v. JWy 1, 2009I
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 4 of 89 Page ID #:17



                                                                                                                           SUM-200(A)
   SHORT TITLE:                                                                               CASE NUMeER:
_ Garcia v. Delta Airlines, Inc., et al.                                                                     20STCV04629

                                                    INSTRUCTIONS FOR USE
  ♦ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
       Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of parfy.):

     [T Plaintiff               0 Defendant F-I cross-Complainant         F7 Cross-Defendant

   RAMONA GARCIA, an individual; EVELYN A. GARCIA, a Minor by and through her Guardian Ad
   Litem, Erik Garcia; ERIKA A. GARCIA, an individual; ERIK G. GARCIA, a Minor by and through his
   Guardian Ad Litem, Erik Garcia; BLANCA PEREZ, an individual; DIANA FLORES, an individual;
   XAVIER BUSTAMANTE, a Minor by and through his Guardian Ad Litem, Blanca Perez; ALESSANDRA
   PEREZ, a Minor by and tluough her Guardian Ad Litem, Blanca Perez; LUIS ROJAS, an individual;
   MIGUEL BUSTAMANTE, an individual; VERONICA RAMOS, an individual; BRAYANT RIVAS, an
   individual; BRYANNA RIVAS, a Minor by and through her Guardian Ad Litem, Veronica Ramos;
   VERONICA ALVAREZ, a Minor by and through her Guardian Ad Litem, Veronica Ramos; MILVIA
   NIVETY TORRES, an individual; KEVIN TORRES, an individual; MARIO RENE TORRES, an
   individual; SUSAN FLORES, an individual; RICARDO LOPEZ, an individual; JORGE AVILA, an
   individual; JONATHAN AVILA, an individual; SERGIO PULIDO aka MATTHEW LOPEZ, a Minor by
   and through his Guardian Ad Litem, Susan Flores; SEBASTIAN CORNEJO FLORES, a Minor by and
   through his Guardian Ad Litem, Susan Flores; ARACELY MONROY DE FLORES, an individual;
   EVELYN VIERNA, an individual; EDWIN MORALES, an individual; ETHAN MORALES-VIERNA, an
   individual; YENY BENITEZ, an individual; VICTOR BENITEZ, an individual; ADRIAN BENITEZ, a
   Minor by and through his Guardian Ad Litem, Yeny Benitez; GAEL BENITEZ, a Minor by and through his
   Guardian Ad Litem, Yeny Benitez; MARIA GABRIELA VASQUEZ, an individual; ELENA VASQUEZ,
   an individual; JUAN VASQUEZ, an individual; Miriam Borquez, an individual; Hector Christian Beza-Lara,
   an-individual;-and-Alej andra-Morales,-an-individual.




                                                                                                                 Page     1    of ~
                                                                                                                                  Paae 1 of 1
 FormAtloptetlforMandeforyUse
   Judiaal Coundl of Caltfornia
                                             ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rev. January 1, 20071                   Attachment to Summons
                Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 5 of 89 Page ID #:18
Electronically FILED by Superior Court of California, County of Los Angeles on 02/04/202Q 04:3f§ POM6Skrri F2. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk



                                                                                                                                                                               su
                                                          S U MM®1 VS                                                                               FOR COURT USE ONLY
                                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                                       p4H ^'ON J r,D,CI A I
                                                  ("                         )
              NOTICE TO DEFENDANT:
              (AVISO AL DEMANDADO):
               DELTA AIRLINES, INC., a corporation or other form of legal entity;
               and DOES 1 through 100, inclusive,
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ESTA DEMANDANDO EL DEMANDANTE):
               ERIK GARCIA, an individual;
                                 Additional Parties Attachment form is attached
                                      been sued. The court may decide against you without your being heard uniess you respond within 30 days. Read the
               below.
                  You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
               served on the piaintiff. A letter or phone call wili not protect you. Your written response must be in proper legal form if you want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county [aw library, or the courthouse nearest you. if you cannot pay the filing fee, ask
               the court clerk for a fee waiver form. If you do not file your response on 5me, you may lose the case by defauit, and your wages, money, and property
               may be taken without further warning from the court.
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Services Web site (www.lawhelpcalJfornla.org), the California Courts Online Self-Help Center
               (www.courtinfo.ca.gov/selfhelp), or by cdntacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The courYs lien must be paid before the coutt will dismiss the case.
               tAVISO! Lo han demandado. SI no responde dentro de 30 dias, la ,corte puede decidir en su contra stn escuchar su versi6n. Lea /a informacl6n a
               continuaci6n.
                  Tiene 30 DIAS DE CALENDARIO despu6s de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
               corte y hacer que se entregue una copia al demandante. Una carfa o una !lamada te/efbnica no lo protegen. Su respuesta por escrito tiene que estar
               en formafo legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
               Puede encontrar estos formularios de /a cor(e y mfis informaci6n en el Centro de Ayuda de /as Cortes de Californla (www.sucorte.ca.gov), en la
               biblioteca de leyes de su condado o en /a corte que /e quede mas cerca. Si no puede pagar la cuota de presentaci6n, p/da al sacretario de la corte
               que le de un formutario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y te corte le
               podra quitar su sue/do, dinero y bienes sin mas advertencia.
                 f-lay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Sf no conoce a un abogado, puede llamar a un servicio de
               remisi6n a abogados: Si no puede pagar a un abogado, es posible qus cumpla con los requfsitos para obtener serviclos legales gratuitos de un
               programa de servicibs'legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
               (www.lawhelpcalifomia.org), en et Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) a poniendose an contacto con la corte o el
               coleglo do abogados loca/es. AV/SO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gra_vamen sobre
               cualquierrecuperacr6nde $f0;0006 masde valorrecibida medlante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
               pagar ei gravamen de ta corte antes de que !a corte pueda desechar el caso.
             The name and address of the court is:                                                                             cnsENUMeER:
                                                                                                                               (Numero ael caso)_
             (E/ nombre y direccibn de la corte es): Los At]geles Superior Court
              Stanley Mosk Courthouse
              111 N Hill Street, Los Angeles, CA 90012
              The name, address, and telephone number of plairitifPs attorney, or plaintiff without an attorney, is:
              (EI nombre, la direccl6n y el numero de te/efono del abogado del demandante, o de/ demandante que no tfene abogado, es):
              Ali Parvaneh, MADISON LAW, APC, 17702 Mitchell North, Irvine, CA 92614, 949-756-9050
                                                                                                            Sherri R. Carter Executiae Officer i Clerk of Caurt
              DATE:                                                                               Clerk, by                                                Deputy
                             07j04l2020                                                                                   Romunda Clifton
              (Fecha)                                                                                                                                                           (Adjunto)
                   proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                   a prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                                NOTICE TO THE PERSON SERVED: You are served
                                                1. = as an individual defendant.
                                                2. 0 as the person sued under the fictitious name of (specify):


                                                      3, 0 on behalf of (specffy):

                                                          under: 0 CCP 416.10 (corporation)               0 CCP 416.60 (minor)
                                                                ~ CCP 416.20 (defunct corporation)            CCP 416.70 (conservatee)
                                                                0 CCP 416.40 (association or partnership)     CCP 416.90 (authorized person)
                                                               = other (specify):
                                                      4. = by personal delivery on (date):

              Form Adopted for Mandatory Use                                              SU MM ONS                                                     Code ot Civil Procedure §§ 412.20, 465
                Judicial Councll of Calirornia                                                                                                                           www.courtinro.ca.gov
                SUM-100 [Rev. July 1, 20091
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 6 of 89 Page ID #:19



                                                                                                                             SUM-200(AJ
    SHORT TITLE;                                                                                 cASE NUMeER:

 _ Erik Garcia, et al. v. Delta Airlines, Inc.

                                                           INSTRUCTIONS FOR USE
   -► This form may be used as an attachment to any summons if space does not permit the Iisting of all parties on the summons..
   -► If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
       Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

      ® Plaintiff               F—] Defendant Q Cross-Complainant F-~ Cross-Defendant

    RAMONA GARCIA, an individual; BLANCA PEREZ, an individual; DIANA FLORES, an individual;
    XAVIER BUSTAMANTE, an individual; ALESSANDA PEREZ, an individual; LUIS ROJAS, an
    individual; MIGUEL BUSTAMANTE, an individual; VERONICA RAMOS, an individual; BRAYANT
    RIVAS, an individual; BRYANNA RIVAS, an individual;lvIILVIA NIVETY TORRES, an individual;
    KEVIN TORRES, an individual; MAR10 RENE TORRES, an individual; SUSAN FLORES, an individual;
    RICARDO LOPEZ, an individual; JO.RGE AVILA, an individual; JONATHAN AVILA, an indi.vidual;
    SERGIO PULIDO, an individual; ARACELY IVIONROY, an individual;




                                                                                                                  Page           of
                                                                                                                                      Page 1 of 1
 FortnAdopledforMandaloryUse
   Judldal CounGl of Callfomia
                                             ADDITIONAL PARTIES ATTACHMENT
SUM-20D(A) IRev. January 1, 20071                  Attachment to Summons
              Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 7 of 89 Page ID #:20
Electronically FILED by:         Court of California, County of Los Angeles on 02/04/2020 04:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                       20STCV04629
                                         Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin Escalante




                    1       Ali Parvaneh, SBN 218320
                            aparvaneh@madisonlawapc.com
                    2       Jenos Firouznam-Heidari, SBN 266257
                    3
                            jheidari@madisonlawapc.com
                            James S. Sifers, SBN 259105
                    4       jsifers@,madisonlawapc.com
                            Laura Hassan, SBN 315411
                    5       Ihassan@,madisonlawapc.com
                    6       MADISON LAW, APC
                            177021VIitchell North
                    7       Irvine, California 92614
                            Telephone: 949-756-9050
                    8
                            Facsirriile: 949-756-9060
                   9       I Attorneys for Plaintiffs
                  10
                                                                SUPERIOR COURT OF STATE OF CALIFORNIA
                  11
           0                                                             FOR THE COUNTY OF LOS ANGELES
          ~o 12
          N ~
          D) ~
                  13
       QU„Uv               ERIK GARCIA, an individual; RAMONA                                                Case No.: 20S TC~V Q4629
          c                GARCIA, an individual; BLANCA PEREZ, an
                 14
  At 7A 3 zLL
                           individual; DIANA FLORES, an individual;                                          ASSIGNED FOR.ALL PURPOSES to:
     ~zo         15        XAVIER BUSTAMANTE, an individual;                                                 1-lon.
       ~ LV~
           01
                 16        ALESSANDA PEREZ, an individual; LUIS                                              Dept.
          ~ n              '. Til1T A G ..- :-.]]_.I,7_...1. T.fTC1T fL'T T]T TC?' A T dLA ATTL'

                 17        an individual; VERONICA RAMOS, an individual; OMPLAINT FOR:
                           BRAYANT RIVAS, an individual; BRYANNA
                 18        RIVAS, an 'individual; MILVIA NIVETY TORRES,    l. NEGLIGENT AIRCRAFT OPERATI
                 19        an individual; KEVIN TORRES, an individual;
                           MARIO RENE TORRES, an individual; SUSAN [UNLIMITED JURISDICTION]
                 20        FLORES, an individual; RICARDO LOPEZ, an     [JURY TRIAL DEMANDED]
                           individual; JORGE AVILA, an individual;
                 21        JONATHAN AVILA, an individual; SERGIO
                 22        PULIDO, an, individual; ARACELY MONROY, an
                           individual;
                 23
                                                             Plaintiffs,
                 24
                                                  V.
                 25
                           DELTA AIRLINES, INC., a corporation or other
                 26        form of 1ega1 entity; and DOES 1 tiirough 100,
                           inclusive,
                 27
                 28                                          Defendants.



                                                                                                         -1-
      Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 8 of 89 Page ID #:21




           1               COMES NOW Plaintiffs Erik Garcia, Rafnona Garcia, Blanca Perez, Diana Flores, Xavier
           2 I Bustamante, A]essandra Perez, Luis Rosas, Miguel Bustamante, Veronica Ramos, Brayant Rivas,

           3       Veronica Alvarez, Bryanna Rivas, Ibiilvia Nivety Torres, Kevin Torres, Mario Rene Torres, Susan
           4       Flores, Ricardo Lopez, Jorge Avila, Jonathan Avila, Sergio Pulido, ,and Aracely Monroy de Flores
           5       (collectively "Plaintiffs") in their Complaint against Defendant Delta Airlines, Inc. ("Defendant Delta")
           6       and Does 1 through 10.0, inclusive (Defendant Delta and Does 1 through 100, collectively hereafter
           7       "Defendants"), and allege as follows:
           8

           9                                     PA1tTIES; JURISDICTION, AND VENUE
          10              1.      Plaintiffs are now, and at all times mentioned herein, individuals who reside in the
          11       County of Los Angeles, State of California.

    ~oCD 12               2.      Plaintiffs are informed and believe and based thereon allege that Defendant Delta is now
    Z; °P
    N~
     ~ 13          and was at all times relevant herein a corporation or other legal entity doing substantial business in the
U
          14       County of Los Angeles, State of California.
     ~
z~                        3.      The true names or capacities of Defendant Does 1 through 100 are unknown to Plaintiffs
oz_g 15
    wL-0 16
    ~ h
                   who sue them by such fictitious names under Cal. Code Civ. Proc. § 474. Each Defendant Doe, caused
          17       Plaintiffs injury and damage. Plaintiffs will amend the Complaint to allege the true names and
               I I capacities of Defendant, Do.es, whether individual, corporate, associate, or otherwise, when the same has
          19 I I been ascertained. Plaintiffs are infonned, believe, and based on such information and belief allege that
          20 I I each fictitiously named Defendant is in some manner responsible for the damages alleged herein.
          21              4.      Plaintiffs are informed, believe, and based upon such information and belief allege that,
          22       in performing the acts and omissions alleged hereinafter, and at all tirnes relevant hereto, each of the
          23       Defendants was an ageiit, servant, employee, partner, joint venture, and/or co-conspirators of each of the
               i


          24       remaiiiing, defendants, and acted as within the course and scope of his authority, employment, or
          25       conspiracy, or with the ratification, approval, permission, and/or consent of the other defendants.
          26              5.      Plaintiffs are informed, believe, and based thereon allege that the above-entitled Court is
          27       tlie proper Court for this action, as the wrongful acts and omissions alleged hereina$er took place in the
          28       County of Los Angeles, State of California. Plaintiffs further allege that the amount claimed is in excess



                                                                       -2-
           Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 9 of 89 Page ID #:22




                    of the jurisdictional minimum of this Court.
                2

                3                                           GENEBAL ALLEGATIONS
                4           6.      Plaintiffs reside in a neighborhood in the City of Cudahy near the Park Avenue
                5   Elementary School, located at 8020 Park Ave.,, Cudaliy, California 90201. On or about January 14,
                6   2020, Plaintiffs, unaware that toxic jet fuel would be dumped on them, were conducting their normal
                7   daily routines within the safety of thcir respective liomes and places of work. On that day, and under the
                    circumstances alleged hereinafter, Defendant D.elta operated a flight believed to be Fliglit 89, leaving
                a   the Los Angeles International Airport ("LAX") for Shanghai—at an altitude of approximately 2,300 feet
               10   and piloted by certain Doe Defendant(s),—made the conscious decision to durnp massive amounts of
               11   toxic jet fuel onto the Plaintiffs and their respective homes, personal properties, and children.
       CD                   7.      Prior to January 14, 2020, Defendants knew that j et fuel is a toxic substance and that
      ~o 12
      N   ~
               13   contact with jet fuel is harmful and dangerous to humans. The Code of Federal Regulations and the
  aUc~
  '
  a       ~t

  ~2R 14            Federal Aviation Adininistration have established rninimum requirements that must be followed before

~oZo  15            turbine aircraft may. jettison its fuel. The Federal Agency for Toxie Substances provides that the health
   ul
  ~r
               16   effects of contact with jet fuel can result in short and long-tenn injuries to. exposed individuals,
      h ~      17   including damage to various organs. Jet fuel is a known and recognized toxic substance, whicli can also
          r
               18   cause damage to pets, personal property, and real property.
               19                   By virtue of such knowl.edge, Defendant Delta, as an aircraft owner and operator, and
               20   Defendants Does, including Federal Aviation Administration ("FAA") licensed defendants,
               21   relevant times, under a duty to adequately train and supervise their pilots and personnel and to properly
               22   operate the subject aircraft. In conneetion with sueh trainnig, Defendant Delta and Defendant Doe
               23   pilot(s) must be trained on safety procedures for dumping fuel from aircraft with turbine engines.
               24   procedures take into account the type of aircraft, overweight landing capability, type of engine, and
               25   environment so as to avoid harm to the general population, personal prop.erty, and real property .located
               26   within the below surrounding areas. Defendants, including Defendant Delta and Defendant Doe pilot(s),
               27   were under a duty to notify air traffic control pei:sonnel of any need or intent to dump fuel so that the
               28   aircraft could be d.irected to an alti.tude and area where it would bc safe to jettison fuel.

                                                                      CUMNLAIN 1
                                                                          -3-
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 10 of 89 Page ID #:23




          1   control their aircraft to avoid harm to the population and property below and around the aircraft. The
          2   turbine engine airlines and aircraft operators, including Defendant Delta and Defendant Does, were
          3   under a duty to avoid jettisonirig jet fuel at unsafe altitudes, especially when over heavily populated
          4   areas, unless.they have been cleared for such.actiori by the flight traffic controllers. Well established
          51 I industry guidelines and customs govern such conduct. For example, and among other industry
          mI I standards, air traffic controllers must:
          7                 a. Require that the flight crew coordinate fuel dumps with the air traffic controllers. Even
          8                     in an emergency, the flight crew must inform the air traffic controllers that it intends or
          9                     desires to dump fuel.
         10                 b. Instruct the flight crew that the jettisoning of fixel should be carried out .10,000 feet
         11                    above ground level, or above water. If fuel dumping at this level or over water is
   ~0 12                       operationally impracticable or inconsistent with safety, fuel may be jettisoned above
    ~
       13                       7,000 feet in winter and above 4,000 feet in summer:
    CD
  ~z 14                     c: Instruct the flight crew to make sure a vertical separation of at least 1,000 feet between
~g~LL                          aircraft has been maintained.
  ozo 15
   ~~ 16
   -S
   ~-h
                      9..     January 14, 2020 was a typical winter day for Plaintiffs. At the time of the incident,.all
   O~
         17   Plaintiffs were at their respective homes or places of work. 'The skies were clear and there was no
              reason for Plaint'iffs to suspect exposure of any health or property.hazards. . That morning, a massive
         19   Boeing 777-200, flown by Defendants and carrying approximately 30,000 gallons of jet fuel, took off
         20   from LAX for Shanghai, China (hereinafter, "Flight 89"). Shortly after takeoff, the pilot declared an in-
         21   flight emergency related to its, starboard engine=a trouble which was negligently ignored before
         22   takeoff. When Defendant Delta and Defendant Doe pilot(s) declared the emergency, Flight 89 was over
         23   the Pacific Ocean. Defendant;Delta and Defendant Doe pilot(s) made a northerly turn, followed by an
         24   easterly turn, causing Flight 89 to fly parallel to land instead of the .Pacific Ocean. Defendants caused
         25   the aircraft to fly over heavily populated.neighborhoods. Defendants further negligently avoided a
         26   wider flight pattern that could havetaken Flight 89 over the unpopulated hills and mountains.
         27   Defendants proceeded to fly adjacent to the Park Avenue Elementary School and surrounding
         28   neighborhoods. Plaintiffs are informed, believe, and based upon such information and belief allege that



                                                                    -4-
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 11 of 89 Page ID #:24




        1   the engine problem that caused the Flight 89 Defendant Doe pilot(s) to abandon their approved flight
        2   plan and to ultirnately jettison.fuel onto Plaintiffs, as alleged herein, was detected and known to
        3   Defendants before Flight 89 took off. Nevertheless; Defendants ignored the problem and chose to take
        4 I off.

        5           10.       Defendant Doe pilot(s) notified air traffic control personnel of the need for Flight 89 to
        6 I return to LAX, but negligently failed to inform. air traffic personnel of any need to dump fuel in order to

        7   avoid an overweight landing. In accordance with industry standards (See ¶ 8a) Defendants were
        8   obligated to inform air traffic controller ("ATC") and coordinate the fuel dump with ATC. In adherence
        9   with industry standards, Defendant Doe pilot(s) were specifically asked by ATC if they needed to dump
       10   fuel. Failing to properly discharge their duties and in violation of industry standards, Defendants
       11   responded there was no such need. Had Defendants properly notified ATC, Flight 89 would have been
   CD 12
 a o.       directed to a location and altitude at which fuel could safely be jettisoned.or approved to do so over the
       13   Pacific Ocean. Indeed, Flight 89 reached altitudes of over 8,000 feet above ground level during its
qU ~
a v
gz~    14   flight. Accordingly, there were plenty of opportunities to jettison fuel safely and in accordance with
x o : 15    industry standards (See ¶ 8b).
  u- 16
  r                 11.       Defendants proceeded to- dump tens of thousands of pounds of fuel per second at an
       17 I I elevation of about 2,000 feet abo.ve ground level. Defendants failed to:
  ~
  ~
       18                 a. Properly notify ATC of their need to jettison fuel;
       19                 b. Notify ATC of their decision to jettison fuel;
       20                 c. Properly calculate their landing weight;
       21                 d. Ensure that they are flying at a safe altitude for a fuel dump;
       22                 e. Ensure that they are a safe distance away frorn other aircraft;.
       23                 f    Ensure that they are not flying;over heavily populated areas;
       24                 g. Realize that, at 2,000 feet above the ground on a winter day, the fuel would not
       25                      evaporate or dissipate; and
       26                 h. Change their flight pattern to burn offor jettison fuel frorn a safealtitude.
       27           12.       The fuel durnped by Flight 89 did not evaporate or dissipate. Instead, Plaintiffs, who
       28   were unaware of the dangers posed by Defendants' conduct, were .coated with jet fuel from Flight 89


                                                                  -5-
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 12 of 89 Page ID #:25




         1    while in and near their yards and back yards, respectively. Plaintiffs' properties were also coated with
         2    the jet fuel dumped from Flight 89, causing severe dainage to their homes and personal properties.
         3            13.     Affter Flight 89 released thousands of pounds of fuel over Plaintiffs and their properties,
         4    Plaintiffs could feel the fuel on their clothes, flesh, eyes, and skin. Fuel penetrated their bodies through
         5    their mouths, skin pores, and nostrils, producing a lasting and severe irritation, and a lasting and noxious
         6    taste and smell. The smell of the jet fuel ha"s lingered in their homes and reinains to this day. Plaintiffs'
         7    yards, their personal crops, and fruit trees were covered in jet fuel. Plaintiffs' pets and vehicles were
         8    also covered in jet fuel. The coating of fuel caused Plaintiffs to ,feel sick, dizzy, and nauseated, and
         9    caused pain, vomiting, and skin irritation. Plaintiffs also suffer from digestive problems and respiratoiy
        10    problems as a result of the jet fuel dump. Plaintiffs have experienced breathing difficulties and severe
        11    discomfort which have required and continue to require medical treatment. When Plaintiffs learned that
  ~ 12
 a~           exposure to and ingestion of jet fuel was the cause of their suffering and illness, they also suffered
 N (b
        13    severe emotional distress stemming from the knowledge that they had involuntarily ingested toxins and
pVUrn
a  v
        14    would be sufPering the consequences over an extended period: Further, the adult Plaintiffs are worried
   LL


ozo 15        about the wellbeing of their exposed children. Their severe emotional distress includes the reasonable
~-o
 ~~
  ~ ;~ 16
~.~ ~
              fear that the exposure to and ingestion of jet fuel might.produce serious health consequences, such as
        17    cancer, in the future. Plaintiffs also suffer frorn fear of continued exposure to jet fuel due to aircraft
   ~
        18    flying overhead. This is a concern that had not entered their minds and would not have existed but for
        19    Defendants' negligence.
        20                   As a direct and proximate result of Defendants' conduct, Plaintiffs have suffered and will I
        21    continue to suffer pain and suffering, and extreme and severe mental anguish and emotional distress.
        22.   Piaintiffs are each entitled to general and compensatory dainages in an ainount in excess of the
        23    jurisdictional minimum of the Court and which will be proven at trial.
        24
        25                                          .FIRST CAUSE OF ACTION
        26                                                  NEGLIGENCE
        27                                       (By Piaintiffs against all Defendants)
        28                   Plaintiffs incorporate by reference Paragraphs 1 through 14 in this Complaint, as



                                                                   m
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 13 of 89 Page ID #:26




           1    though fully set forth herein.
           2            16.      Plaintiffs reside in the City of Cudahy in a neighborhood adjoining the Park Avenue
           3     Elementary School, located at 8020 Park Ave., Cudahy, Califoniia. On or about January 14, 2020,
           4     Plaintiffs were within the safety of their respective hoines or places of work in such neighborhood. On
           5     that day, and under the circumstances alleged herein, Flight 89, a Defendant Delta flight, dumped a
           6     massive amount of toxic jet fuel onto the Plaintiffs and their respective homes, properties, and children.
           7            17.      January 14, 2020 was a typical winter day—the skies were clear and there was no reason
          8. to suspect exposure to any hazards. However, Plaintiffs were within the danger zone when the
           9    aforementioned incident occurred. That morning, a massive Boeing 777-200 flown by Defendant Delta
         10     as Flight 89 was carrying approximately 30,000 gallons of jet fuel as it took off for Shanghai, China
         11     from LAX. Shortly affter takeoff, a Defenda.nt Doe pilot declared an in-flight einergency related to its
       0        starboard engine—a trouble that was known to, and ignored by, Defendants prior to take off. When
   ~a      12
       CY)
   CDN ~        Defendant Delta and Defendant Doe pilot(s) declared the emergency, Flight 89 was over-the Pacific
   <~ 13
   c ~
         14     Ocean. Defendant Delta and Defendant Doe pilot(s) then rnade a northerly turn, followed by an easterly
     .
  r2c~
~srLL
  zo.    15     turn, causing Flight 89 to fly parallel to land instead of the Pacific Ocean. Defendants caused the
  ~~~
         16     aircraft to fly over heavily populated neighborhoods and negligently avoided a wider flight pattern that
                                         over the unpopulated hills and mountains. Defendants proceeded to fly over the
     ~
         18     Park Avenue Elementary School and surrounding neiglhborhoods. Plaintiffs are informed, believe, and
         19     based thereon allege that the engine problem that caused Flight 89's Defendant Doe pilot(s) to abandon
         20     their flight plan, and to ultimately jettison fuel onto Plaintiffs, as all.eged herein, was detected and knowr
         21     to Defendatits before Flight 89 took off. Nevertheless, Defendants ignored the engine problem and
         22     chose to take off. Defendants had a duty to ground the aircrafft due to the engine probleiii. Defendants
         23     breached that duty.
         24             18.     Defendants, and each of them, as licensed owners and operators of aircraft have duties,
         25     which they ignored and breached. These duties, which the Defendants have breached, include:
         26                   a. Duty to notify ATC of any need or intent to dump fuel, according to a long-standing
         27                      standard of conduct within the industry;
         28                   b. Duty to dump fuel from safe altitudes (see ¶ 8, above);


                                                                     -7-
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 14 of 89 Page ID #:27




        1                 c: Duty to coordinate with ATC to dump fuel at a safe location and altitude;
        2                 d. Duty to dump fuel in such a manner so as. to avoid injury to the population, property,
        3                    and life within close proximity to the aircraft;
        4                 e. Duty to dump fuel over the ocean or hills, when possible;
        5                 f. Duty to truthfully coordinate with ATC, including to disclose material faots about the
        6                    flight, such as tlie intent to dump fuel at approximately 2,000 feet above ground level;
        7                 g. Duty to calculate accurate overweight lariding numbers on a timely basis Land to take
        8                    advantage of fuel duinpiiig opportunities wheii possible;
        9                 h. Duty to respond truthfully to ATC when ATC inquires about intent to dump fuel, and a
       10                    further duty to correct a prior false response relating to the intent to dump fiiel;
       11                 i. Duty to avoid harm to Plaintiffs in connection with dumping fuel on their persons and
  ~ 12                       properties;
  ~- 13                   j. Duty to avoid negligently operating Flight 89, including detecting the engine probleiri
 U a

32~ 14.                      that caused Fliglit 89 to need to dump fuel on Plaintiffs before Flight 89 took off; and
gLL
oZo 15                    k. Duty to exercise reasonable care to avoid harm to Plaintiffs.
N~o
  rn
       16           19.     Plaintiffs are informed, believe, and based thereon allege that Defendants breached each
       17 I Iof the aforementioned duties, and failed to properly train andlor supervise the pilots and personnel of
  v
  ~
       18    Flight 89 with regard to the safety procedures for dumping fuel from aircraft in flight so as to avoid
       19    harm to the population, property, and life on the ground under the aircraft.
       20           20.     lmmediately after Defendants caused Flight 89 to release thousands of pounds of fuel per
       21    second over Plaintiffs and their properties, Plaint'iffs could feel the fuel on their clothes, flesh, eyes, and
       22    skin. Fuel penetrated their pores, mouths, and noses, producing a lasting and severe irritation and a
       23    lasting and noxious taste and smell. The smell of the j et fuel lingered in their homes and remains to
       24    this day. Plaintiffs' crops and fruit trees were covered in jet fuel. Plaintiffs' pets and vehicles were
       25    also covered in jet fiiel.
       26           21.     At all times material herein, Defendants Irnew, or reasonably should have known; that
       27    the'ir conduct, acts, and failures to act with reasonable care, as described herein, would cause hann to
       28    persons and property on the ground below Flight 89 as it dumped fuel.


                                                                 "
                                                                 .1
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 15 of 89 Page ID #:28




         1          22.     As a direct and proximate result of the above alleged acts and omissions ofDefendaiits,
         2    Plaintiffs were injured. Specifically, exposure to the fuel at the outset and continued exposure to the
         3    coating of fuel caused Plaintiffs to feel sick, dizzy, and nauseated, and caused pain, vomiting, and
         4    irritation to the sk'in and eyes. Plaintiffs also suffer from digestive problems and respiratory problems
         5    as a result of the jet fuel dump. Plaintiffs have experienced breathing difficulties and severe
         6    discomfort, which required and continues to require medical treatment. Plairitiffs also suffer from
         7    severe emotional distress due to their knowledge that exposure to and ingestion of jet fuel was the
         8    cause of 'their suffering and illness and that they had involuntarily ingested toxins. Their severe
         9    emotional distress includes the reasonable fear that the exposure to and ingestion of j et fitel might
        10    produce serious health consequences, such as cancer, in the future.
        11          23.     Plaintiffs have suffered and continue to .suffer emotional injuries each time an aircraft
  0 12
 ~o           flies overhead. Each of these Plaintiffs has lived for years under the flight path without any injuiies or
  ~
 °~ 13
Uv~           harm. However, Defendants' negligence has suddenly broken their safety bubble. They are now

3z~  14       troubled at the sign of an aireraft flying overhead—an event which is a regular occurrence in their
  LL


Oz      15    neighborhood.
        16          24.     Plaintiffs have also suffered injuries to their real property. Their homes haye matei7a11y
     ~ 17 lost value. The value of each horne before the incident was materially higher. However; as a result of
     ~
       18 I this incident, market demand has deteriorated. This injury is likely to continue and worsen with
        19    passage of time. Buyers will be dissuaded from Plaintiffs' neighborhood. Moving from this
        20    neighborhood, however, has become a concern and an agenda for Plaintiffs. Accordingly, Plaintiffs
        21    must now exhaust additional sums to remedy this inj'ury.
        22          25.     Plaintiffs have suffered and will continue to suffer pain and suffering, and extreme and
        23   severe mental anguish.and emotional distress. Plaintiffs are eacli entitled to general and compensatory
        24   damages in aii amount in excess of the jurisdictional minimum of the Court and which will be proven at I
        25
        26
        27



                                                                      NT
                                                                 0
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 16 of 89 Page ID #:29




           1                                            PRAYER FOR RELIEF
           2    WHEREFORE: Plaintiffs pray for judgment.as follows:
           3          I.       For each Plaintiff to be awarded general damages in an amount to be proven at the time
           4                   of trial;
           5         II.       For each Plaintiff to be awatded special damages in an amount to be proven at the time o
           6                   trial;
           7        III.       For costs of suit herein incurred, including reasonable attorneys' fees to the extent
           8                  permitted by law; and
           9        IV.        For all other and further relief that the Court deems proper and just.
          10
          11    Respectfully submitted on this 3`d day of February, 2020, by:
  ~0      12,
  ~CP
~U. ¢ ~ 13
        MADISON                                                 LA)A?7, APC
          14
                                                                                        r.
  ~ CD    15
(!1 Z o                                                                         ~....
          16                                                                                                              _
                                                                             Ali P-ar-vaneh,
  ti m 17                                                                    Attorneys for Plaintiffs
  ~F
          18
          1.9

          20
          21
          22                                                                                                              ,
          23                                                                                                              {
          24                                                                                                              ~
          25                                                                                                              ~
          26
          27                                                                                                              ~
          28                                                                                                              ~


                                                                   -10-
                                                                                                                          ,
              Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 17 of 89 Page ID #:30
Electronically FILED by      Court of California, County of Los Angeles on 02/28/2020 10:54 AM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk




                          Ali Parvaneh, SBN 218320
                          aparvaneh@madisonlawape.com
                     2    Jenos Firouznam-Heidari, SBN 266257
                     3
                                       nzadisonlawapc.com
                          jheidari@madisoiilawapc.com
                          James S. Sifers, SBN 259105
                     4    j sifers~a),tnadisonlawape. com
                          Laura Hassan, SBN 315411
                     5    Ihassan@madisonlawape.com
                     6    MADISON LAW, APC
                          17702 Mitchell North
                     7    Irvine, Califomia 92614
                          Tel ephone: 949-756-9050
                          Facsimile: 949-756-9060
                     0    Attorncys for Plaintiffs
                   10
                                                             SUPERIOR COURT OF STATE OF CALIFORNIA
                   11
                                       FOR THE COUNTY OF LOS ANGELES — SPRING STREET COURTHOUSE
             " 12
           V O
           iD 9
           N ~
                   13
              ER7K GARCIA, an individual; RAMONA                                                                 No.: 20STCV04629
              GARCIA, an individual; EVELYN A. GARCIA, a
         p m 14
   ~~        I Minor by and through her Guardiail Ad Literrn, Erik                                           SIGNED FOR ALL PURPOSES to:
    ZG
    azo   15 Garcia; ERIKA A. GARCIA, an indivridual; ERIK                                                   a. Judge Kristin S. Escalante
     ~, o
              G. GARCIA, a Minor by aiid through his Guardian                                                !)t. 29
       ~ 16 Ad Litem, Erik Garcia; BL ANCA PEREZ, an
                          • .4i Y a4HUa, vir al l.    1 1.evi~u.., aaii iaiaiaauwau,

              9           X.4VIER BUSTAMANTE, a Minor by and through
                   lE     his Guardian Ad Litem, Blanca Perez;             1. NEGLIGENT AIRCRAFT OPERATIO]
                   19     ALESSANDRA PEREZ, a Minor by and througb
                          her Guardian Ad Litem, Blanca Perez; LUIS       UNLIMITED JURISDICTION]
                   20     ROJAS, an individual; MIGUEL BUSTAMANTE, JURY TIaIAL DEMANDED]
                          an inditiridual; VERONICA RAMOS, an individual;
                   21     BRAYANT RIVAS, an individual; BRYANNA
                   22     RIVAS, a Minor by and khrough her Guardian Ad
                          Litem, Veromca Ramos; VERONICA ALVAREZ, a
                   23     Minor by and through her Guardian Ad Litem,
                          Veromca Ramos; MILVIA NIVE'TY TORRES, an
                   24     individual; KEVIN TORRES, an individual;
                   25     MARIO RENE TORRES, an individual; SUSAN
                          FLORES, an individual; RICARDO LOPEZ, an
                   26     individual; JORGE AVILA, an individual;
                          JONATHAN AVILA, an individual; SERGIO
                   27
                          PULIDO aka MATTHEW LOPEZ, a Minor by and
                   28     through his Guardian Ad Litezn, Susan Flores;


                                                                                   FIRST AMENDED COMPLAINT
                                                                                                     -1-
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 18 of 89 Page ID #:31




               SEBASTIAN CORNEJO FLORES, a Minor by and
               through his Guardian Ad Litcm, Susan Flores;
           2   ARACELY MONROY DE FLORES, an individual;
               EVELYN VIERNA, an individual; EDW1N
               MORALES, an individual; ETHAN MORALES-
               VTERNA, an individual; YENY BENITEZ, an
           4
               individual; VICTOR BENITEZ, an individual;
           5   ADRIAN BENITEZ, a Minor by and through his
               Guardian Ad Litem, Yeny Benitez; GAEL
           6   BENITEZ, a lvlinor by and through his Guardian Ad
               Litem, Yeny Berritez; MArZIA GABRIELA
           7
               VASQUEZ, an individ,ual; ELENA VASQUEZ, an
           8   individual; TUAN VASQUEZ, an individual;
               IvIIR1AM BORQUEZ, an individual; HECTOR
           9   CHRISTIAN BEZA-LARA, an individual; and
          10   ALE3ANDRA MORALES, an individual.

          11                         Plaintiffs,
      0
                             V.
 ~o 12
      ~
 °' n     13   DELTA AIRLINES, INC., a corporation or other
~UQ+           form of legal entity; and DOES 1 tbrough 100,
3~ ~      14   inclusive,
      :
CZz       15                        Defendants.
 V fD
   Lo     16

                               NOW Plaintiffs Erik Garcia; Ramona Garcia; Evelyn A. Garcia, a Minor by and
      ~
          18   through her Guardian Ad Litem, Erik Garcia; Erika A. Garcia; Erik G. Garcia, a Minor by and through
          19   her. Guardian Ad Litem, Erik Garcia; Blanca Perez; Diana Flores; Xavier Bustamante; a Minor by and
          20   through his Guardian Ad Litern, Blanca Perez; Alessandra Perez, a Minor by and through her Guardian
          21   Ad Litem, Blanca Perez; Luis Rosas; Miguel Bustamante; Veronica Ramos; Brayant Rivas; Veronica
          22   Alvarez; Bryanna Rivas, a Minor by and through her Guardian Ad Litem, Veronica Ramos; Veronica
          23   Alvarez, a Miiior by and through her Guardian Ad Litem, Veronica Ramos; Milvia Nivety Torres; Keviii
          24   Torres; Mario Rene Torres; Susan Flores; Ricardo Lopez; Jorge Avila; Jonatlian Avila; Sergio Pulido
          25   aka Mattbew Lopez, a Minor by and through his Guardian Ad Litem, Susan Flores; Sebastian Cornejo
          26   Flores, a Minor by and through his Guardian Ad Litem, Susan Flores; Aracely Monroy de Flores;
          27   Evelyn Vierna; &iwiii Morales; Ethan Morales-Vierna; Yeny Benitez; Victor Benitez; Adrian Benitez, a
          28   Minor by and through his Guardian Ad Litetn, Yeny Benitez; Gael Benitez, a Minor by a.nd through his

                                                     FIRST AMENDED COMPLAINT
                                                                -2-
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 19 of 89 Page ID #:32
                                         .




   1   Morales-Vierna; Yeny Benitez; Victor Benitez; Adrian Benitez, a Minor by and through his Guardian
   2   Ad Litem, Yeny Benitez; Gael Benitez, a Minor by and through his Guardian Ad Litem, Yeny Benitez;
   3   Maria Gabriela Vasquez; Elena Vasquez; Juan Vasquez, Miriam Borquez, Hector Christian Beza-Lara,
   4   and Alejandra Morales (collectively "Plaintiffs") in their Complaint against Defeiidant Delta Airlines,
   5   Inc, ("Defendant Delta") and Does 1 through 100, iuclusive (Defendant Delta and Does 1 through 100,
   G   colleetively hereaftcr "Defendants"), and allege as follows:
   7

   8                                 PARTYES, NRISDICTIDN, AND VENUE
   9           1.      Plaintiffs are now, and at all times mentioned herein, individuals who reside in the
  10   County of Los Angeles, State of Califonua.
  11           2.      Plaintiffs are informed and believe and based thereon allege that Defendant Delta is now
       and was at all times relevant herein a corporation or other lebal entity doing substantial business in the
       County of Los Angeles, State of Califomia.
               3.      The true names or capacities of Defendant Does 1 through 100 are unknown to Plaintiffs
       who sue thcm by such fictitious names under Cal. Code Civ. I'roe. § 474. Eaeh Defendant Doe caused
       Plaintiffs injury and damage. Plaintiffs will amend the Complaint to allege the true names and
       I eapaeities of Defendant Does, whether individual, corporate, associate, or othenvise, whcn the same
       I been ascertained. Plaintiffs are informed, believe, and based on such information and belief allege that
       t each fictitiously named Defendant is in some manner responsible for the darnages alleged herein.
               4.      Plaintiffs are informed, believe, and based upon such information and belief allege that,
       in performing the acts and oniissions alleged hereina$er, and at all times relcvant hcreto, each of the
  22 1 Defendants was an agent, servant, employee, partner, joint venture, and/or co-conspirators of each of

  23   remaining defendants, and acted as within the course and scope of his authority, employrnent, or
  24   conspiracy, or with thc ratification, approval, permission, and/or ccrosent of the other defendants.
  25           5.      Plaiiitiffs are uifonned, believe, and based thereon allege that the above-entitled Court is
  26   the proper Court for this action, as the wrongful acts and omissions alleged hereinafter took place in the
  27   County of Los Angeles, State of Califoznia. Plaintiffs further allege that the alnount claiined is in
  28   of the jurisdictional minimuin of this Court.

                                                FIRST AMENDEC
                                                            -3-
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 20 of 89 Page ID #:33
                                         .




   1                                         GENERAL ALLEGATIONS
   2           6.     Plaintiffs reside in a neighborhood in the City of Cudahy near the Park Avenue
   3   Elemcntary School, located at 8020 Park Ave., Cudahy, Califoniia 90201. On or about January 14,
   4   2020, Plaintiffs, unaware that toxic jet fuel would be dLunped on them, were conducting their normal
   5   daily routines within the safety of their respective homes and places of work. On that day, and under the
   6   circumstances alleged hereinafter, Defendant Delta ope.rated a flight—believed to be Flight 89, leaving
   7   the Los Angeles International Airport ("LAX") for Shanghai—at an altitude of approximately 2,300 feet
   8   and piloted by certain Doe Defendant(s),—made the conscious decision to dump massive amounts of
   R   toxic jet fuel onto the Plaintiffs and their respective homes, personal properties, and children.
  1Q          7.      Prior to January 14, 2020, Defendants knew that jet iiiel is a toxic substance and that
  11   contact with jet fuel is harmful and daiigerous to humans. The Code of Federal Regulations and the
  12   Federal Aviation Administration have established miniinuin requirements that znust be followed before a
  13   turbinc aircraft may j ettison its fuel. The Federal Agency for Toxic Substances provides that the hcalth
  14   effects of contact with jet fuel can result in short and long-term injuries to exposed individuals,
  15   including damage to various organs. Jet fuel is a known and recognized toxic substance, which can also
  16   cause damage to pets, personal property, and real property.
  17          8.      By virtue of such knowledge, Defendant Delta, as an aircraft owner and operator, and
  18   Defendants Does, including Federal Aviation Administration ("FAA") licensed defendants, were, at all
  19   relevant times, under a duty to adequateiy train and supervise their pilots and personnel and to properly
  20   operate the subject aircraft. ln connection with such training, Defcndant Delta and Defendant Doe
  21   pilot(s) must be trained on safety procedures for dumping fuel from aircraft with turbinc engines. These
  22   procedures take into account the type of aircraft, overweight landing capability, type of engine, and
  23   environment so as to avoid harm to the general population, personal property, and real property located
  24   within the below surrounding areas. Defendants, including Defendant Delta and Defendant Doe pilot(s),
  25   were under a duty to notify air trafFic control personnel of any need or intent to dump fuel so that the
  26   aircraft could be directed to an aititude and area where it would be safe to jettison fuel. Defendants iniist
  27   control their aircraft to avoid harm to the population and property below and around the aircraft. The
  28   turbine engine airlines and aircraft operators, including Defendant Delta and Defendant Does, were

                                               FIRST                     NT
                                                           -4-
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 21 of 89 Page ID #:34




   1    under a duty to avoid jettisoning jet fuel at unsafe altitudes, especially when over heavily populated
   2    areas, unless they have been cleared for such action by the flight traffic controllers. Well established
   3    I industry guidelines and customs govern such conduet. For example, and among other industry
   4    I standards, air traffic controllers must:
   5                   a. Require that the flight crew coordinate fuel dumps with the air traffic eontrollers. Even

   ~                      in an emergency, the flight crew must inform the air traffic controllers that it intends or
   7                      desires to dump fael.
   8                   b. Instruct the flight crew that the jettisoning of fuel should be carried out 10,000 feet
                           above ground level, or above water. If fuel dumping at this level or over water is
  10                       operationally impracticable or inconsistent with safety, fuel may be jettisoned above
  11                       7,000 feet in winter and above 4,000 feet in summer.
                       c. Instruct the flight crew to inalce sure a vertical separation of at least 1,000 teet between
                           aircraii: has beenrnaintained.
                  9.      January 14, 2020 was a typical winter day for Plaintiffs. At the time of the incident, all
        I Plaiaitiffs were at their respective homes or places of work. The skies were clear and there was no
        Ireason for Plaintiffs to suspect exposure of any health or propert.y hazards. . That morning, a massive
        -Boeing              tivn by Defendants and canying approximately 30,000 l;allons of jet fuel, took off
                  7771200,—flo
  18     from LAX for 5hanghai, Cbina (hereinafter, "Flight 89"). Shortly after takeoff, the pilot declared an in-
   19    flight einergency related to its starboard engine--a trouble which was negligently ignorcd before
  20     takeoff. When Defendant Delta and Defendant Doe pilot(s) declared the emergency, Flight 89 was over
  21     the Pacific Ocean. Defendant Delta and Defendant Doe pilot(s) made a northcrly turn, followed by an
  22     easterly turn, causing Flight 89 to Ily parallel to land instead of the Pacific Ocean. Defendants caused
  23     the aircraft to fly over heavily populated neighborhoods. Defendants furtlier negligently avoided a
  24 I wider flight pattem that could have taken Flight 89 ovcr the unpopulated hills and mountains.

  25     Defendants proceeded to fly adjacent to the Park Avenue Elementary School and surrounding
  26     neighborhoods. Plaintiffs are informed, believe, and based upon such information and belief allege that
  27     the engine problem that caused the Flight 89 Defendant Doe pilot(s) to abandon their approved flight
  28     plan and to ultimately jettison fuel onto Plaintiffs, as allcged herein, was detected and known to

                                                            AMENDEQ COMPLAINT
                                                                -5-
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 22 of 89 Page ID #:35
                                                                     .




           1   Defendants before Flight 89 took off, Neverthcicss, Defendants ignored the problem and chose to take
          2 loff.

          3            10.     Defendant Doe pilot(s) notified air traffic control personnel of the need for Flight 89 to
           4   returrn to LAX, but negligently failed to inform air traffic personnel of any need to dulnp fuel in order to
           5   avoid an overwcight landing. In accordance with industry standards (See ¶ 8a) Defendants were
           6   obligated to inform air trafftc controllcr ("ATC") and coordinate the fuel durnp with ATC. In adherence
           7   I with industry standards, Defendant Doe pilot(s) were specifically asked by ATC if they needed to dump I
           8   fuel. Failing to properly discharge their duties and in violation of industry standards, Defendants
           9   responded there was no such need. Had Defendants properly notified ATC:, Flight 89 would have been
          10   directed to a location and altitude at which fuel could safely be jettisoned or approved to do so over the
          I1   Paciflc Ocean. Indeed, Flight 89 reached altitudes of over 8,000 feet above groLmd level during its
     ~ 12
    ~o         flight. Accordingly, there were plenty of opportunities to jettison fuel safely and in accordance with
    N ~
     ~    13   industry standards (See ¶ 8b).
                       11.     Defendants proceeded to dump tens of thousands of pounds of fuel per second at an
          15   I elevation of about 2,000 feet above ground level. Defendants tailed to:
~
    ?~~,
      6  16                  a. Properly notify ATC of their need to jettison fuel;
~ gn
  t
    o~
          17                 b_ Notify ATC oftheir_decision-to jettison fuel; --
          18                 c. Properly calculate their landing weight;
          19                 d. Ensure that they are flying at a safe altitude for a fuel dump;
          20                 e. Ensure that they are a safe distancc away from other aireraft;
          21                 f. Ensure that they are not flying over heaviiy populated areas;
          22                 g. Realize that, at 2,000 feet above the ground on a winter day, the fuel wouid not
          23                     evaporate or dissipate; aiid
          24                 h. Change their flight patt.em to burn off or j ettison fuel from a safe altitude.
          25           12.     The fuel dumped by Flight 89 did not evaporate or dissipate. Instead, Plaintiffs, who
          26    were unaware of the dangers posed by Defendants' conduct, were coated with jet fuel from Flight 89
          27    while in and near their yards and back yards, respectively. Plaintiffs' properties were also coated with
          28 I the jet fuel dumped from Flight 89, causing scvcrc damage to their hoines and personal properties.


                                                         FIRST AfNENDED COMPLAINT
                                                                      -6-
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 23 of 89 Page ID #:36
                                                                      r




            1           13.     Afler Flight 89 released thousands of pounds of fizel over Plaintiffs and tlieir properties,
            2   Plaintiffs could feel the fuel on their clothes, flesh, eyes, and skin. Fuel penetrated their bodies through
            3   their mouths, skin pores, and nostrils, producing a lasting and severe irritation, and a lasting and noxious
            4   I taste and smell. The sinell of the jet fuel bas lingered in their liomes and remains to this day. Plaintiffs'
            5   yards, tlieir personal crops, and fruit trees were covered in j et fuel. Plai:ntiffs' pets and vehicles were
            6   I also covered in jet fuel. Tbe coating of fuel caused Plaintiffs to feel sick, dizzy, and nauseated, and
            7   caused pain, vomiting, and skin irritation. Plaintiffs also suffer from digestive problems and respiratory
            8   problems as a result of the jet fael dulnp. Plaintiffs bave cxperienced breathi:ng difficulti:es and severe
            9   discomfort which have required and continue to require medical treatment. When Plaintiffs learned that
           10   exposure to and ingestion of jet fuel was the cause of their suffering and illness, they also suffered
           17   severe emotional distress stemrning from the knowledge that they had involuntarily ingested toxins fuid

   ~o~ 12       would be suffering the consequences over an cxtended period. Further, the adult Plaintiffs are worried
   Z C,
    N ~
           13   about the wellbeing of their exposed children. Their severe emotional distress includes the reasonable
  p~,Urn
  a   a
    ~      14   fear that the exposure to and ingestion of jet fuel might produce serious health consequences, such as
  ~2m
la~_`~     15    cancer, in the future. Plaintiffs also suffer from fear of continued exposure to jet fuel due to aircraft
           16   flying overhead. This is a concein that had not entered their minds and would not have existed but for__
    h v    17   Defendants' nef
           18           14.     As a di.rect and proximate result of Defeiidants' conduct, Plaintiffs have suffered and zvill
           19    continue to suffer pain and suffering, and extreme and severe mental anguish and emotional distress.
           20    Plai.ntiffs are each cntitled to general and compensatory damages in an amount in excess of the
           21   jurisdictional rniiumum of the Court and which will be proven at trial_
           22                                           FIRST CAUSE OF ACTION
           23                                                  NEGLfGENCE
           24                                       (By Plaintiffs against all Defendants)
           25           15.     Pla.intiffs incorporate by reference Paragraphs 1 through 14 in this Complaint, as
           26 I though fully set forth herein.
           27           16.     Plaintiffs reside in the Citty of Cudahy in a neighborhood adjoining the Park Avenue
           28     Elementary School, located at $020 Park Ave., Cudahy, California. Qn or about January 14, 2020,

                                                          FIRST AMENDED COMPLAINT
                                                                      -7-
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 24 of 89 Page ID #:37
                                                             ►




   1    Plaintiffs were within the safety of their respective homes or places ofwork in such neighhorhood. Oji
   2    that day, and under the circumstai,ces alleged herein, Flight 89, a Defendant Delta flight, dumped a
   3    massive amount of toxic jet fuel onto the Plaintiffs and their respective homcs, properties, and children.
   4           17.     Ja.nuary 14, 2020 was a typical winter day—the skies were clear and there was no reason
   5    to suspect exposure to any hazards. However, Plaintiffs were within the danger zone when the
   61 I aforeinentioned incident occurred. That morning, a massive Boeing 777-200 flown by Defendant Delta
   7    as Flight 89 was canying approximately 30,000 gallons of jet fuel as it took off for Shanghai, China
   8    from L.AX. Shortly after takeoff, a Defendant Doe pilot declared an in-flight emergency related to ita
   9    starboard engine—a trouble that was known to, and ignored by, Defendants prior to take off. When
  10    Defendant Delta and Dcfendant Doe pilot(s) declared the emergency, Flight 89 was over the Pacific
  11    Ocean. Defendant Delta and Defendant Doe pilot(s) then rnade a northerly tum, followed by an easterly
  12    tum, causing Flight 89 to fly parallel to land instead of the Pacific Ocean. Defendants caused the
  13    aircrafl: to fly over heavily populated neighhorhoods and negligently avoided a wider flight pattem that
  14    could have taken them over the unpopulated hills and mountains. Defendants proceeded to fly ovcr the
  .l5   Park Avenue Elementary School and surrounding neighborhoods. Plaintiffs are informed, believe, and
  16    based thereon alIege that the engine problem that caused Flight 89's Defendant Doe pilot(s) to abandon _____
  17    their flight plan, and to ultimately jettison fuel-onto Plaintiffs; as alleg—ed herein, was detected and known
  18    to Defendants befare Flight 89 took off: Nevertheless, Defel}dants ignored the engine problem and
  19    chose to take off. Defcndants had a duty to ground the aircraft due to the engine problem. Defendants
  20    breached that duty.
  21           18.     Defendants, and each of them, as licensed owners and operators of aircraft have duties,
  22     which they ignored and breached. These duties, which the Defendants have breached, inelude:
  23                 a. Duty to notify ATC of any need or intent to dump fuel, according to a long-standing
  24                    standard of cond.uct within the industry;
  25                 b. Duty to dump fuel from safe altitudes (see ¶ 8, above);
  26                 c. Duty to coordinate with ATC to duir►p fuel at a safe location aiid altitude;
  27                 d. Duty to dump fuel in such a manner so as to avoid injury to the population, properfy,
  28                    and life within close proximity to the aircraft;

                                                 FIRST AMENDED COMPLAI
                                                             -8-
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 25 of 89 Page ID #:38




           1                 e. Duty to dump fuel over the ocean or hills, whcn possible;
           2                 f. Duty to truthfully eoordinate with ATC, including to disclose ntaterial facts about the
           3                    flight, such as the intent to dump fuel at approxirnately 2,000 feet above ground lcvcl;
           4                 g. Duty to calculate accurate overweight landing numbers on a timely basis and to take
           5                    advantage of fuel dumping opportunities when possible;
           6                 h. Duty to respond truthfully to ATC whcn ATC inquires about intent to dump fuel, and a
           7                    further duty to carrect a prior false response relating to the intcnt to dump fuel;
           8                 i. Duty to avoid harm to Plaintiffs in connection with dumping fuel on their persons and
           9                    properties;
          10                 j. Duty to avoid negligciitly operating Flight 89, including detecting the engine problem
          11                    that caused Flight 89 to need to dump fuel on Plaintiffs before Flight 89 took off; and
   0 12
  ~o                         k. Duty to exercise reasonable care to avoid hann to Plaintiffs.
      ~
  °  n
pV,U rn
          13           19.     Plaintiffs are informed, believe, and based thereon allege that Defendants breachcd cach
L ~
      14        of the aforementi oned duties, and failed to properly train and/or supervise the pilots and personnel of
   ~
~ C •
ozo 15          Flight 89 with regard to the safety procedures for dumping fuel from aircraft in flight so as to avoid
  t             harm to the population, property, and life on the grouud under the aircraft.
  = ~ 16
  gti

          17           20.      h-nmediately after Defendants-causedFlight-89-to release thousands of pounds of fuel per
                -----_ —_—
          18    second over Plaintiffs and their properties, Plaintiffs could feel the fuel on their clothes, flesh, eyes, and
          1.9   skin. Fuel penetrated their pores, rnouths, and noses, producing a lasting and severe irritation and a
          20    lasting and noxious taste and smell. The smell of the jet fucl lingered in their homes and remains to
          21    this day. Plaintiffs' crops and fruit trees were covered in jet fuel. Plaintiffs' pets and vehieles were
          22    also covered in jet fuel.
          23           21.      At all times matcrial herein, Defendants knew, or reasonably should have icnowi, that
          24    their conduct, acts, and. failures to act with reasonablc carc, as described herein, would cause harm to
          25    persons and property on tbe ground below Flight 89 as it dumped fuel.
          26           22.      As a direu-t and proximate result of the above alleged acts and omissions of Defendants,
          27    Plaintiffs were injured. Specifically, exposure to the fuel at the outset and continued exposure to the
          28    coating of fuel caused Plaintiffs to feel sick, dizzy, and nauseated, and caused pain, vomiting, and

                                                        FIRST AMENDED COM
                                                                     -9-
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 26 of 89 Page ID #:39




         1    i n-itation to the skin and eyes. Plaintiffs also suffer from digestive problems and respiratory problems
          2   as a result of the j et fuel dump. Plaintiffs have experienced breathing difficulties and severe
         3    discomfort, which required and continues to require medical treatmcnt. Plaintiffs alsb suffer from
         .4   severe emotional distress due to their knowledge that exposure to and ingestion of jpt fuel was the
          5   cause of thcir suffering and illness and that they had involuntarily ingested toxins. Their scvcrc

         31   emotional distress includes thc reasonable fear that the exposure to and ingestion of jet fuel might
          7   produce serious health consequences, such as cancer, in the future.
          8              23.   Plaintiffs have sufPered and contiiiue to suffer emotional injuries each tirne an aircraft
          9   flies overhead. Each of these Plaintiffs has lived for years under the flight path without any injuries or
         10   harm. However, Defendants' negligence has suddenly broken their safety bubble. They are now
         11   troubled at the sign of an aircraft flying overhead—an event which is a regular occurrence in their
   ~ 12
  ~o          neighborhood.
  N ~
         13              24.   Plaintiffs have also suffered injuries to their real property. Their homes have materially
 ~ U a
         14   lost value. The value of each home before the incident was materially higher. I-Iowever, as a result of
®s~u
  zo     15   this incident, markct demand has deteriorated. This injury is likely to continue and worsen with
 oz,CD
 m= o
   ~ % lb     passage of time. Buyers will be dissuaded from Plaintiffs' neighborhood. Ivloving from this _
  ~r
  ~ "t 17     neighborhood, however, has b_ecorne-a-concem-and-an-al;enda fot Plaintiffs. Accordingiy, Plaintiffs
         18   must now exhaust additional sums to remedy this injury.
         19              25.   Plaintiffs have suffered and will continue to suffer pain and suffering, and extrcme and
         20   severe mental anguish and emotional distress. Plaintiffs are each entitled to general and coinpensatory
         21   damages in an amount in excess of the jurisdictional minimum of the Court and which will be proven at
         22   trial.
         23                                             PRAYER FOR RELIEF
         24   WHEREFORE: Plainti.ffs pray for judgment as follows:
         25            I.      For each Plaintiff to be awarded gcncral damages in an amount to be proven at the tiine
         26                    of trial;
         27            II.     For each Plaintiff to be awarded special damages in an amount to be proven at the time oi
         28                    trial;

                                                        FIRST AMENDED COMPLAINT
                                                                    -10-
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 27 of 89 Page ID #:40
                                                           ..      r




          1       III.       FQr costs of suit herein incurred, including reasonable attorneys' fees to the extent
         2                   permitted by law; and
          3       iV.        For all other and further relief that. the Court deems proper atid just.
          4

          S   Respectfully submitted on this 26t ' day of February, 2020, by:
          6

          ?                                                                 MADISONha~W, APC
          g
                                                                                              ~
                                                                                        ~/'
          9

         10                                                                         ~
                                                                            Ali PartTaneh,
         1i                                                                 Attorneys for Plaintiffs

  ~0 12
  ~
         13
pV„Uin
a   v
    _
         14

Zo       15
~ yo
         16
  oS
  rF
         18
         19

         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                      FIRSTAMENDED COMP
                                                                  -11-
             Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 28 of 89 Page ID #:41
Electronically FILED by Superior Court of California, County of Los Angeles on 02/04/20ne :Q~,N6"rri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk



               ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale 8ar numbe , and address):                                                       FOR COURT USE ONLY
              -Ali Parvaneh SBN 21820
                MADISON LAW, APC
                17702 Mitchell North.
                Irvine, CA 92614
                       TELEPHONE NO.: 949) 756-9050                         FAxNo.: (949) 756-9060
                                  laintiffs Erik Garcia, et al.
               ATTORNEYFOR(Name): ~
               UPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
                    STREETADDRESS; 111 N Hlll Jtreet
                    MAI LING ADDRE3S:
                   CITYAND2IPCODE: LOs AnaE31eR, 9001.2
                       BRANCH NAME: Stanley-Mosk COUrtllouse
                CASE NAME:
               Erik Garcia, et al. v. Delta Airlines, Inc.
                                                                                                                            CASE NL
                 CIVIL CASE COVER SHEET                           Comptex Case Designation
             0.✓ Unlimited             Limited
                                                             ~ Counter ~ Joinder
                   (Amount             (Amount
                   demanded            demanded is           Filed with first appearance by defendant JUDGE
                   exceeds $25,000)    $25,000 or less)          (Cal. Rules of Court, rule 3.402)          DEPT:
                                           ltems 1-6 below must be completed (see instructions on page 2).
             1. Check one box befow forthe case type that best describes this case:
                Auto Tort                                  Contract                                Provisionaliy Complex Civil Litigation
                                                           ~ Breach   of contract/warranty    (06) (Cal. Rules of Court, rules 3.400-3.403)
                0 Auto (22)
                Q Uninsured motorist (46)                         Rule 3.740 collections (09)             Antitrustli"rade regufation (03)
                 Other PIIPD/WD.(Personal injury/Property                     Other coliections (09)                0 Construetion defect (10)
                 DamageNVrongful Death) Tort                            0 Insurance ooverage (18)                        Mass tort (40)
                 0 Asbestos (04)                                        Q Other contract (37)                              Seeurifies litigation (28)
                 Q Product liability (24)                               Real Property                                      Environmental/Toxic tort (30)
                 ED Medical malpractice (45)                            0 Eminent domain/Inverse                    Q Insurance coverage ciaims arising from the
                 M Other PI/PDNdD (23)                                        condemnation (14)                           above listed provisionaliy complex case
                                                                                                                          types (41)
                 Non-PIIPDIYYD (Other) Tort                             ~ Wrongful eviction (33)
                                                                        0 Other reai property (26)                  Enforcement of Judgment
                 0 Business tort/unfair business practice (07)
                 0 Civil rights (08)                           Unlawful Detainer                                    0 Enforcement of judgment (20)
                 ~ Defamation (13)                             ~ commercial (31)                                    Misceilaneous Civil Complaint
                 0 Fraud (16)                                  ~ Residential (32)                                          RICO (27)
                 ~ Intellectual property (19)                           0 Drugs (38)                                0 Other complaint (not specifred above) (42)


                 U Other non-PI/PD/WD tort (35)                               Asset forfeiture (05)                        Partnership and corporate governance (21)
                 Employment                                             0 Petition re: arbitration award (11)              Olher petition (not specfffed above) (43)
                 0 Wrongful termination (36)                                 Writ of mandate (02)
                 Q Other empioyment (15)                                Q Other'udicial review (39)
             2. This case = is               is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                factors requiring exceptional judicial management:
                  a.          Large number of separately represented parties               d. 0 Large number of witnesses
                  b.          Extensive motion practice raising difficult or novel         e.       Coordination with refated actions pending in one or more courts
                              issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
                  c.          Substantial amount of documentary evidence                   f. 0 Substantial postjudgment judicial supervision

             3. Remedles sought (check atl thaf appty): a.© monetary b.= nonmonetary; deelaratory or injunctive relief c. ©punitive
             4. Number of cau.ses of action (specify): One
             5. This case = is✓0 is not a class action suit.
             6. If there are any known related cases, file and serve a notice of related case. (You may,.Aeform CM-015,)
             Date: February 4, 2020
             Ali Parvaneh, Esq.

               . Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may resuit
                 in sanctions.
               • File this cover sheet in addition to any cover sheet required by local court rule.
               • If thls case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on afi
                 other parties to the action or proceeding,
               • Unless this is a collect'ions case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~r,                            ane 1 of 2
             Form Adopled for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400--3.403, 3.740;
                                                                        CIVIL CASE COVER SHEET                                          Cal, Slandards of Judiclal Adminislratlon, std. 3.10
               Judlcial Councli of Califomta
                CM-010 IRev. July 1, 20071                                                                                                                           www.00urfrnfo.ca.gov
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 29 of 89 Page ID #:42


                                                                                                                                      CM-090
                                  1NSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civfi Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases fifed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the'case has muitiple causes of action; check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Fallure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Coilections Cases. A"collecfions case" under rule 3.740 is defined as an action forr recovery of money
owed in a sum stated to be certain that Is not more than $25,000, exciusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collecticns case on thls form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases oniy, parties must also use the Cfvil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as compiex, the cover sheet must be served with the
compiaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifrs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                         CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
            Damage/Wrongful Death                        Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) (if the                        Contract (not untawful detainer            Construction Defect (10)
          case involves an unfnsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subjecf to                    Contraet/Warranty Breach—Seller                 Securities Litigation (28)
           arbitration, check this Item                      Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead ofAuto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
Other PIIPDIWD (Personal Injury/                             Warranty                                       (arising from provislonally complex
Property Damage/Wrongful Death)                         Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                      book accounts) (09)                            Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
                                                        Other Promissory Note/Collections                      County)
         Asbestos Personal Injury/
             Wrongful Death                                  Case                                          Confession of Judgment (non-
                                                    Insurance Coverage (not provisionally                       domestic relations)
     Product Liabilily (not asbestos or
           toxic%nvlronmental) (24)                     corrrplex) (18)                                     Sister State Judgment
      Medical Malpractice (45)                          Auto Subrogation                                    Administrative Agency Award
            Medical Malpractice—                        Other Coverage                                         (not unpaid taxes)
              —Physicians-& Surgeons               Other Contract-(37)                                      Petition/Certificationof Entry Of
                                                       Contractual Fraud                                        Judgment on Unpaid Taxes
        Other Professional Health Care
              Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                Real Property                                                    Case
    Other PI/PD/WD (23)
                                                   Eminent Domain/Inverse                           Miscellaneous Civil Complaint
        Premises Liability (e.g., slip
                                                       Condemnation (14)                               RICO (27)
              and fall)
        Intentional Bodily. lnjury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not speciBed
                                                                                                            above) (42)
              (e.g., assault, vandalism)           Other Real Property. (e.g., quiet title) (26)
        Intentional Infliction of                                                                           Declaratory Relief Onfy
                                                       Writ of Possession of Real Praperty                  Injunctive Reiief Only (non-
              Emotional Distress                       Mortgage Foreclosure
                                                                                                                harassment)
        Negligent Infliction of                        Quiet Title
                                                                                                            Mechanics Lien
             Emotional Distress                        Other Real Property (not eminent
                                                                                                            Other Commercial Complalnt
        Other PI/PD/WD                                  dbmain, landlord/tenant, or
                                                                                                                Case (non-tort/non-complex)
Non-PIIPD/WD (Other) Tort                               foreclosure)
                                                                                                            Other Civil Complaint
   Business TorUUnfair Business                 Unlawful Detainer
                                                                                                               (n on-tort/n on-com plex)
       Practice (07)                                Commercial (31)
                                                                                                    Miscellaneous Civil Petition                        ~
   Civil Rights (e.g., discrimination,              Residential (32)                                   Partnership and Corporate
       faise arrest) (not civil                     Drugs (38) ('rf the case involves illegal               Governance (21)                             ~
        harassment) (08)                                 drugs, check this item; otherwise,            Other Petition (not speclfied                    ~
   Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
         (13)                                   Judicial Review                                             Civil Harassment
   Fraud (16)                                       Asset Forfeiture (05)                                   VVorkplace Violence                         ~
   Intellectual Property (19)                       Petition Re: Arbitration Award (11)                     Elder/Dependent Adult                       i
   Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
       Legal Malpractice                                 Writ—Administrative Mandamus                      Election Contest                             ~
       Other Professional Malpractice                    Writ—Mandamus on Limited Court                    Petition for Name Change
               (not,medical orlegal)                        Case Matter                                    Petition for Relief From Late                i
   Other Non-PI/PDNVD Tort (35)                         Writ—Other Limited Court Case                            Claim                                  I
Employment                                                  Review                                         Other Civli Petition                         ~
   Wrongful Termination (36)                        Other Judicial Review (39)                                                                          ~
   Other Employment (15)                                Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                            Commissioner Appeals                                                                        I
CM-010 [tev. Juiy 1, 20071                                                                                                                 Page 2 of2   ~
                                                    CIVIL CASE COVER SHEET
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 30 of 89 Page ID #:43



  sHORTnru=                                                                                            CASENUMBER
              trik Garcia, et al, v. Delta Airlines, InC.


                                                CIVIL CASE COVER SHEET ADDENDUM AND
                                                            STATEMENT'OF LOCATION
                (CERTIFICATE OF .GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 23 in all new civil case filings in the Los Angeles Superior Court.




       Step 1: After compieting the Civil Case Cover Sheet (ludicial Council form CM-010), find the exact case type in
                Coiumn A that corresponds to the case type indicated in the Civil Case Cover Sheet.


       Step 2: In Colurnn B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circie the number which expiains the reason for the court fiiing location you have
                   chosen.
                                            Applicable Reasons for Choosing;Court Filing location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive fifing in central district.                                              8. Location wherein defendant/respondentfunctions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                     il. Mandatory filing location (Hub Cases — uniawful detainer, limited
5. Location where performance required or defendant resides.                         non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 q—
                     Civil Case Cover Sheet                                           Type of Action                                      Applicable Reasons -
                          Category No.                                               (Check oniy one)                                      See Step 3 Above

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1, 4, 11

                     Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property DamagelUVrongful Death -- Uninsured Motorist         1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage
                          Asbestos (04)
                                                    ❑ A7221 Asbestos- Personal injury/Wrongfui Death                                      1, 11
        t:
    g. F
    o: 5               Product Liability (24)       ❑ A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11
   a ~
   ~o                                               ❑ A7210 Medical Malpractice- Physicians& Surgeons                                     1, 4, 11
                    Medical Malpractice (45)                                                                                              1, 4, 11
                                                    ❑ A7240 Other Professional Heaith Care Malpractice

                                                    ❑ A7250 Premises Liability (e.g., slip and fali)                                      1, 4, 11
                         Other Personal
                         inju ry Property           ❑ A7230 Intentional Bodily Inju ry/Property DamagelWrongful Death (e.g.,              1' 4' 11
  :5Q                   Damage Wrongful                      assault, vandafism, etc.)
   O                       Death (23)'                                                                                                    1' 4' 11
                                                    ❑ A7270 Intentional Infiiction of Emotional Distress
                                                                                                                                          1' 4' t~
                                                    50 A7220 Other Personal Injury/Property DamagelWrongful Death




  LACIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
  LASCApproved 03-04                                 AND STATEMENT OF LOCATION                                                            Page 1 of 4
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 31 of 89 Page ID #:44



9HORT TITLE:                                                                                     CA9E NUMBER
               Erik Garcia, et al. v. Delta Airlines, Inc.

                              A                                                          B                                               C Applicable
                    Civil Case Cover Sheet                                         Type of Action                                     Reasons - See'Step 3
                         Category No.                                             (Check only one)                                          Above


                      Business Tort (07)        ❑   A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3

  ~1~
  0 0                  Civil Rights (08)        ❑   A6005 Civil Rights/Discrimination                                                1, 2, 3
  o. ~
  o -E
  a d                  Defamation (13)          ❑   A6010 Defamafion (slander/libel)                                                 1, 2, 3

   c rn
  -to co                  Fraud (16)            ❑   A6013 Fraud (no contract)                                                        1, 2, 3

   o ~r                                         ❑   A6017 Legal Malpractice                                                          1, 2, 3
                Professional Negligence (25)
  a cg                                          ❑   A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3
   c E
  z G
                          Other (35)            ❑ A6025 Other Non-Personal Injury/Property Damage tort                               1, 2, 3


                   Wrongful Termination (36)    ❑   A6037 Wrongful Termination                                                       1, 2, 3


                                                ❑   A6024 Other EmploymentCompiaint Case                                             1, 2, 3
                    Other Employment (15)
                                                ❑ A6109 Labor Commissioner Appeals                                                   10


                                                ❑   A6004 Breach of RentaULease Contract (not unlawful detainer or wrongful          2.5
                                                            eviction)
                Breach of Contract/ Warranty                                                                                         2,5
                                                ❑   A6008 ContractlWarranty Breach -Seller Plaintiff (no fraud/negligence)
                            (06)
                      (not insurance)                                                                                                1' 2' '
                                                ❑   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                     1' 2' 5
                                                ❑   A6028 Other Breach of ContractMlarranty (not fraud or negligence)


                                                ❑ A6002 Collections Case-Seller PIalnOff                                             5, 6, 11
                        Collections (09)
                                                ❑   A6012 Other Promissory Noto/Collections Case                                     5,11

                                                ❑   A6034 Collections Case-Purchased Debt.(Charged_Off_Consumer-Debt                 -5;6, 91
                                                           Purchased on or after January 1, 2014)

                   Insurance Coverage (18)      ❑   A6015 Insurance Coverage (hot complex)                                           1, 2, 5, 8


                                                ❑   A6009 Contractual Fraud                                                          1, 2, 3, 5

                      Other Contract (37)       ❑   A6031 Tortious Interference                                                      1, 2, 3, 5

                                                ❑   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                    Eminent Domain/Inverse      ❑ A7300 Eminent Domain/Condemnation                  Number of parcels               2,6
                      Condemnation (14)
    N
                    Wrongful Eviction (33)      ❑   A6023 Wrongful Eviction Case                                                     2,6


                                                ❑   A6018 Mortgage Foreclosure                                                       2,6

                   Other Real Properry (26)     ❑ A6032 Quiet Title                                                                  2,6

                                                ❑   A6060 Other Real Properry (not eminent domain, landlord/tenant, foreclosure)     2.6

                Unlawful Detainer-Commercial    ❑   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
     `                      (31)
     m
     c
    .~          Unlawful Detainer-Residential                                                                                        6,11
    ~                                           ❑   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)
    o_                        32
     ~                Unlawful Detainer-                                                                                             2, 6, 11
                                                ❑   A6020FUnlawful Detainer-Post-Foreclosure
    ~                Post-Foreclosure 34
    c
    ~
               LUnla-ful Detainer-Drugs (38)    ❑   A6022 UnlawFul Detainer-Drugs                                                    2, 6, 11



 LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                         Page 2 of 4
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 32 of 89 Page ID #:45



SHORT TITLE:                                                                                      CASE NUMBER
               Erik Garcia, et al. v. Delta Airlines, Inc.

                              A                                                           B                                 C Applicable
                    Civil Case Cov,er Sheet                                         Type of Action                       Reasons - See Step 3
                         Category No.                                              (Check only one)                            Above

                     Asset Forfeiture (05)         ❑   A6108 Asset Forfeiture Case                                       2, 3, 6


                  Petition re Arbitration (11)     ❑   A6115 Petition to Compel/ConfirmNacateArbitration                 2,5
     3
     a~
    .~
     n>                                            ❑   A6151 Writ - AdministrativeMandamus                               2,8
    a
    w
    Z                Writ of Mandate (02)          ❑   A6152 Writ- Mandamus on Limlted Court Case Matter                 2
    v0                                             ❑   A6153 Writ- Other Limited Court Case Review                       2
    ~

                  Other Judicial Review (39)       ❑   A6150 Other Writ /Judicial Review                                 2,8


                AntitrustlTrade Regulation (03)    ❑   A6003 Anfitrust(frade Regulation                                  1, 2, 8


                   Construction Defect (10)        ❑   A6007 Construction Defect                                         1, 2, 3

                  Claims Involving Mass Tort
                                                   ❑   A6006 Ciaims Involving Mass Tort                                  1, 2, 8
                             (40)

                   Securities Litigation (28)      ❑   A6035 Securities Litigation Case                                  1, 2, 8

                          Toxic Tort
                                                   ❑   A6036 Toxic TorUEnvironmental                                     1, 2, 3, 8
                      Environmental (30)

                 Insurance Coverage Claims
                                                   ❑ A6014 Insurance Coverage/Subrogation (complex case only)            1, 2, 5, 8
                   from Complex Case (41)

                                                   0'A6141 Sister State Judgment                                         2, 5, 11

  .~ ..                                            ❑   A6160 AbstractofJudgroent                                         2,6
   c   c
   a~ a>
   t= E                  Enforcement               ❑   A6107 Confesslon of Judgment (non-domestic relafions)             2,9
  ~ 'o                 of Judgment (20)            ❑ A6140 Administrative f~qency Award (not unpaid taxes)               2,8
          ~
  °
  w o                                              ❑ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2,8

                                                   ❑   A6112 OtherEnrorcementofJudgmentCase                              2, 8, 9


                          RICO (27)                ❑   A6033 Racketeering (RICO) Case                                    1, 2, 8


                                                   ❑ A6030 Declaratory Relief Only                                      1,2,8

                      Other Complaints             ❑ A6040 Injunctive Relief Only (not domesticJharassment)              2.8
                  (Not Specifed Above) (42)        ❑ A6011 Other Commercial Complaint Case (non-torUnon-complex)        1, 2, 8
      C:U                                          ❑ A6000 Other Civil Complaint (non-tort/non-cemplex)                 1, 2, 8

                   Partnership Corporation
                                                   ❑ A6113 Partnership and Corporate Governance Case                    2,8
                      Govemance (21)

                                                  ❑ A6121 Civil Harassment                                              2, 3, 9

                                                  ❑    A6123 Workplace Harassment                                       2, 3, 9

                                                  ❑ A6124 Elder/DependentAdult Abuse Case                               2, 3, 9
                     Other Petitions (Not
                    SpecifiedAbove) (43)          ❑ A6190 Elecflon Contest                                              2
  M v                                             ❑ A6110 Petition for Change of Name/Change of Gender                  2,7
                                                  ❑ A6170 Petition for Relief from Late Claim Law                       238
                                                  ❑ A6100 Other Civil Pefition                                          2, 9




LACIV 109 (Rev 2/16)                              CIVIL CASE COVER SHEET ADDENDUM                                     Local Rule 2.3
LASCApproved 03-04                                   AND STATEMENT OF LOCATION                                          Page 3 of 4
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 33 of 89 Page ID #:46



 SHORT TITLE:                                                                         CA6E NUMBER
                Erik Garcia, et al, v: Delta Airfines, Inc.


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                   ADDRESS:
   REAsoN:                                                         7908 Walker Ave.
                                                   9.D10.[a11.



   CITY:                                      STATE:     ZIPCODE

   Cudahy                                    Ca         90201


Step 5: Certification of Assignment: I certifythat this case is properlyfiled in the Central                            District of
           the Superior Court of Cafifornia, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].


                                                                                                    r.
  Dated: February 4, 2020                                                                R~~
                                                                                         ~.
                                                                                  (SIGNATUR OFATTORNEY/FlLINGPARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Oriainal Complaint or Petition.
       2. If filing a Complaint, a comple.ted Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age.will be required by Court in order to issue a summons.

       7. Additionaf copies of documents to be conformed by the .Clerk. Copies of the cover sheet and this addendum
          must be served along with fhe summons and complaint, or other initiating pleading in the case.




                                                                                                                                      s


  LACIV 109 (Rev 2/16)                      CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
  LASC Approved 03-04                          AND STATEMENT OF LOCATION                                              Page 4 of 4
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 34 of 89 Page ID #:47

                                                                                                    Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                         FI LE D
 Spring Street Courthouse                                                                          8iipar'r,r CauA nf Cagarrta
                                                                                                      Q3untyofit.©stngatas
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                         02/04/2020
                   NOTICE OF CASE ASSIGNMENT                                              Thia~d RczLt'~, EAom'Es~oEoar1 iau"A°°C"'ul
                                                                                                        'Re]►3iilrisia Clittvn
                                                                                           'BY,
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV04629

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM                    ASSIGNED JUDGE                         DEPT             ROOM
         Kristin S. Escalante               29




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/05/2020                                                         By Romunda Clifton                                          , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 35 of 89 Page ID #:48


                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.
PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint inay be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 36 of 89 Page ID #:49




                                                                                      ' 2018-SJ-007


        1
        2
                                                                                              Supes{or t   ,
        3
        4                    SUP1'cR10R COUR'i' OF TFIE S1'ATE OF CALIFORNIA                     ~►R 10
                                                                                                ~~
        5                            FOR THE COUNIY OF LOS ANGELES ,                    ShIM B'_ EJO~          0fttlCt¢dt
                                                                                                               ~- mW
        6
            tN RE PERSOIdAL INJURY                     ; CASE NO,:
        7
            COURT ("PI COUR'i"j PROCEDURES,
        B   CENTRALMSPRIC'Y'                           ) STANDINCI ORDER RE: PERSONAL
            (EFFECTIVE APRIL t 6, 201 B)               ) INJURY PROCEDiJRES, CENTRAI.
        9                                              ) DIS7'IUCT
       10                                              D
                                                       ~
       11
       12
       13                     DEPA 'ENtENT:             2        3     4       5 7
       14                          FI~1~i. ST1ATI,
                                               TS CONFEItENC~E ("FSC-'l:
       15
                                ■ DATE:                                    AT SO:dO A.Nt.
       16
                                                     T~RLALe
       17
                                                                           A'Y' 3:30 A.1VJ.
       19                   =BE DISMI.SAL(CQpg
                                       S       -CIV. PROC_ 8 s83 210a:
       20                        • DA'I"E•                                 A'H' 5:30 Adi'I.
       21
       22         TO EACH PARTY AND TO THE A'ITOltNEY OF RECORD FOR EACH PARTY:
       23         Pur:u®nt t® 4he ealirornfa coae ere:tvil Proceaura ('dC.C.P.% tba C01ronsla Rnles
       24   Qf Court ("C»K.G") s:nd tbe I.or Angdes Corrnty Court Rules ("Loeal Ylulea"), the Los
       25   Angeles Superlor Coart r1LASC" or•"Court') HEREBY A3biElYDS AND SIJPEItSEDES
       26 'fHEAUGUSTIO,zflI7SEVENTHAINIEIVEDEDGENERALORDERAND,GENERALLY,
       27 ORDEItS AS FOLLOWS IN THIS AND ALL OTiiER GENERAG JURISDIC'II'[ON
       28 1 PERSONAL INJURY ACTtONS FILED IN THE CENTRAL DI.STRICT.


                                                    Page I of8

                           Standing Order Re Petsonat lqjury Procedures, Central Distrlct
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 37 of 89 Page ID #:50




        1 1.      To tnsura proper assignment to n P1 Court, Plaintiffts) cwst earefully fill out the Civi1
        2   Case Cover 5heet Addendum (focm LACN 109). The Coutt defines "pemnnl injury" W.
        3         "ait unlimited civil cnse desen'6ed oa the Civil Case CoverSheet Addendum snd
        4          Staiement of Location ([.AC1V ] 09) as Motor Vehicle•Personal2njurylProperty
        5          DaaungelWrongful Death; Personv Nury/Ptopctty Dam®ge/WrongRtl Death-
        6          llninaured Motarlst; Pcoduct LiabiUty (other than asbestos or
       ?           toxiclenvironmental); Medical Malpractice-Physiciaas dc Surgeons; Other
        e          Professional Health Cere Malpraotlee; Premises Liability; tntentional Hodiiy
        9          ltyury/Aropaty DamagelWrongM Death; or Other Pe=sanal lnjury/Prvperty
       IO          DamageiWccngful Death. An action for intentional in4iction of emotional
       il          distccss, dafamation, civ0 rlghts/discrimination. or m®lpraetice (other than
       12          medical malpractice), is not included in fhis definition. An dctton i'or iqlury to
       13          real property is not included in this de5nition " tLoce) Ru1e 2.3(axl)(A).)
       14          Coctvistent with Local Ru1e 23(a)(1)(A), the Coutt wilt assign a caac to the PI Caurts iF
       15   piaintiffis) eheck any of the following boxe,a itt the Civil Case Cover Sheet Addendum:
       16                     A7100 Motor Vehicle— Pentonal InjurylPraperty 1:temegelV4/rongtUl Deatb
       17                     A71 IOPesanallnjury/PrapertyDamage/WtongNl Dcmth —Uniatsured


       19                     A72641 Ptoduct L3ability (not as6estos or toxirJenvisgrueentai)
       20                     A7210 Medical Malpractica — Physicians & Surgeons
       21                     A7240 Medieai Melpractice—Other Professload Health Cera Meipraetice
       22                     A7250 Preaaises Liability (e.g.. slip end fall'
       23                     A72301ntentional Bodily Nury/PropeRy Dadtsga/Wrcngful Dcath (e.g.,
       24                     assuult, vendalism etc.)
       25                     A7220 Other Personal injurylPrapeity DamagelWrongrul Desth
       26          The Cotut will not rssign cases to the Pi Caurts iFplaintl B'(s) cheek aay boxes etsewhere
       27 in the CiviJ Case Cover Sheet Addendum (anyboxes on pages two and three of that fbrm).
       28 1!ll


 .                                                       Page Z oE8

                             StWing Order Re Persoaal Iqjtuy Procedures, Central Distriet
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 38 of 89 Page ID #:51




4
a       ~
                                                '                                                 2010-SJ4007-0


             1           The Cotut sets tlse above dates in this action in tho PI Court sindod above (Depastment
             2 2, 3, d, 5, or 7) at tho Spring Street Coutthouse, 312 North Spring Street, Los Angeles, CA 90012.
             3(C.tLC. Rules 3.714(b)(3), 3.7Z9 )
             4 FILING OF DOCUMEiVTS
             5 2.      Paaties may fsle documtnts in petson at the filing wladow on the firat tloor ofthe Stanley
             6 Maslc Coucthouse (11 i N. FIill Streei, Los Angeles, CA 90012) orby U.S. Mall or e-Deiivery,
             7 which is available online at nn,i2t:lacdurr.aa (Iink an homcpnge). Plcasc flote that filings are no
             8    longer accepted vis facsimilo and must be filed edber io psrsan, via U.S. mail or via e•Deltvery.
             9 Claims involving an attaeney-client fee dispute, docuntents in whlch tha filing party is a minor,
            10    legaliy ineomisetent person, or person for whom a eonservator has been appointed, requests to
            11 wsive court fers (FW-001) and requests for aecommodntions by pasons with disabilities (MC-
            12    910), may not be filed via e-Deiivery.
            13 SERIIICE OF SUMMOIVS AND COMPY.AINT
            14    3.      Plaintitl(s) sball serve the swamons and oomplaint in tltis aotion upon defendant(s) as
            15 soon as possible but no later than IbM yM from the dale whrn tha Compl®int is filed.
            26 (C.C.P. § 583.211), subd.(a).) On tbe OSC re Dismissal date noted above, the PI Coutt will
            17 dismiss the ®ction andlor a11 unserved pnrties unless the plainttffts) sbow cause why tha action _
            18- or t6e utuerved parties sttould nal be dismissed. (C.C.i'. i¢ 583.250; 581, subd. (b}(4).)
            19 4.        'llte Court scts tptie above trial and FSC dates an condilion that pininGff(s) effcetuale
            20   servioe an defcndant(s) of the svanmons and wmplaint with'sn six mntbs of fiiing the complaint.
            21 5.        Tha P! Cmust will dismiss the'tne without ptojudice pursusnt to C.C.P. § 581 wltcn no
            22    party appe®rs far tdal.
            23 STIPULATIONS TO CONTlNUE TRIAL
            24    6.     Provided Ihat all pautia agree (and there is no violation of the "five-yearrule"C.C.P.
            25 § 583.310), the parties may edvance or continne aay trial date in the pi Courts without showing
            26 good cause or articulating any reasanar ju,sti&cation for tbe change. 'Y'o wntinue or advance a
            27 1 trial date, tbe perlics (or theirwunsel afrecord) should jointly exeoute and submit (at the filing
            2E    window aa the first lloor of the 5fanley Mosk Courthousc, via U.S. matl or via e-DeOivery; fce


                                                             Page3 of8

                                   5 tanding Order Re Personal Injury Procedures, Cenhat District
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 39 of 89 Page ID #:52




                                                                                                      2016-sd-oo7-at


        1        n:quited) n Stiputation lo Continue Tria1, FSC and Reiated Motion/Discovery Detes (fomn
        2        LACIV CTttL Z42, available on the coutt's website, Personal Injnry Court link). 'Ytte PI Couub
        3        schedule FSCs for 10:00 a.m.. elgbt (8) aourt days before the trial date. Parties seeking to
        4        contibue the trial tutd FSC dates shall file the Stipalalion at Ieatt eight court days beFore tlte FSC
        5        date; Puiies aeeldng to advance the trial and FSC dates shall tile the Stipulation at leest eight
        ti       court days berere the proposed advanced FSCdate, (C.C.P. § 595.Z; Govt Code j 70617, subd.
       ,7        (c)[2y.) In seiecting a new   Irial   date, pariies sbould avoid settins on nny Monday, or tbe Tuesdny
        8        following a court holidey. Patfies may submit n maatimurrt af two sttpuiations to continue trial,
        9        fora lotal continuance of six ntonths. Subsequent requests lo continue trial wiq be gtunted upon
       10        ® showing of sood cause by noticed motion. 'i'his rule is retrooctivc so that rny previously
       11        gsanted stipulation to eoatinua trial will count toward the mazimurn nurnher of atlowed
       12 continuancess.
       13        NO CASE MANAGEMENT COTIFERENCES
       14        7,     The PI Courts do not conduet Case ivianagement Canfereates. The partias nred not 61e
       15        u Case Management 5tatement.
       16        LAW AND MOTIOIV
       17        B.     Arty docuntents with dectaratians and/or exlu'btts must be labbed. (C.R..C. Ru1e
       18- 3.1110(0.) Al1 depositions rxcetpts refereneed ia briefs ueust be tnarked on the transcripts
       19        attsched as exhibits. (C.R.C. Ruie 3.1116(c).)
       20 C8AM8ERS COPdES REQUIRED
       21        3      [n addition to Bling ariginel rnotion papets at t6e filing window on the first floor of the
       22        Staniey Mask Courthouse; via U.S. mail or via t:•Delivery, the partiez must deliver. direedy to
       23        the PI Court cwmttraoms at tbe Spting Street Cotuthouse< an extra aopy (marked "Citarnbets
       24        Capy') of reply brieFs and all otha motion papers 61ed less then seven (7) court days before a
       25        heazin$ caleadarcd in the P1 Courts. 'I'fw PI Catuts also stronglyettcourage the patties Cling and
       26        apposing leagthy motions, sueh as mation9 for summtny judgmentladjudiaation, to subnut ona
       27        or more thme•ting bindera organiz3ng the chambers copy bebind tabs.
       20    1   IlI


                                                                  Pal;e 4 of g
                               r...       .
                                      Standing Orderlte Peasonal Inf ury Proadures, Cauzal Dlstrict



                                                                                                                          11
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 40 of 89 Page ID #:53




        1      RESERVAT[ON HEARING DATE
        2     10.     Parties are directed to rtserve hearing dates for motions in the PI Conris using the Cotut
        3      Resetvation System (CR8) available online at                  arX   (link on homep®ge). ARer
        4      teserving a motion hearing date, the trsavation reqnastor must submit the papets for filing v+ith
        5      therrsetvation receipt (CRS) m:rnber printed on the face page of the document under the caption
        6      and sttnch tlte resavation receipt as the last psge. Penies or counsel who are unable to udlize '
        7      the online CRS may reserve a modon heating date by eatiing the PI Covrt cotntroom, Monday
        81 thraugb Friday, between 3:01) p.m. and 4:00 p.nt.
        9     1'NITHDRAWAL OF MOTIONS
      10 11.          Califotaia Rules of Court, Rule 3.3304(b) rnquires a moving party to notify the court
       11 itamediatdy if a matterwill not be heard on the scheduled date. In Iceeping with that rule, the PI
      12 Cauti.s urge paR3es who amcnd pleadings in response to decntuTas to file aenended pleadings
      13 before the dale when opposition to the darturrer is due so that the PI Couris do not needkWy
       14' pnpare tentative culings on demuttats.
      1S DI5COVERY MOTIONS
       261112.        The putpose of an Informai Discovery Confaence ("IDC') is to assist the partiss to
      17       resolve andloraamow the saope ofdfseoverydisputes. l.ead trial cwunsd an eachside. oranother
               attomeywitk full aut6ority to make bind'ang agreement:, must attend in person. '['he PI jndges
      19 have found thatf !n neatly cvery case, the parties amiwbly resalve dispute$ with the assWance
       20     i of the CourL
       21 13.         Parties ELtnt pariicipate in an NC hefare a Mation to Compel Futther Responses to
       22 Discavety will be heard unless the moving party submits evidence, by way of decluration, tltat
       23 the opposing pariy has failed or rehysed to participate in an IDC. 5cheduiing or participating in
       24      art IDC doss not outomatically extead any deadlines imposed by the Code af C'avil Proceduse for
       25 notidng and i,~7ing discovery motions, tdeally, the pattiessbould participate in an IDC befon: a
       26 mation is 61ed beeause the IDC mayavoid the necessityofamolion orreduce its scope. BecauSe
       27 of that pomibiiity, attarneys are enrauraged to stipulate to actend the45 (or60) daydeadline for
       2e ,    fiHng a motion to eompel fudher discovery respanses in order to allow timo to pacticipate in en


                                                          Page 5 of S

                                Standing Ocder Re Petsoael Ittjury Ptncedures, Ceatral DisMet
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 41 of 89 Page ID #:54




                                                                                              2o18-5J-D07-OG


       1 IDC.                                                  '
       2           Jf parties do not stipulate to extend tha deadlines, the rnoving pasty may Rle the motion
       3 to avoid it being deesned undmefy. However, the IDC must take place before thc mouon is
       4   hestd so It is suggesled that the moving party reserve a dale for the motion hearing that is et teast
       9 60 days afier the date wherl the IDC rrsetvation is made: Motions (a Compei Ftnlhw Discovery
       6 Responses are heard at 10:00 e.m. lf the IDC is not ptoductive, Ihe moving parly may ailrance
       7 the heating on a Molion to Cotnpd Fucther Discovery Responscs on aay available henring date
       8 thet complies with the nolice requirements of the Code of Civil Procednre-
       9 14.       Partics are directed to rcserve IDC dales in the PY t:ourts using CRS available onlinc at
      iQ   www.lacouR.arn (linic on homcpage). Petties are to med and confer rcgardirig the available
      ].l dates in CRS prior to accasing the systenL Aller reserving the [DC date, the reserv®tion
      12 requator rnust file in the apptopriate dcpart:neat and serve an lnfotma! tliscovery Conference
      13 Fotm forPersonal b1.juryCaarts. frorn LACIV 239 (revlaed 12114 ar tater), at teast 15 court days
      14    prior to the eonfecence and attaeit the CRS reservaGon receipl as the lari page. '1'Ise opposing
      15 paRy may file and aerva a responsive tDC fotm, brieAy sctting focth that party's response, at
      16 leest 10 ceurt deys prior to the lDC.                                                         •
      17 15        Time perntitting, the PI Hub judges may 6e available 10 participate in 1DCs to try to
      18 resolve other types of discovery disputrL
      19 IIEXPARTE APPL1CATtONS
      20 16. Under the Califonue Rufes of Court, coutts tnay onty grant ex parte reiief upon a
      21 showtng, by admissible ev3dence, thet the tnoving puty wilt sutter `irreparable harm;
      22 "imrnediate danger." or when: the moving party identiftGs "a stttutory batis for g<anting relief
      23 ex patu." (C.R.C. Rule 3.1202(c).) Tbs Pl Courts have no capacity to hearmultiple exparJe
      24   appUcaltons or to shorten 6mo to add hearings to their fully boolced motion ealendars. 'ehe Pl
      25 Couris do not regacd the Court's unavallability for tunely nmotion heaaings as an "immediate
      26 dengge' or threat of "itreparable harin" jusdbing ex park rciief. Instead of seeldng ex aane
      27 relief, the movirtg party sbould rrservc tfie earliest available motion hearing date (even lf it is
      28 aiter the scheduted trial date) and should file a motion to continue tdai. Parties shou{d also check


                                                        Page 6 of 8

                             Standing Onier Re Pcrsonallnjury Procedtues, Ceattai ®tstrict
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 42 of 89 Page ID #:55




                                                                                             201®-SJ-Ool-O


        1 the Couri Reservation System ham tirne to time beceuse earlier hearing dales may become ~
        2 availoble as eases settte orhearittg4 are telunoffcalender.
        3 REQUES'Z'FORTRANSFERTOINDEPENDENTCALENDARDEI'ARTMENT
  .     4    17. Parties seeldng to tnmfce o csse from a PI Court to an Independent Catcndar {"UC')
        5 Court shell file (at the 61Ing window on the firsi floor of the Stanley Mosk Caucihouse, via U.S.
        6    maR or via e-Delivoy) ami serve the Court's "Motion to Traa.srer CompIicoted Personal Inlury
        7 Casa to Independeat Calendar Court" (form LACIV 238, availRble on the Court's website under
        8 the PI Courts Iinlc~ The Pi CouKs will I:ensfer ® matter to an ItC CouR If the casc is not a
        9"Personal lnjury' case es deRned in this Order, or lf it Is "complicated." In detennining whdher
       20    a personal iqjury case Is "compiicated" the PI Couris will conslder, araang tither things, tbe
       11 numbcr of pnetrinl hesrings or the compleuity of issua presented.
       12 18.        Parties opposing a motion to txoresfer have five court days to file (at the filing window
       13 l un the fust floor of the 5tanley Mosk Courthouse, via 11.S. mail or via e-Dciivery) an Oppositloa
       14    (using the seme LACIV 238 Motaon to Trattsfer fotm).
       15    19. 7he PI Courts will not canduct a hearing on any Motion to Transfer to UC Court.
       16 t~Although the parties tnnystipulate to transfer a case to an independent Cales~dar Department, the
       17 J1 PI Courts will xneke en indeaendent deteRntnation whether to transfer the cese or not.
                          TUS CONFERENCar
       29    20. Paiiies shail eotnply with the requlttiments of the PI Courts' "First Amended Standing
       20 Orderlte tinal Status Conference," which sftiatl be scrved with the sunuaons and complainl.
       21 JURY FEES                                               ,
       22    21.    Parties must pay jury fees no iater than 363 calendar days aller the filins of the initial
       23 complaint. (C. G P. § 631, subds. (b) enQ (c)-)
       24 JURYTRIALS
       25 22.       'rhe PI Courtss do not conduct jury trlals. On the t:ial date, a Pl Couri wlll contact the .
       26 Master Calendar Cou:t, Deparhment 0ne6 in tbe Stanley Mask Coni9house. Department One
       27 will asslDrr cases out for trid to dedlcated C'ivil Trfal Couctrooms and designated Criminal
       28 1 Contttoams.


                                                        Page7oPB

                              Slanding Order Re Per5aaal Injury Pcocodures, Ccntral District
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 43 of 89 Page ID #:56




                                                                                           2016


            SANCTIONS
            23.    7be Cot+t9 has diseretion lo tmpose sancEions Tor ony vtolation oFlhls genersl order.
            (C.G.P. f$ I28.7,187 oAd Gov. Code, § 68608, subd. (b).)




                                                         Debre K. Wdntraub "
                                                         Supmvlaing Jndge of Civil Couvu
                                                         Los /ingelr; Snperior Court




       13
       19
       15
       16
       17


       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


                                                       Page 8 of a

                            5tanding Order Rc Pemonal iqjury Pcncadw-cs, Central Disttiet
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 44 of 89 Page ID #:57




                                                                             VILUO
                                                                     Svperfor Court of Calilbcniu
     1                                                                  County oi'Las Angeies                 2019-SJ-01

     2
                                                                           All0 09 2019
     3                                                         Siserri R, Carler,     culive 0fiicer/Clerlt

     4                                                          8y                              , bcpuly
                                                                        Annus       chltarian
     5

     6

     7                        SUPERIOR COURT OF TEIE STATE OF CALIFORNIA
     8                   FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
     9

    10
          IN RE PERSONAL INJURY CASES      } SECOND AIv1ENDED STANDING ORDER
    11    ASSIGNED                         ) RE: F1NAL STATUS CONFERENCE,
          TO THE PERSONAL INJURY COURTS    ) PERSONAL INJURY ("PI") COURTS
    12                                     )(Effective August 9, 2019)
          (DEPARTMENTS 2, 3, 4A, 4B AND 5
    13
          OF THE SPRING STREET COURTHOUSE) }

    14

    15           The dates for Trial and the Final Status Conference ("FSC") having been set in this matter,
    1s    COURT HEREBY AMENDS AND SUPER.SEIDES ITS April 16, 201.8 STANDING


    18    AND, GENERALLY ORDERS AS FOLLOWS IN TI3IS ANID ALL OTHER GENERAL
    1s    JURISDICTION PERSONAL INJURY ACTIONS:
    20

    21    1. PURPOSEOFTIiEFSC
    22           The purpose of the FSC is to verify Ihat the parties/counsel are completely ready to proceed
    23    with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
    24    FSC that a!11 parties/counsel have (1) prepared the Exhibit binders and Trial Document binders nnd (2;
    25    met and conferred in an effort to stipulate to ultimate facts, Iegal issues, motions in limine, and the
    26    authentication and admissibility of exhibits.
     27   Ill
     28

                                                          Page 1 ot 5

                    SECOND AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL iNJURY COURTS
                                             (EHectiva August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 45 of 89 Page ID #:58




         2•     TRIAL DOCUMENTS TO BE FILED
                At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
         and file the following Triai Readiness Documents:
                        A.      TRIAL BRTEFS (OPTIONAL)
                        Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
                        (1) the claims and defenses subject to litigation;
                        (2) the major legal issues (with supporting points and authorities);
                        (3) the relief claimed and calculation of damages sought; and
     8                  (4) any other information that may assist the court at trial.
    10                  B.      MOT1`.ONS IlV LINIINE
    11                  Before filing motions in limine, the parties/counsel shall cotnply with the statutory
    12   notice provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the requirements of Los
    13   Angeles County Court Rule ("I.ocal Rule") 3.57(a). The caption of each motion in limine shall
    14   concisely identify the evidence that the moving party seeks to preclude. Parties filing more than one
    15   motion in limine shall number them consecutively. Parties filing opposition and reply papers shall
    16   identify the corresponding motion number in the caption of their papers.
                        C.      JOIIVT STATENiENT TO BE READ TO THE JURY
    18                  For jury trials, the parties/counsel shall work together to prepare and file a joint
    19   written statement of the case for the court to read to the jury (Local Rule 3.25(g)(4)).
    20                  D. JOINT WITNESS LIST
    21                  The parties/counsei shall work together to prepare and file a joint list of a1l witnesses
    22   that each party intends to call, excluding impeachment and rebuttal witnesses (Loca) Rule
    23   3.25(g)(5)). The joint witness list shall identify each witness by name, specify which witnesses are
    24   experts, estimate the )ength of the direct, cross examination and re-direct examination (if any) of
    25   each, and include a total of the number of hours for all witness testimony. The parties/counsel shall
    26   identify all potential witness scheduling issues and special requirements. Any party/counsel who
    27   seeks to elicit testimony from a witness not identified on the witness list must frst make a showing
    28   good cause to the trial court.
                                                         Page 2 ot 5


                                                 (EffeeNve August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 46 of 89 Page ID #:59




                            E. ' LIST OF PROPOSED JURY INSTRUCTIONS
                                   (JOINT AND CONTESTED)
                            The parties/counsel shall jointly prepare and file a Iist of proposed jury instructions,
           organized in numerical order, specifying the instructions upon which all sides agree and the contestec
           instructions, if any. The List of Proposed Jury Instructions must include a space by eaeh instruction
          J for the judge to indicate whether the instruction was given.
                            F.      JURY INSTRUCTIONS
                                    (JOINT AND CONTESTED)
                            The parties/counsel shall prepare a complete set of fu11-text proposed jury inst:ructions,
           editing all proposed California Civil Jury Instructions and insert party name(s) and elirninate blanks,
           brackets, and in-elevant material. The parties/counsel shall prepare special instructions in a forrttat
           ready for submission to the jury with lhe instruction number, title, and text only (i.e., there should be
    13     no boxes or other indication on the printed instruction itself as to the requesting party).
    14                      G. JOINT VERDICT FORM(S)
    1s                      The parties/counsel shali prepare and jointly file a proposed general verdict form or
    16     special verdict form (with interrogatories) acceptable to al) sides (L.ocai Rule 3.25(g)(8)). If the
    17     parties/counsel cannot agree on a joint verdict form, each party must separately file a proposed
     te I I verdict form.
    1911                    H. JOINT EXMBIT LIST
    20                      The parties/counse) shall prepare and file a joint exhibit list organized with columns
    21     identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
     22    each exhibit. The parties/counsel shall rneet and confer in an effort to resolve objections to the
    23 1 admissibility of each exhibit.
    24                      I.      PAGE AND LINE DESIGNATION FOR
    25                              DEPOSITION AND FORMER TESTIMONY
     26                     If the parties/counsel intend to use deposition testimony or fotrrter trial testimony in
     27    lieu of any witness's live testimony, the parties/counsel shall meet and confer and jointly prepare and
     26    file a chart with columns for each of the following: 1) thc page and line designations of the
                                                             Page 3 of b

                     SECOND AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                             (Eftective August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 47 of 89 Page ID #:60




     1       deposition or forrner testimony requested for use, 2) objections, 3) counter-designations, 4) any
     2       responses thereto, and 5) the Court's ruling.
     3       3.     EVIDEIe)TIAItY EXHIBITS
     4              The parties/counsel shall jointly prepare (and be ready to temporarily lodge for inspection at
     5       the FSC) three sets of tabbed, intemally paginated by document, and properly-marked exhibits,
     6       organtzed numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
     7       witnesses). The parties/counsel shall rnark all non-documentary exhibits and insert a simple written I
     8       description of the exhibit behind the corresponding numerieal tab in the exhibit binder. If the parties
     9       have a joint signed exhibit list and electronic copies of their respective exhibits, then the
    10       parties/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
    11       binders will be required by the assigned trial judgc when the trial commences. In the absence of
    12       either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
    13       by all parties/counsel at the FSC.
    14       4.     TRIAI. BINDERS REQi3IRED Ile1 THE PI COiJRTS
    15              The parties/counsel shall jointly prepare (and be ready to temporarily lodge and include the
    16       following for inspection at the FSC) the.Trial Documents consisting of confotTrted copies (if
    17       available), tabbed and organized fnto three-ring binders with a table of contents that includes the
    18       following:
    19 '             Tab A:         Trial Briefs (Optional)
         i
    20               Tab B:          Motions in Limine
    21               Tab C:         Joint Statement to Be Read to the Jury
    22               Tab D:         Joint Witness List
    23               Tab E:         Joint List of Jury Instructions (identifying the agreed upon and contested
    24                               instructions)
    25               Tab F:          Joint and Contested Jury Instructions
    26               Tab G:          Joint and/or Contested Verdict Form(s)
    27               Tab H:          Joint Exhibit List
    28

                                                              Paga 4 of 5


                                                      (E(fecNve August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 48 of 89 Page ID #:61




     1            Tab i;         Joint Chart of Page and Line Designation(s) for Deposition and
     2                           Former Testimony
     3            Tab J:         Copies of the Current Operative Pleadings (including the operative complaint,
     4                           answer, cross-complaint, if any, and answcr to any cross-complaint).
     5            The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
     6   B with the opposition papers and reply papers for each motion placed directly behind the moving
     7   papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
     B   instructions first in order followed by the contested instructions (including special insuuctions)
     9   submitted by each side.
    10   S.       FAILjJRI; TO COMPLY WI'I'H FSC OBLIGATIONS
    ti            The court has discretion to require any partylcounsei who fails or refuses to comply with this
    12   Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
    13   and/or issue sanctions (including the entry of a default or the striking of an answer).
    14

    15

    16   Dated:   ±VJ~L"~ In ) 00-0' 1                    ~
                                                        Samantha-P.—Jessner
                                                        Supervising Judge, Civil
    1B                                                  Los Angeles Superior Court

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                          Page 5 of 5

                                              RE FINAL STATUS CONFER!
                                                  (EHective August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 49 of 89 Page ID #:62




  sd
            •-   1s
                 ,
                        Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
 mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
 be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described beiow.


Advantaaes of ADR
       •     Saves Time: ADR is faster than going to trial.
       •     Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
       •     Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
       •     Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


 Disadvantaees of ADR
       •     Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
       •     No Public Trial: ADR does not provide a public trial or a decision by a judge orjury.


 Main Types of ADR:

       1.    Negotiation: Parties often taik with each other in person, or by phone or online about resolving their case with a
             settlement agreement instead of a trial. Ifthe parties have lawyers, they will negotiate for their clients.

       2.    Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
             strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
             acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                      Mediation may be appropriate when the parties
                        • want to work out a solution but need help from a neutral person,
                        •    have communication problems or strong emotions that interfere with resolution.
                      Mediation may not be appropriate when the parties
                        • want a public trial and want a judge orjury to decide the outcome.
                        •    lack equal bargaining power or have a history of physical/emotional abuse.



       LASC CIV 271 Rev. 01/20
       For Mandatory Use
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 50 of 89 Page ID #:63


          ,... .,.
               Y ---~; - _~s~.~ 7F   ..~p~. - ^ .,, - . --t   . . b ~. . . -   .. .   <~-. .+,              -y~- _ ~   .   .        ,
 V-'                                                                                             .~ := vY
                                      ~      How to ar~an~ePmediation rn Los'An ele~ Count                                     {=
 ~
     Nlediation for crvil cases i~l~oluntary and perties may select any mediator they ~4ish._Options include:
     :
                                                                                                                                        I
             a.   The Gv,il Niedjation Vendor, Resource List
 ~                lf all partles a~ree to'medratron they Fn~ay cpntact these organizatrons to; request a "Resour.ce List                ~
                         ,,.
                  iVletliation' for medration at reduced `costor`no co~t:(for selected c'ases):                                 ~J
 ~                                                                                                               ,                      9
                                                 :

                     z~qDR' Servrces, Inc. Ca'se ManaoerpatrrciaC~adrservrces
                                                              r               com (310) .201 001 (Ext. 26~1)
                                 ~SentorCdse Manager;rribmder@aamsatir com°~(310) 3~09 6204
 ;                •- Nledratron='Center of Los Ahgeles (MCLA);Progra`m Managerarifo@mediationLA.org (833) 376 9145 ~
 I                            OnIy;MCLA;prouitles:m'e,diatron rn:personj
                                                                '        by p„
                                                                             hone and`byvideoco'tiference.
 ~
             These organizations c           ~       accept every case and they may decline cases at their discretion.




     3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
          person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
          trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
          information about arbitration, visit http://www.courts.ca.sov/proerams-adr.htm

     4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
          date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
          make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
          a settlement. For information about the Court's MSC programs for civil cases, visit
          http://www.lacourt.ore/division/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                                Fa
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 51 of 89 Page ID #:64

                                                                                                                  2018-SJ-008-Oq




   1

   2
                                                                                                FILE®
                                                                                       Superfor Court of Cafifomia
                                                                                          County of Los Angeles
   3
                                                                                              APR 18 2018
   4
                                                                                  Sherri:
                                                                                      14~terlClerk
   5                                                                                                           Deputy

   6

   7

   8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA

   9                                     FOR THE COUNTY OF LOS ANGELES

  10
  ll      In re Civil Limited Jurisdiction Cases     ) FIRST AMENDED STANDING ORDER
          Calendared in Department 94 (Non-Collection )(Effective as of April 23, 20I8)
  12
          Cases)                                     )
  13                                                              )

  14             TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

  15             Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules of Court

  16      ("C.R.C."), and the Los Angeles County Court Rules ("Local Rules"), the Los Angeles Superior
          Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE JANUARY 12, 2018

  18      STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING STANDING

  19      ORDER THAT SHALL APPLY TO ALL LIMITED CIVIL (NON COLLECTION) CASES FILED

  20      AND/OR HEARD IN DEPARTMENT 94.

  21             1.        PLAINTIFF(S) IS/ARE ORDERED TO SERVE A COPY OF THIS STANDING

  22      ORDER ON THE DEFENDANT(S) WITH COPIES OF THE SUMMONS AND COMPLAINT

  23      AND TO FILE PROOF OF SERVICE. AS MANDATED IN THIS ORDER.

  24             2.       The Court sets the following trial date in this case in Department 94 (7`h Floor, Room

  25      723) at the Stanley Mosk Courthouse, 111 North Hill Street, Los Angeles, CA 90012:

  26 i
                              TRIAL:   Order to Show Cause Re: Failure to File Proof of Service:02/22/2023
  27 I'                                Non-Jury Tria1:08/18/2021
                              Date:                                           at 8:30 a.m.
  28


                                                                   1

                      CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 52 of 89 Page ID #:65

                                                                                                   201




   1                               SERVICE OF SUMMONS AND COMPLAINT

  2           3.        The trial date set forth above is conditioned on the defendant(s) being served with the

  3    summons and complaint within six (6) months of the filing of the complaint. The trial date may be

  4    continued to a later date if service is not accomplished within six months. The parties may stipulate I

  5    to keep the original trial date even if service of the summons and complaint is not completed within

  6    six months of the filing of the original complaint.

  7           4.        The summons and complaint shall be served upon the defendant(s) within three years

   8   after the complaint is filed in this action. (C.C.P., § 583.210, subd. (a).) Failure to comply will result'

  9    in dismissal, without prejudice, of the action, as to all unserved parties who have not been dismissed

  10   as of that date. (C.C.P., § 581, subd. (g).) The dismissal without prejudice as to the unserved parties
  ll   for this case shall be effective on the following date:

  12
                                   UNSERVED PARTIES DISMISSAL DATE
  13
  14
  15
  16


  18           5.       No case management, mandatory settlement or fina) status conferences wi11 be

  19   conducted in this case.

  20                                            LAW AND MOTION

  21          6.         All regularly noticed pretrial motions will be heard in Department 94 on Mondays,

  22   Tuesdays, Wednesdays, and Thursdays at 8:30 a.m. A motion will be heard only if a party reserves a

  23   hearing date by going to the court's website at www.lacourt.oM and reserving it through the Court

  24   Reservation System ("CRS") accessed via the "Divisions" tab at the top of the webpage, in the

  25   "Civil" Division section. All motions should be filed at the filing window on the first floor of the

  26   Stanley Mosk Courthouse and filed and served in accordance with C.C.P., § 1005, subd. (b), and all

  27   other relevant statutes.

  28



                                                           2
                                             FIRST AMENDED STANDING ORDER
                    CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 53 of 89 Page ID #:66

                                                                                                       201




   1            7.        Tentative Rulinas may be posted on the Court's intemet site no later than the day p.
   2     to the hearing. To access tentative rulings, parties may go to www.lacourt.ors. select "Civil"
   3     Division from the Divisions" tab at the top of the webpage, then click on "Tentative Rulings," and
   4     then type the case number in the box and click "Search."
   5                                           EX PARTE APPLICATIONS

   6            8.        Ex parte applications must be noticed for 1:30 p.m. in Department 94 and filed and

   7     served in accordance with C.R.C., Rules 3.1201-3.1207. All ex parte application fees must be paid
   8     by 1:00 p.m. at the filing window on the first floor of the Stanley Mosk Courthouse.

   9                                                     JURY FEES

  10             9.       The fees for jury trial shall be due no later than 365 calendar days after the filing of

  11     the initial cornplaint, or as otherwise provided by C.C.P., § 631, subds. (b) and (c).
  12                                     STIPULATION TO CONTINUE TRIAL

  13             10.      A trial will be postponed if all attorneys of record and/or the parties who have
  14     appeared in the action stipulate in writing to a specific continued date. If the stipulation is filed less
  15     than five (5) court days before the schedulod trial date, then a courtesy copy of the stipulation must b(
  16     filed in Department 94. A proposed order shall be lodged along with the stipulation. The Stipulation
                                                                                      with the required filing fees.

  18                                                       TRIAL

  19             11.       Parties are to appear on the trial date ready to go to trial, and must meet and confer on

  20     all pretrial matters at least 20 calendar days before the trial date. On the date of trial, the parties shall

  21     bring with them to Department 94 a three-ring binder with a table of contents containing conforrned
  22     copies of each of the following documents behind a separate tab.
  23                       1) Printed copies of the Current Operative Pleadings (including the operative

  24                          complaint; answer; cross-complaint, if any; and answer to cross-complaint);
  25                      2) Motions in Limine, if any, which must be served and filed in accordance with the
  26                          Local Rules, Rule 3.57;
  27 ,                    3) Joint Statement of the Case (if a jury trial);
  28



                                                               '3
                                               FIRST AMENDED STANDING ORDER
                      CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 54 of 89 Page ID #:67

                                                                                                  20




  1                    4) Joint Witness List disclosing an offer of proof regarding the testimony of each
  2                        witness, the time expected for testimony of each witness, the total time expected
  31                       for all witnesses, and the need, if any, for an interpreter;
  4                    5) Joint Exhibit List;
  5                    6) Printed and Edited Joint Proposed Jury Instructions (if a jury trial), and
  6                    7) Printed Joint Proposed Verdict Form(s) (if a jury trial).
                                                                                                                ~
  7             The parties shall also bring a second binder containing the Joint Exhibits in an Exhibit Book
  8    numbered appropriately.
  9             FAILURE TO PROVIDE ANY OF THE AFOREMENTIONED DOCUMENTS ON
 10    THE TRIAL DATE MAY CAUSE A DELAY IN THE CASE BEING ASSIGNED TO A
 11    TRIAL COURT.
 12             GOOD CAUSE APPEARING THEREFOR, IT IS ORDERED.
 13
 14
 15    Dated:                                                                     ~
 16                                                           DEBRE K. WEINTRAUB
                                                             _Super_vising Judge,_Civil
                                                              Los Angeles Superior Court
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                            4
                                          FIRST AMENDED STANDfNG ORDER
                 CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 55 of 89 Page ID #:68




                                                                              VxW90
                                                                      Superfor Caurt of Calit~oaniu
     1                                                                   County orLns A ngeles             2019-SJ-011
     2
                                                                            Allo 09 2019
     3                                                          Sberri R. Carter, " cutive OffieerlCterk
     4                                                           B7                           , Dcputy
                                                                        AROUS&tChlbrino
     5

     6

     7                       SUPERIOR COURT OF THE STATE OF CALI[FORNIA
     a                  FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
     9

    10
       IN RE PBRSONAL 1NJURY CASES      } SECOND AIviENDED STANDING ORDER
    11 ASSIGNED                         ) RE: FINAL STATUS CONFERENCE,
       TO THB  PERSONAL INJURY   COURTS ) PERSONAL INJURY ("PI") COURTS
    12 (DEPARTMENTS 2, 3, 4A, 4B AND 5  }(Effective August 9, 2019)
    13 OF THE SPRING STREET COURTHOUSE) ~

    14

    15          The dates for Trinl and the Final Status Conference ("FSC") having been set in this matter,
    16   COURT FIEREBY AMENDS AND SUPERSEDES ITS Apri116, 2018 STANDING


    18   AND, GENERALLY ORDERS AS FOLLOWS IN TIES AND ALL OTHER GENERAL
    19   JURISDICTION PERSONAL INJURY ACTIONS:
    20

    21   1.     PURPOSE OF THE FSC
    22          The purpose of the FSC is to verify thnt the parties/counsel are completely ready to proceed
    23   with trial continuously and efficiently, from day to day, until verdict. The PI Courts witl verify at the
    24   FSC that all pariies/counsel have (1) prepared the Exhibit binders and Trial Document binders and (?;
    25   met nnd conferred in an effort to stipulate to ultimate facts, Iegal issues, rnotions in limine, and the
    26   authentication und admissibility of exhibits.
    27   ///

    28   ///

                                                          Page 1 of 5


                                                  (EHective August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 56 of 89 Page ID #:69




     1       2. TgtIAL DOCUMENTS TO BE FILED
     2              At Ieast five calendar days prior to the Fnal Status Conference, the parties/counsel shali
     3       and file the following Trial Readiness Documents:
     4                      A.      TRIAL BRIEFS (OPTI01+1AL)
     5                      Each party/counsel may, but is not required to, ftle a trial brief succinctly identifying:
     s                      (1) thc claims and defenses subject to litigation;
     7                      (2) the major legal issues (with supporting points and authorities);
     s                      (3) the relief claimed and calculation of damages sought; and
     9                      (4) any other information that may assist the court at trial.
    10                      B. MOTIONS IN LIMINE
    11                      Before filing motions in limine, the parties/counsel shall comply with the slatutory
    12   I notice provisions of Code of CiviJ Procedure ("C.C.P.") Section 1405 and the requirements of Los
    13       Artgeles County Court Rule ("Local Rule") 3.57(a). The caption of each motion in limine shall
    14       concisely identify the evidence that the moving party seeks to preclude. Parties filing more than one
    15       motion in limine shall number them consecutively. Panies filing opposition and reply papers shall
    16       identify the corresponding motion number in the caption of their papers.
         ~                  C. JOIIVT STATEMENT TO BE ItEAD TO THE JURY
    te                      For jury trials, the parties/counsel shall work together to prepare and file a joint
    19       written statement of the case for the court to read to the jury (I.ocal Rule 3.25(g)(4)).

    20 II                   D.      JOINT WITAIESS LIST
    21                      The pmrties/counsei shall work together to prepare and file a joint list of all witnesses
    22       that each party intends to call, excluding impeachment and rebuttal witatesses (Local Rule
    23       3.25(g)(5)). The Joint witness list shall identify each witness by name, specify which witnesses are
    24       experts, estimate the length of the direct, cross examination and re-direct examination (if any) of
    25       each, and include a total of the number of hours for all witness testimony. The parties/counsel shall
    26       identify all potential witness scheduling issues and special requirements. Any party/counsel who
    27       sceks to elicit testimony from a witness not identified on the witness list must first make a showing
    28 11 good cause to the trial court.
                                                             Page 2 of 5

                       SECOND AMEfdDED ORDER RE FINAL STATUS CONFERE
                                                 (Effeat(ve August 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 57 of 89 Page ID #:70




     1                    E. - LIST OF PROPOSED JURY INSTRUCTIONS
     2                           (JOINT AND CONTESTED)
     3                    The parties/counsel shall jointly prepare and file a list of proposed jury instructions,
     4    organized in numerical order, specifying the instructions upon which all sides agree and the contested',
     s    instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
     s    for the judge to indicate whether the instruction was given.
     7                    F. JURY INSTRUCTIONS
     s                            (JOIf1VT AND CONTESTED)
     9                    The parties/counsel shal) prepare a complete set of full-text proposed jury instructions,
     10   editing all proposed California Civi) Jury Inswctions and insert party namc(s) and elirninate blanks,
     11   brackets, and irrelevant material. The parties/counsel shall prepare speciai instructions in a format
     12   ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
     13   no boxes or other indication on the printed instruction itself as to the requesting party).
     14                   G. JOINT VERDICT FORM(S)
     ls                   The parties/counsel shall prepare and jointly file a proposed general verdict form or
     16   special verdict form (with interrogatories) acceptable to all sides (L.ocal Rule 3.25(g)(8)). If the
     17   parties/counset cannot agree on a joint verdict form, each party must separately file a proposed
     1e   verdict form.
     19                   H. JOINT EXHIBIT LIST
     20                   The parties/counsel shall prepare and file a joint exhibit list organfzed with columns
     21   identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
     22   each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
     23   admissibility of each exhibit.
     24                   I.      PAGE AND LINE DESIGNATION FOR
     25                           DEPOSITION AND FORMER TESTIMONY
     26                   If the parties/counsel intend to use deposition testimony or former trial testimony in
     27   lieu of any witness's live testimony, the panies/counsel shall meet and confer and jointly prepare and
     28   file a chart with columns for each of the following: 1) the page and line designations of the
                                                           Page 3 of b

                                        ORl)
                                                   (Effective Augusl 9. 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 58 of 89 Page ID #:71




     1      deposition or former testimony requested for use, 2) objections, 3) counter-designations, 4) any
     2      responses thereto, and 5) the Court's ruling.
     3      3.     EVIDEI°iTIAItY EXHIBITS
      4            Tbe parties/counseI shall jointly prepare (and be ready to temporarily lodge for inspection at
     s      the FSC) three sets of tabbed, intemally paginated by document, and properly-marked exhibits,
      6     organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
      7     witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
      s     description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
      9     have a joint signed exhibit list and electronic copies of their respective exhibits, then the
    10      panies/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
                                                                                                                       i
    11      binders will be required by the assigned trial judge when the trial commences. In the absence of
     12     either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
     13     by all parties/counsel at the FSC.
     14     4.      TR.IAL BINDERS REQUIRED IN THE PI COUItTS
     1s             The parties/counsel shall jointly prepare (and be ready to temporarily lodge and include the
     16     following for inspection at the FSC) the Trial Documents consisting of conformed copies (if
     17     available), tabbed and organized into three-ring binders with a table of contents that includes the
     1 fi   foUowing:
     19             Tab A:          Trial Briefs (Optional)
     20 '           Tab B:          Motions in Limine
     21             Tab C:          Joint Statement to Be Read to the Jury
     22             Tab D:          Joint Witness List
     23             Tab E:          Joint List of Jury Instructions (identifying the agreed upon and contested
     24                             instructions)
     25             Tab F:          Joint and Contested Jury Instructions
     26             Tab G:          Joint and/or Contested Verdict Form(s)
     27             Tab H:          Joint Exhibit List
     26

                                                              Page 4 of 5


                                                     (Eftective Augusl 9, 2019)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 59 of 89 Page ID #:72




     t            Tab 1;         Joint Chart of Page and Line Designation(s) for Deposition and
     2                           Former Testimony
     3            Tab J:         Copies of the Current Operative Pleadings (including the operative complaint,
     4                           answer, cross-conlplaint, if any, and answer to any cross-complaint).
     5            The partieslcounsel shall organize motions in Iimine (tabbed in numerical order) behind Tab
     s   B with the oppasition papers and reply papers for each motion placcd dircctly behind the moving
     7   papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
     B   instructions first in order followed by the contested inswctions (including special instructions)
     f~ submitted by each side.
    10   S.       FAILiJ1ftE TO C0MEPLY VyITH FSC OBLIGATIONS
    11            The court has discretion to require any partylcounsel who fails or refuses to comply with this
    12   Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
    13   and/or issue sanctions (including the entry of a default or the striking of an answer).
    14

    15

    16   Dated:    ~~`~.~ `~ Z 2-o f °f                  ~
                                                       Samanffia P.—Jessner
    17
                                                       Supervising 3udge, Civil
    18                                                 Los Angeles Superior Court

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                         Page 5 of 5

                    SECON!) AMENDED ORDER RE FINAL 5TATUS CONFERE
                                              (Effecttve August 9, 2019)
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 60 of 89 Page ID #:73



                                                                                                                                                        CM-015
         ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stato Barnumbe , and address):                                       FOR COURT USE ONLY
          Ali Parvaneh, SBN 218320
          MADISON LAW, APC
          17702 Mitchell North
          Irvine, CA 92614                                                                                                   FILED
                                                                                                               Supelflior Coilrt ot C;_itrfornia
                    TELEPHONE NO.s 949-75&9050                      FAx No. (opbonaq: 949-756-9060               County aI LOe Angalaa
         E-MAILADDRESS (opUonat): aparvaneh@madisonlawapc.com.
            ATTORNEY FOR (Name): Plairjttlls
                                                                                                                        03/13f202fl
                                                                                                       I aei P,. 4:a,-re:,-, GXc+:_~J6tiV Off -Vc,; /.2e& at0as
        SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES                                            ~,,~                   A t;aioia                      ,ty.
                                                                                                                                                      ~Pu
                   sTREETnDDREsB; 312 NoTth Spring Street
                  MAILING ADDRESS:
                 cITYnND zIP CODE: Los Angeles 90012
                      BRANCH NQME: S.orina Street Courthouse
                                                                                                      CABE NUMBER:
            PLAINTIFF/PETITIONER: ETilG GaYcla, et al.
                                                                                                                       20STCV04629
       DEFENDANT/RESPONDENT: Delta Airlines, Inc.                                                     JUDICIAL OFFICER:

                                                                                                      Hon. Judge Kristin S. Escalante
                                                                                                      DEPT.:
                                             NOTICE OF RELATED CASE                                   29

     tdentify, in chronotogicat order according to date of trlfng, atl cases retated to the case referenced above.
           a. Titie: Lisette Barajas, et al, v. Delta Airlines, Inc., et al.,
           b. Case number: 20STCV021.16
           c. Court:✓~                 same as above
~                         = other state or federal court (name and address):
a
rn
           d. Department: 28
5:
1          e. Case type:                  limited civil = unlimited civil 0 probate = family law 0 other (specify): PI/PD


          g. Has this case been designated or determined as "complex?" 0 Yes M No
          h. Relationship of this case to the case referenced above (check a!t that appty):
               = involves the same parties and is based on the.same or similar claims.
               ~ arises from the-same or substantially identical transactions, Incidents, orevents requiring the determination of
                      the same or substantially identical questions of law or fact.
               0 involves claims against, titie to, possession of, or damages to the same property.
               0 is likely for other reasons to require substantial duplication ofjudicial resources if heard by different judges.
                         = Additional explanation is attached in attachment 1h
              Status of case:
              0 pending
              [] dismissed 0 with Q without prejudice
              ~ disposed of by.judgment

     2. a. Title: Jesus Angel Rosales, et al. v Delta Air Lines, Inc., et al.
          b. Case number: 20STCV05062
          c. Court: 0 same as above
                         0 other state or federal court (name and address):
          d. Department: 28
                                                                                                                                                       Page 1 of 3
     Fonn Approved for Opttonal Use                                                                                                  Cal. Rules of Oouft, ruio 3.300
       Judialal Council of Califomia                           NOTICE OF RELATED CASE                                                         www.courfinto.ca.gov
       CM•015 [Rev. July 1, 2007]
      Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 61 of 89 Page ID #:74



                                                                                                                                           CM-01 t
                                                                                                       CASE NUMBER
            PLAINTIFF/PETITIONER: Etllt GaPCIa, et. al.
         DEFENDANT/RESPONDENT: Delta Airllries, IrlO.
                                                                                                                     20STCV04629

       2. (contfnued)
                e. Case type: = limited civil 0 unlimited civil 0 probate 0 family law ~ other (speclfy): PI/
                f. Filing date: February 7, 2020
                g. Has this case been designated or determined as "compiex?"                 Yes E71 No
               h. Relationship of this case to the case referenced above (check a!l that apply):
                    0 involves the same parties and is based on the same or similar claims.
                    ✓
                    0 arises from the same or substantialiy identical transactions, incidents, or events requiring the determination of
                      the same or substantially identical questions of !aw or fact.
                    ~ involves claims against, title to, possession of, or damages to the same property.
                    ~ is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                              = Additional expianation is attached in attachment 2h
                i. Status of case:
                   0 pending
                   [~ dismissed = with 0 without prejudice
                   0 disposed of by judgment

       3, a. Title:
             b. Case number:
             c. Court: 0 same as above
                           ~ other state or federal court (name and address):
             d. Department:
-----e.— Case-type=0—Iimited civil 0 unlimited civil 0 probate 0 family law 0 other (specify):
            f. Filing date:                                                                                                        —
            g. Has this case been designated or determined as "complex?" 0 Yes = No
            h. Refationship of this case to the case referenced above (check atl that apply):
                 0 involves tfie same parties and is based on the same or similar claims.
                ~ arises from the same or substantially identicai transactions, incidents, or events requiring the determination of
                  the same or substantially identical questions of law or fact.
                 0 invoives claims against, titie to, possession of, or damages to the same property.
                (~ is likely for other reasons to require substantial duplication of judicial resources if heard by differentjudges.
                          0 Additional explanation is aftached in attachment 3h
             I. Status of case:
                0 pending
                ~ dismissed 0 with 0 without prejudice
                0 disposed of by judgment

       4. 0 Additional related cases are described in Attachment 4. Number of pages attached:

                                                                                                           ~ 7
      Date: March 6, 2020

      Ali Parvaneh, Esq.                                                       ►
                    (TVPE OR PRINT NAME OF PARTY OR ATTORNEY)                                 (SIGN URE OF PARTY OR ATTORNEY)


      CM-015 [Rev, July 1, 20071                                NOTICE OF RELATED CASE
                                                                                                                                           Page 2 of 3
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 62 of 89 Page ID #:75



                                                                                                                                       C M-t)15
                                                                                                    CASE NUMBER:
       PLAINTIFFlPETIT[ONER: ET1IC GaTCIa,               et al.
    DEFENDANT/RESPONDENT: DOIta AlI'llries, I17C.                                                                  20STCV04629

                                               PROOF OF SERVICE BY FIRST-CLASS MAIL
                                                             NOTICE OF RELATED CASE
  (NOTE: You cannot serve the Notice of Related Case if you are a party in the action. The person who served the notice must
  compiete thfs proof of service. The notice must be served on aN known parties in each related actlon or proceeding.)

 1. 1 am at least 18 years old and not a party to this action. I am a resident of or employed in the county where the mailing took
       place, and my residence or business address is (specify):




 2.    1 served a copy of the Notice of Related Case by enclosing it in a sealed envelope with first-class postage fully
       prepaid and (check one):
       a•           deposited the sealed envelope with the United States Postal Service.
       b.           placed the sealed envelope for collection and processing for mailing, following this business's usual practices,
                    with which I am readily familiar. On the same day correspondence is placed for collection and mailing, it is
                    deposited in the ordinary course of business with the United States Postal Service.
 3. The Notice ofRelated Case was mailed:
      a, on (date):
      b. from (cfty and state):


4. The envelope was addressed and mailed as follows:
      a. Name of person served:                                       c. Name of person served:

            Street address:                                             Street address:
            City=                                                       City:
            State and zlp code:                                         State and zip c~



       b. Name of person served:                                      d. Name of person served:

            Street address:                                             Street address:
            City:                                                       City:
            State and zip code:                                         State and zip code:


= Names and addresses of additional persons served are attached. (You may use form POS-030(P).)

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


Date:



                                                                         ~
                         (TYPE OR PRINT NAME OF DECLARANT)                                    (SIGNATURE OF DECLARANT)




CM-015 [Rev. July 1, 2007]                                                                                                             Page 3 of 3
                                                             NOTICE OF RELATED CASE
       Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 63 of 89 Page ID #:76




  Electronically    by Superior Court of California, County of Los Angeles on 02/06/2020 02:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Trinh,Deputy Clerk


              1    Ali Parvaneh, SBN 218320
                   aparvaneh@madisonlawapc.com
              2    Jenos Firouznam-Heidari, SBN 266257
              3    jheidari@madisonlawapc.com
                   James S. Sifers, SBN 259105
              4    jsifers@madisonlawapc.com
                   Laura Hassan, SBN 315411
              5
                   ]hassan@madisonlawapc.com
              6    MADISON LAW, APC
                   17702 Mitchell North
              7    Irvine, California 92614
                   Telephone: 949-756-9050
              8
                   Facsimile: 949-756-9060
              9
                   Attorneys for Plaintiffs
            10

            11                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
            12                   FOR THE COUNTY OF LOS ANGELES — SPRING STREET COURTHOUSE
        G
            13
     ~o     ERIK GARCIA, an uidividual; RAMONA                                                         No.: 20STCV04629
     N ~
     O ~
            GARCIA, an individual;.BLANCA PEREZ, an
            14
   Ua~      individual; DIANA FLORES, an individtial;                                                  GNED FOR ALL PURPOSES to:
         15                                                                                            Judge Kristin S. Escalante
   7-Z_N
            XAVIER    BUSTAMANTE, an individual;
~stLL16     ALESS- A  NDA-P-EREZ,-an.individual;  LUIS _                                                29
   ~o .
   oZ~      ROJAS,   an individual; MIGUEL
   y r~ 17  BUSTAMANTE, an individual; VERONICA                                                    .L. CODE CIY. PROC. § 425.11 NOTICE OF
            RAMOS, an individual; BRAYANT RIVAS, an                                                ATEMENT OF DAMAGES
     N~~ 18
     O
            individual; BRYANNA RIVAS, an individual;
         19 MILVIA NIVETY TORRES, an individual;                                                      ,n Filed: February 4, 2020
            KEVIN TORRES, an individual; MARIO RENE                                                   Date: None Set.
         20 TORRES, an individual; SUSAN FLORES, an
            individual; RICARDO LOPEZ, an uidividual;
         21
            JORGE AVILA, an individual; JONATHAN
         22 AVILA, an individual; SERGIO PULIDO, an
            individual; ARACELY MONROY, an individual;
            23

            24
                                                   Plaintiffs,
                            V.
            25
                   DELTA AIRLINES, INC., a corporation or other
            26     form of legal entity; and DOES 1 through 100,
            27     inclusive,

            28                                     Defendants.

                                                                      NOTICE OF STATEMENT OF DAMAGES
                                                                                               -1-
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 64 of 89 Page ID #:77




            1            TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
            2            NOTICE IS HEREBY GIVEN that Plaintiffs Erik Garcia, Ramona Garcia, Blanca Perez, Diana
            3     Flores, Xavier Bustamante, Alessandra Perez, Luis Rosas, Miguel Bustamante, Veronica Ranios,
            4     Brayaiit Rivas, Veronica Alvarez, Bryanria Rivas, Milvia Nivety Torres, Kevin Torres, Mario Rene
            5     Toires, Susan Flores, Ricardo Lopez, Jorge Avila, Jonathan Avila, Sergio Pulido, and Aracely Monroy
            6     de Flores (collectively "Plauitiffs") hereby reserve their right to seek $2,000,000.00 in punitive damages
            7     when Plaintiffs seek a judgment in the suit filed against Defendant Delta Airlines, Inc. and Does 1
            8     through 100, inclusive.
            9
           10     Respectfully submitted on this 6t'' day of February, 2020, by:
           11
                                                                              MADISON 11?~~, APC
           12

      0 13                                                                                   ~
    ~t o
    N ~ 14
    m LO
  u¢!~-                                                                       Ali P,~r~>  >,
         15                                                                   Attorney for Plaintiffs

~O_%
  zo o
       16—

    V fD
           17
    ~n
    ^a 18
           19
           20
           21
           22
           23 ,
           24
           25
           26
           27
           28

                                                     NOTICE OF STATEMENT OF DAMAGES
                                                                     -2-
              Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 65 of 89 Page ID #:78
Electronically FILED by      Court of California, County of Los Angeles on 03/06/2020 05:49 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Aquino,Deputy Clerk




                          Ali Parvaneh, SBN 218320
                          aparvaneh@madisonlawapc.com
                      2
                          Jenos Firouznam-Heidari, SBN 266257
                      3   jheidaTi@madisonlawapc.com
                          James S. Sifers, SBN 259105
                      4   jsifers@madisonlawape.com
                          Laura Hassan, SBN 315411
                      5
                          Ihassan@madisofflawapc.com
                      6   MADISON LAW, APC
                          17702 Mitchell North
                      7   Irvine, California 92614
                          Telephone: 949-756-9050
                          Facsimile: 949-756-9060
                      9
                          Attorneys for Plaintiffs
                     10

                     11                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                     12
                                      FOR THE COUNTY OF LOS ANGELES — SPRING STREET COURTHOUSE

                            ERIK GARCIA, an individual; RAMONA                                               No.: 20STCV04629
                            GARCIA, an individual; EVELYN A. GARCIA,
                            a Minor by and through her Guardian Ad Litem,                              SSIGNED FOR ALL PURPOSES to:
                           Erik Garcia; ERIKA A. GARCIA, an individual;                                on. Judge Kristin S. Escalante
                          l-ERIK_G. GARCA, a Minor by and through his                                  ent. 29
          zo               Guardian Ad Litem, Erik Garcia; BLANCA
          $r~ 17           PEREZ, an individual; D1ANA FLORES, an
              U f0
          ~                individual; XAVIER BUSTAMANTE, a Minor                                       AL. CODE CIV. PROC. § 425.11 AMENDED
              N~18
              o~           by and through his Guardian Ad Litem, Blanca                                 OTICE OF STATEMENT OF DAMAGES
               1, 19       Perez; ALESSANDRA PEREZ, a Minor by and
                           through her Guardian Ad Litem, Blanca Perez;                                      , n Filed: February 4, 2020
                     20    LUIS ROJAS, an individual; MIGUEL                                                 Date: August 3, 2021
                           BUSTAMANTE, an individual; VERONICA
                     21
                           RAMOS, an individual; BRAYANT RIVAS, an
                     22    individual; BRYANNA RIVAS, a Minor by and
                           through her Guardian Ad Litem, Veronica Ramos;
                     23    VERONICA ALVAREZ, a Minor by and through
                     24    her Guardian Ad Litem, Veronica Ramos;
                           MILVIA NIVETY TORRES, an individual;
                     25    KEVIN TORRES, an individual; MARIO RENE
                           TORRES, an individual; SUSAN FLORES, an
                     26    individual; RICARDO LOPEZ, an individual;
                     27    JORGE AVILA, an individual; JONATHAN
                           AVILA, an individual; SERGIO PULIDO aka
                     28    MATTHEW LOPEZ, a Minor bv and throur,}i his

                          __----•-- -- --------                 ---        - - - - — -- --------...._a --- --
                                                                            NOTICE OF STATEMENT OF DAMAGES
                                                                                                    -1-
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 66 of 89 Page ID #:79




           Guardian Ad Litem, Susan Flores; SEBASTIAN
           CORNEJO FLORES, a Minor by and through his
      2
           Guardian Ad Litem, Susan Flores; ARACELY
      3    MONROY DE FLORES, an individual;
           EVELYN VIERNA, an individual; EDWIN
      4    MORALES, an individual; ETHAN MORALES-
           VIERNA, an individual; YENY BENITEZ, an
           individual; VICTOR BENITEZ, an individual;
      6    ADRIAN BENITEZ, a Minor by and through his
           Guardian Ad Litem, Yeny Benitez; GAEL
      7    BENITEZ, a Minor by and through his Guardian
           Ad Litem, Yeny Benitez; MARIA GABRIELA
      8
           VASQUEZ, an individual; ELENA VASQUEZ,
      9    an indiv'idual; JUAN VASQUEZ, an individual;
           MIRIAM BORQUEZ, an individual; HECTOR
     10    CHRISTIAN BEZA-LARA, an individual; and
           ALEJANDRA MORALES, an individual.
     11
     12                          Plaintiffs,
                  V.
  0 13
 ao        DELTA AIRLINES, INC., a corporation or other
  N °
    N 14
 ~         form of legal entity; and DOES 1 through 100,
U<~
~ ~~ 15    inclusive,




                  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 ~~ 19            NOTICE IS HEREBY GIVEN that Plaintiffs Erik Garcia; Ramona Garcia; Evelyn A. Garcia, a

     20 Minor by and through her Guardian Ad Litem, Erik Garcia; Erika A. Garcia; Erik G. Garcia, a Minor by i
     21    and through her Guardian Ad Litem, Erik Garcia; Blanca Perez; Diana Flores; Xavier Bustamante; a

    22     Minor by and through his Guardian Ad Litem, Blanca Perez; Alessandra Perez, a Minor by and througli

    23     her Guardian Ad Litem, Blanca Perez; Luis Rosas; Miguel Bustamante; Veronica Ramos; Brayant

    24     Rivas; Veronica Alvarez; Bryanna Rivas, a Minor by and through her Guardian Ad Litem, Veronica

    25     Ramos; Veronica Alvarez, a Minor by and through her Guardian Ad Litem, Veronica Ramos; Milvia

    26 Nivety Torres; Kevin Torres; Mario Rene Torres; Susan Flores; Ricardo Lopez; Jorge Avila; Jonathan
    27     Avila; Sergio Pulido aka Matthew Lopez, a Minor by and through his Guardian Ad Litem, Susan Flores;

    28     Sebastian Cornejo Flores, a Minor by and through his Guardian Ad Litem, Susan Flores; Ai•acely

                                          T    NOTICE OF STATEMENT OF DAMAGES
                                                            -2-
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 67 of 89 Page ID #:80




           1    Monroy de Flores; Evelyii Vierna; Edwin Morales; Ethan Morales-Viema; Yeny Benitez; Victor
           2    Benitez; Adrian Benitez, a Minor by and through his Guardian Ad Litem, Yeny Benitez; Gael Benitez, a
           3    Minor by and through his Guardian Ad Litem, Yeny Benitez; Maria Gabriela Vasquez; Elena Vasquez;
           4    Juan Vasquez, Miriam Borquez, Hector Christian Beza-Lara, and Alejandra Morales (collectively
           5"Plaintiffs") hereby reserve their right to seek $4,300,000.00 in pu.nitive damages when Plaintiffs seek a.
           6    judgment in the suit filcd against Defendant Delta Airlines, Inc. and Does 1 through 100, inclusive.
           7

           8    Respectfully submitted on this 6 h day of March, 2020, by:
           9
                                                                             MADISON LA,W, APC
         10
         11

         12
                                                                             Ali Parvaneh,
        0 13                                                                 Attoniey for Plaintiffs
    ~6 14
    ~n
  ~;~15

   ~
Wzozo
   o•
   _
  N1 fDrn0 17
    U


    g 18
         19

         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                  NOTICE OF STATEMENT OF DAMAGES
                                                                  -3-
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 68 of 89 Page ID #:81



                   Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
rnediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantases of ADR
    •   Saves Time: ADR is faster than going to trial.
    •   Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •   Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
    •   Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantaees of ADR                                          --           -          --
    •   Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
    •   No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR:

   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. Ifthe parties have lawyers, they will negotiate fortheir clients.

    2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
       strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
       acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                   • want to work out a solution but need help from a neutral person.
                   • have communication problems or strong emotions that interfere with resolution.
                Mediation may not be appropriate when the parties
                   • want a public trial and want a judge orjury to decide the outcome.
                   • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20                                                                                               1
   For Mandatory Use
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 69 of 89 Page ID #:82



                                    t    ~ f v                    t_ ,.               .~.,                    .
                                        How to arrange~med~atioh m LosAngeles County
                                           S' s              rs          .'   :              ~       ~    .         r           s ,t         i .•'            r ..
                                    ntary and part~es may select any mediator they wish Option5 mclude r`                                                            :
                                                    +~     t ;,                  ,    ~             r~                                                           •`{ ;

                                    ~ Uendor Reso,uree List                   x                                     -1
                                    o~f ediation Che
                                                   ~~.fn_ ayicontact fh~s.e organlzations to request a'Resource Ust'
                                    iiation at're'duced'cosC or no cost (for selected
                                                              ,
                                                            6L
                                    rc' GaseM~(aatlrseivices
                                                anager patricia       com (310) 201`0010 (Ext 261}                   .
                                                       t~
                                    o'r-';Gase Marsagetji5i6ind'er@iarris"adr eom (310.)-309 6Z04:                  ~t
                                    ter o.f Los-Aiigele`s (lyICLA}IProgram,Mai}ager nfo@medi5-flonLA.&i (83-3)eTA76t9145,
                                    ClA?p~ovide's mediation iri,person;-by phone,and:by v~deoconfecence'




                                                  acourt:or0division/smallclaiins/pdf/OnlineDisputeR'esolutionFlVer=:i:;.>.:~
                                                                                                                                 . _'
                                                      :                   '       ,              I   ',              •
                                                                                                                     J ~~                      l.     . -.q          1 =
                                                                                                                  . :-      .           3.
                                                                                                                                         ..~ ,•~~ .              ~   '
                                                              ~
                                                  )rgan         ixations that provide mediation rriay be found on the inferneti'
                                                  F'~'Y
                                                      ~~`~3~~-ji'<'T~:                ,
                                                  .d~'i'+:s.




    3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
         person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
         trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
         information about arbitration, visit http://www.courts.ca.eov/programs-adr.htm

    4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
         date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
         make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
         a settlement. For information about the Court's MSC programs for civil cases, visit
         http://www.lacourt.ore/division/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                                                                           2
   Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 70 of 89 Page ID #:83

                                                                                                Reserved for Clerk's File Slamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                     FI LE D
 Spring Street Courthouse                                                                     8vper'►nt Couri cif Califarnia
                                                                                                Countyaf LasAngalas
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                  02/04/2020
                      NOTICE OF CASE ASSIGNMENT                                      Sh L-ni R cwky.EA~.Atitia v'a= d f]i&alGaud
                                                                                                    Rwnunda CIittbri
                          UNLIMITED CIVIL CASE

                                                                               CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV04629

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                 ASSIGNED JUDGE                       DEPT              ROOM
         Kristin S. Escalante               29




    Given to the Plaintiff/Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/05/2020                                                       By Romunda Clifton                                    , Deputy Clerk
                 (Date)
LACIV 190(Rev6/18)         NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
            Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 71 of 89 Page ID #:84


                                            INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

         The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
         for your assistance.

         APPLICATION
         The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

         PRIORITY OVER OTHER RULES
         The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

         CHALLENGE TO ASSIGNED JUDGE
         A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
         to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

         TIME STANDARDS
         Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

         COMPLAINTS
         All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

         CROSS-COMPLAINTS
         Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
         complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

        STATUSCONFERENCE
        A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
        complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
        trial date, and expert witnesses.

        FINAL STATUS CONFERENCE
      The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
      parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
      form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
-----matters-may-be_heard-and resolved at this conference. At least five days before this conference, counsel must also have exchanged
      lists of exhibits and witnesses, and have submitted-tc the-court-a-brief-statement-of_the case to be read to the jury panel as required
      by Chapter Three of the Los Angeles Superior Court Rules.                                                          -----                          _
        SANCTIONS
        The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
        Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
        or if appropriate, on counsel for a party.

        This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
        therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
        compliance with the actual Chapter Rules is imperative.

        Class Actions
        Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
        judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
        Calendar Courtroom for all purposes.

        *Provisionally Comnlex Cases
        Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
        complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
        randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
        returned to an Independent Calendar Courtroom for all purposes.




        t_ACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
        tASC Approved 05/06
    Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 72 of 89 Page ID #:85



                                                                                                                                                        ADR-107
                             ATTENDANCE SHEET FOR COURT-PROGRAM MEDIATION OF CIVIL CASE
E   —                   SUPERIOR COURT OF CALIFORNIA, COUNTY OF

                           MEDIATOR:
                                             ..      .                ........                                  ............
            PLAINTIFF/PETITIONER:

      bEFENDANT/RESPONDENT: . . .                                           ............                             ....        .... ..

                     CASE NUMBER:                                           MEDIATION SESSION DATES: . . . , . . . . .

    Please provide your name, mailing address, telephone number, and e-mail address and indicate your role in the mediation so that the
    mediator or the court may contact you concerning this mediation if the need arises. This information wi!l not be releasec# or used for
    other Durboses. (Multiote attendance sheets mav be used to nreserve the confidentialitv of the oarticinants' contact information,)
                   NAME AND MAILING ADDRESS                                            TELEPHONE AND E-MAIL                        ROLE IN MEDtATION

                             . . . . . . . . . . . . . .    . . . . . . .    Phone (         )      '. . . . . . .          [] Party          1:1 Attorney
      Name

      Street                                                                 E-maii
                                                                                                                            F-1 insurance Representative
     City                            State                  Zip Code
                                                                                                                 . ..       F-1Other:

                                                                             Phone (         )      '                       ~ Party           ~ Attorney
      Name
                                                                                                                            D Insurance Representative
      Street                                                                  E-mail
                                                                                                                            0 Other:
     City                            State                  Zip Code

                                                                             Phone (        )       `                       El Party          ~ Attorney
      Name

     Street                                                                  E-mail                                         0Insurance Representative
                                                                                                                            D Other:
    City ___                         State                  Zip Code

                                                                             Phone (         )      '           ---~- Party—                  ~_Attorney
      Name
                                                                                                                            ~ Insurance Representative
      Street                                                                  E-mail
                                                                                                                            ❑   Other:
     City                            State                  Zip Code

                                                                             Phone (         )      '                       ~ Party           ~ Attorney
      Name
                                                                                                                            0 Insurance Representative
      Street                                                                  E-mail
                                                                                                                            ~ Other:
     City                            State                  Zip Code

                                                                             Phone (        )       '                       ~ Party           ~ Attorney
      Name

     Street                                                                  E-ma il
                                                                                                                        F-I Inaurance Representative
                                                                                                                            ~ Other:
     City                            State                 Zip Code

                                                              .   . . .      Phone                                               Party        ~ Attorney
      Name
                                                                                                                            ~ Insurance Representative
      Street                                                                 E-mail
                                                                                                                            ~ Other:
     City                            State                  Zip Code

     [:] Additional page(s) attached.
    FomApprovedfoaOptionalUse                         ATTENDANCE SHEET FOR COl1RT-PROGRAM                                                  Cat.RulesorCout,rule3.880
                                                                                                                                                  "".`°°`''°r°.°e'°°°
     JudicialCouncirolCalitornia
                                                             MEDIATION OF CIVIL CASE                                                               ""
     AbR•107 [Rev. July 7, 20091
                                                           (Alternative Dispute Resoiution)
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 73 of 89 Page ID #:86



NAME OF COURT:


                                                   ADR lnformation Form
            This form should be frlled out and retumed,               '
            within 10 days of the resolution of the dispute, to:



 1. Case name:                                                                                                           m

 2. Type of civil case:          ❑ PI/PD-Auto       ❑ PI/PD-Other       ❑ Contract         ❑ Other (specify):
 3. Date compiaint filed                                             Date case resolved

 4. Date of ADR conference                                                                     5. Number of parties

 6. Amount in controversy             ❑ $0—$25,000 ❑ $25,000—$50,000 ❑ $50,0004100,000 ❑ over $100,000 (specify):
 7. ❑ PlaintifPs Attorney               ❑ Cross Complainant's Attomey        8. [] Defendant's Attorney         ❑ Cross Defendant's Attorney


     NAME '                                                                     NAME

     ADDRESS                                                                    ADDRE.SS




     TELEPHONE NUMBER                                                           TELEPHONE NUMBER

 9. Please indicate your relationship to the case:

     ❑ Plaintiff           ❑ Plaintiffs attorney                                           ❑ Defendant      ❑ Defendant's attorney
     ❑ 3rd party defendant               ❑ 3rd party defendant's attorney                  ❑ Other (specify):

10. Dispute resolution process:
     ❑ Mediation                ❑ Arbitration —❑ Neutral case-eval                 Other

11. How was case resolved?
     a. ❑ As a direct result of the ADR process.
     b. ❑ As an indirect result of the ADR process.                c. ❑ Resoiution was unrelated to ADR process.

12, Check the closest dollar amount that you estimate you saved (attomeys fees, expert witness fees, and other costs) by using
    this dispute resolution process compared to resolving this case through litigation, whether by settlement or trial.
     ❑ $0          ❑ $250          ❑ $500      ❑ $750      ❑ $1,000     ❑ more than $1,000 (specify): $

13. If the dispute resolution process caused a net increase in your costs in this case, check the cfosest dollar amount of the
    additional cost:
     ❑ $0          ❑ $250          ❑ $500      ❑ $750     ❑ $1,000      ❑ more than $1,000 (speclfy): $

14. Check the closest number of court days that you estimate the court saved (motions, hearings, conferences, trial, etc.) as a
    result of this case being referred to this dispute resolution process:
     ❑ 0       ❑ 1 day      ❑ more than 1 day (specify):

15. If the dispute resolution process caused a net increase in court time for this case, check the ctosest number of addltional
    court days:
     ❑ 0         ❑ 1 day           ❑ more than 1 day (specify):

16. Would you be willing to consider using this dispute resolution process again?               ❑ Yes     ❑ No



    Form Adopted by the
 Judidat Council orCalifornia
                                                        ADR lNFORMATION FORM
ADR-101 tNew FAarch i. 19941
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 74 of 89 Page ID #:87



                                                                                                                                               ADR-110
 ATTORNEY OR PARTY WITHOUTATTORNEY (Nama, State Barnumber, andaddress):                                                FORCOURT USE ONLY




              TELEPHONE NO.:                                      FAX N0. (Optional):

     E•MAIL ADDRESS (Optional):

        ATTORNEY FOR (fJame):

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF
            STREET AODRESS:

            MAILING ADDRESS;
           CITY AND ZIP CODE:

                BRANCH NAME:


        PETITIONERlPLAINTIFF:

    RESPONDENT/DEFENDANT:
                                                                                                              CASE NUMBER:
                                        ORDER APPOINTING REFEREE


THE COURT FINDS:
1• 0 Section 638 appoPntment. A referee is properly appointed under Code of Civil Procedure section 638 because (check one):
          a. 0 ali parties to the action have agreed to the appointment of a referee under section 638.
               b.          the parties entered into a written contract or lease that provides that any controversy arising therefrom shall be heard
                           by a referee.
2.            Section 639 appointment. A referee is properly appointed under Code of Civil Procedure section 639 because (check and
              comptete a or b):
              a• = Discovery reference. It is necessary for the court to appoint a referee to hear and determine any and all
                       discovery motions and disputes relevant to discovery in the action and to report findings and make a
                       recommendation. (Code Civ. Proc„ § 639(a)(5). State the exceptional clrcumstances specif(c to the particutar
_                      case that require the discovery reference, below or in Attachment 2a.)



              b• = Other re€erence. (Check one or more of the fotlowing statutory grounds and state the reason for the
                            appointment below or in Attachment 2b.)
                            (1) 0 The trial of an issue of fact requires the examination of a long account. (Code Civ. Proc., §
                                        639(a)(1).)
                            (2)         The tai<ing of an account is necessary for the information of the court before judgment, or for
                                        carrying a judgment or order into effect. (Code Civ, Proc,. § 639(a)(2).)
                            (3)         A question of fact, other than on the pleadings, has arisen by motion or otherwise. (Code Civ.
                                        Proc., § 639(a)(3).)
                            (4) 0 It is necessary for the information of the court in a special proceeding. (Code Civ. Proc., § 639(a)(4).)



              c. Economic inability to pay. (Check one.)
                  (1) = No party has established an economic inability to pay a pro rata share of the referee's fees.
                    (2) 0 dne or more parties has established an economic inabiiity to pay a pro rata share of the referee's fees and
                               another party has agreed voluntarily to pay that additional share of the referee's fees. (Complete item
                                  5c(3)(b).)
                                  (a) The following party has established an economic inability to pay a pro rata share of the referee's fee
                                      (name each):

                                  (b) The following party has agreed voluntarily to pay an additional share of the referee's fee (narne each):

                    (3) = The referee is being appointed at no cost to the parties.
                                                                                                                                                  Page t of 3
ForrrtApproved for Optiona( Use                                                                                         Code of Civit Procedure. § 638 et sea.:
 Judlcial Council of Califomia                         ORDER APPOINTING REFEREE                                         Ca4. Rules of Court, rules 3.900-3.910.
 ADR,110 jRev.Julyt,2os11                              (Aitemative Dispute Resolution)                                                             3.920-3.927
                                                                                                                                           Lv.ww ~urts.ca.gov
     Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 75 of 89 Page ID #:88



                                                                                                                                     ADR-110
     PETITIONER/PLAINTIFF:                                                                         CASE NUMBER:

     RESPONDENT/DEFENDANT:

    THE COURT ORDERS:
    3. Referee. The fol[owing person is appointed as referee. (The referee's signature indicating consent to serve and cert(1lcation that
        he or she is aware of and wlll comply with the applicable provisions of canon 6 of the Code of Judfcia! Ethics and the Califomia
        Rules of Couri must be included in the proposed order appointing a referee under Code of Civil Prncedure section 638 or
        attached to the order appointing a referee under section 639. See item 9.)
        a. Name;
        b. Business address:
        c. Telephone number:
        d. = The referee is a member of the State Bar of Caiifornia. (Rules 3.903 and 3.923 of the Californla Rules of Court
                  provfde that a referee who is a fonner judicial officer must be an active or inactive member of the State Bar.)
                 (1) = The referee's State Bar number is:
                 (2) = The referee's State Bar membership status is (check one):
                          (a)0 Active
                          (b)0 Inactive
                          (c) 0 Other (specify):
    4. Scope and subject matter of reference. The referee is appointed as follows (check and complete a or b):
        a 0 Section 638 appointment. The referee is appointed under Code of Civil Procedure section 638 (check and
                complete one):
                (1)0 to hear and determine any or all of the issues in the action or proceeding, whether of fact or of law, and to
                           report a statement of decision.
                (2)       to ascertain the following facts necessary to enable the court to determine the action or proceeding (state
                          facts to be ascertained by referee below orin Attachment 4a):




       b• = Section 639 appointment.
_              (1) = The following subject matter or matters are inciuded in the reference (describe the matter or matters the
      -----            --referee_is_ordered to considerbelow orin Attachment 4b):
                                                                                          — --__—



                (2) = Section 639 discovery reference.
                         (a)0 The discovery referee is appointed for (check one):
                                   U) 0 The discovery matters identified in (1) above.
                                    (il)      AII discovery purposes in the action,
                         (b) The referee is authorized to set the date, time, and place for all hearings determined by the referee to be
                             necessary; direct the issuance of subpoenas; preside over hearings; take evidence; and rule on
                             objections, motions, and other requests made during the course of the hearing.
    5. Referee's compensation. (Check and complete one of the following.)
       a•       Uncompensated referee. The referee will not be privately compensated by the parties.
       b. [_] Compensation of section 638 referee.
                (1)0 The referee's fees wift be paid as agreed by the parties.
                        (2)0       The parties have not agreed on the payment of the referee's fees and have requested that the matter be
                                   resolved by the court. The court orders that the referee's fees be paid as follows (state the mannerof
                                   payment determined by the court to be fair and reasonable below or in Attachment 5b):




    AOR-110 (Re,,. Juiy t. 2011)                                                                                                       Page 2 of 3
                                                       ORDER APPOINTING REFEREE
                                                       (A{ternative Dispute Resolution)
           Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 76 of 89 Page ID #:89



                                                                                                                                                     ADR-110
                                                                                                                CASE NUMf3ER:
           PETITIONER/PLAINTIFF:
           RESPONDENT/DEFENDANT:

           5. c. = Compensation of section 639 referee.
                      (1) The maximum hourly rate that the referee may charge is (specify):
                      (2)       The maximum number of hours for which the referee may charge is (at the request of party,  any, state the
                                maximum number of hours for which referee may charge):
                      (3)       The court orders that the referee's fees be paid or apportioned as follows and reserves jurisdiction to modify
                                          this order (state fafr and reasonable apportionment of reference costs betow orin Attachment 5c):
                                          (a)       AU parties shali pay equal shares of the referee's fees.
                                          (b) 0 The parties shall pay equal shares of the referee's fees except that, based on the finding of
                                                    economic inability set forth in item 2c(2):
                                                    (i) The following party is not required to pay any portion of the referee's fees (name of each
                                                        party excused from paying referee's fees):

                                                     (ii) The following party shall pay the pro rata share of the referee's of the party identified in (i), in
                                                          addition to his or her own share of the referee's fees (name of each party who has agreed to
                                                          pay an additional share of the referee's fees):

                                          (c) = The referee's fees shall be paid as set forth in Aftachment 5c.
                             (4) = The court will subsequently determine how the referee's fees will be paid, under Code of Civil Procedure
                                        section 645.1(b). (!f the issue of economic hardship is raised before the services of a referee appointed
                                        under section 639 begin, the court must make a fair and reasonab/e apportionment of reference costs.)
               Use of court facifities and court personnel. Court facilities and court personnel (check and complete one):
               a. 0 may not be used without an order of the presiding judge. (Court facitities and personnet may be used in proceedings
                             before a privatety compensated section 638 referee only upon a finding of the presiding judge that the use would further
                             the interest of justice.)
              b.             may be used as follows (describe any authorized use of court facilfties or court personnel if referee will not be
                             privatel y compensated or is appointed under section 639):


              7• 0 The reference will be conducted in a private facilit}r. The clerk must post notice that the foilowing person may be
----- ---- --_ contacted to arrange attendance at any proceeding that is open to the public (complete ait of the folfowing):
                  a. Name: ---------- ------ --------
                  b. Address:                                                                                  ----------                  -----------
                  C. Telephone:
              8. Referee's report.
                  a. Time of report. The referee must report (check and complete one):
                      (1)       in writing to the court within 20 days after the hearing, if any, has been concluded and the matter submitted.
                   (2)             as follows (specify other time and manner of reporting directed by the court):


               b. Manner and contents of report.
                  (1) 0 Section 638 referees. The referee must report in the following manner agreed to by the parties and approved
                            by the court (describe):



                   (2) 0 Section 639 referees. The referee must file with the court a report that includes a recommendation on the
                               merits of any disputed issue, a statement of the hours spent and the total fees charged by the referee, and the
                               referee's recommended allocation of payment, The referee must serve the report on all parties.
          9. Certification of referee. The undersigned consents to serve as referee as provided above and certifies that he or she is aware of
              and will comply with the applicable provisions of canon 6 of the Code of Judicial Ethics and the California Rules of Court.


                                                                                            ~I
                          (TYPE OR PRINT NAME OF PROPOSED REFEREE)                                             (SIGNATURE OF PROPOSED REFEREE)



          Date:
                                                                                                                       JUDICIfJ. OFFICER


          ADR-110 tRev, July 1, 20111                                                                                                                   Page 3 of 3
                                                               ORDER APPOINTING REFEREE
                                                               (Alternative Dispute Resolution)
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 77 of 89 Page ID #:90


                                                                                                                                           ADR-103
  ATTORNEY OR PARTY wITHOUT ATTORNEY (Name, State 8arnumber, and address):                                       FOR COURT USE ONLY




             TELEPHONE NO.:                           FAX N0. (Optional):

   E—MAIL ADDRESS (Optionat):

       ATTORNEY FOR (Name):

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF
         STREET AODRESS:

         MAILtNG ADDRESS;
       CITY ANDZlP CODE;
            BRANCH NAME:

   PETITIONER:
 RESPONDENT:

              PETITION TO = CONFIRM 0 CORRECT = VACATE
              ATTORNEY-CLIENT FEE ARBITRATION AWARD
  Jurisdiction (check alt that apply):
      ~ Action is a limited civil case
          Amount demanded            does not exceed $10,000
                                                                                                  CASE NUMBER:
                               ~ exceeds $10,000, but does not exceed $25,000
      ~ Action is an uniimited civil case (exceeds $25,000)

   NOTICE; Please read Alternative Dispute Resolution fonn ADR-105, lnformation Regardfng Rfghts,4fterAttorney-ClFent
  Fee Arbitration, promptly and before completing this form. There are short deadlines for requesting court relief after an
  attorney-ciient fee arbitration award. Do not use this form to reject a nonbinding attorney-ciient fee arbitration award and
  request a trial; use form ADR-104 instead.

1. Petitioner and respondent. Petitioner (name each):



    alleges and requests relief against respondent (name each): --                          ---    -                 _



2, Attorney-client fee dispute arbitration. This petition is being filed after an attorney-client fee arbitration conducted under Business
    and Pro€essions Code sections 6200-6206. Peti6oner was
    a. 0 the attorney involved in the fee dispute.
    b, 0 the client involved in the fee dispute.
3. Pending or new action.
   a. 0 A court case is already pending, and this is a petition filed in that action. (tf so, proceed to item 4.)
    b.            This petition commences a new action. (tf so, complete items 3b(1) through 3b(4).)
                   (1) Petitioner's capacity. Each petitioner named in item 1 is an individual,
                        0 except petitioner (state name and complete one or more of the folfowing):
                          (a)       is a corpflration qualified to do business in Cal'rfornia.
                         (b) 0 is an unincorporated entity (specify):
                         (c) 0 is a representative (specify):
                         (d)       is (specify other capacity):
                   (2) Respondent's capacity. Each respondent named in item 1 is an individual,
                         = except   respondent (state name and complefe one or more of the fottowing):
                         (a)        is a business organization, form unknown.
                         (b)        is a corporation.
                         (c)        is an unincorporated entity (specify):
                         (d)        is a representative (specify):
                          (e)        is (specify other capacity):
                                                                                                                                              Page t of 3
Fofm Approvod for Optionaf Use                                              ~                              Business and Professiorts Code, § 6200 et seq.;
  JutlidalCouncilotCatifomia
                                              PETITION TO CONFIRM, CORRECT,      OR VACATE                         CodeofCivilProcedufe.§1285etseq.
 AOR-103[Rev.Juty 1.2010]                     ATTORNEY-CLIENT FEE ARBITRATION AWARD
                                                     (Alternative Dispute Resolution)
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 78 of 89 Page ID #:91



  PETITIONER:                                                                                       cnsE NUMSER:


 RESPONDENT:

 3. b.           (3) Amount or property in dispute. This petition involves a dispute over (check and comptete all that apply):
                     (a)       the foilowing amount of money (specify amount): $
                     (b)       property (if the dispute involves property, complete both of the following):
                                 (i)  consisting of (identify property in dispute):
                                 (ii) having a value of (specify value of property in dispute): $
                (4) Venue. This court is the proper court because (complete (a) or (b)):
                     (a) 0     this is the court in the county in which the arbitration was held,
                     (b) C1 the arbitration was not held exciusively in any county of California, and
                                 (i)       this is the court in the county where the agreement was made.
                                 (ii)      this is the court in the county where the agreement is to be performed.
                                           the agreement does not specify a county where it is to be performed and was not made in any
                                           county in California, and the following party resides or has a place of business in this county
                                           (name of party):

                                 (iv)      the agreement does not specify a county where it is to be performed and was not made in any
                                           county in California, and no party to this action resides or has a place of business in California.
 4. Arbitrator. The following person was duty selected or appointed as arbitrator (name of each arbitrator):



 5. Arbitration hearing. The arbitration hearing was conducted as follows (complete both of the foflowing):
      a. Date (each date of arbitration):
      b. Location (city and state where arbitration was conducted):

6. Arbitration award.
   a. Date of award. The arbitration award was made on (date):
    b. Terms of award. The arbitration award (complete one or more of the following):
         (1)        requires = the attorney             = the client          to pay the other party this amount: $
         (Z)        requires neither the attorney nor the client to pay the other anything.
         (3)   L]   provides (specify otherterms orcheck-item- 6(c)-and-attach-a-copy_oLthe_award)_____




    c. = Attachment of Award. A copy of the award is submitted as Attachment 6(c).

7. Notice of award. The notice of the arbitration award indicates that it was mailed to petitioner on (date):

8. Binding award. The arbitration award is binding because (check all that apply):
    a.      after the fee dispute arose, the parties agreed in writing that the arbitration award would be binding.
    b.0        more than 30 days have passed since notice of the award was mailed, and no party has filed a rejection of the award
               and request for trial.
9. = Wilfful nonappearance. Thirty days have not passed since notice of the award was mailed; however, respondent wilifully
          failed to appear at the arbitration hearing. The award = does [] does not refer to respondent's
         nonappearance.
10. Petitioner requests that the court (check atl that apply):
    a, = Confirm the award and enterjudgment according to it.
    b. = Correct the award and enter judgment according to the corrected award, as foltows:
           (1) The award should be corrected because (check all that apply):
                    (a)0 the amount of the award was not calculated correctly, or a person, thing, or property was not described
                               correctly.
                    (b) [] the arbitrator exceeded his or her authority.
                    (c)0 the award is imperfect as a mafter of form.


  ADR•103(Rev.July1.20101                                                                                                             Pase2of3
                                        PETITION TO CONFIRM, CORRECT, OR VACATE
                                        ATTORNEY-CLIENT FEE ARBITRATION AWARD
                                               (Alternative Dispute Resolution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 79 of 89 Page ID #:92



 PETITIONER:                                                                           i 4            casE NurnaER:

RESPONDENT:

10. b.        (2) The facts supporting the rounds for correcting the award alleged in item 10b(1) are as follows (if additional space
                   is required, check here      and submit facts on an atfachment labeled 10b(2)):




              (3) The award should be corrected as follows (if additional space is required, check here = and describe
                  requested correcfion on an attachment labeled 10b(3)):




   c. 0 Vacate (cancei) the award.
             (1) The award should be vacated because (check all that apply):
                   (a)       the award was obtained by corruption, fraud, or other unfair means.
                   (b)       an arbitratorwas corrupt.
                   (c) Q the misconduct of a neutral arbitrator substantially prejudiced petitioner's rights.
                   (d)         the arbitrator exceeded his or her authority, and the award cannot be fairiy corrected.
                   (e)         the arbitrator unfairly refused to postpone the hearing or to hear evidence useful to settie the dispute.
                   (f) ~ an arbitrator failed to disclose within the time for disclosure a ground for disqualification of which the arbitrator
                             was then aware.
                   (g) 0 an arbitrator should have disqualified himself or herself after petitioner made a demand to do so.

             (2) The facts supporting the grounds for vacating the award alleged in item 10c(1) are as follows (if additional space is
                   required, check here          and submit facts on an attachment labeled 10c(2)):




             (3) Petitioner 0 does ~— does-not--request_a-new arbitration hearing.
   d.        Award petitioner interest from (date):
             (1) = at the statutory rate.
             (2) 0 at the rate of _°!e per year.

   e.        Award petitioner costs of suit_
             (1) 0 in the amount of: $
             (2) [_] according to proof.

             Award petitioner attorney fees incurred in this action (attorney fees incurred in preparation for or in the course of the
             fee arbitration proceeding are not recoverable):
             (1)           in the amount of: $
             (2)           according to proof.

   g. = Award petitioner the following other relief (describe relief requested; if additianal space is required, check here ~
          and describe relief on an attachment labeled lOg):




11. Pages and attachments. Number of pages attached:

Date:


                                                                                  /
                     - (IYPE OR PRINT NAME)                                                       (SIGNATURE OP PETiT10NER OR ATTORNEY)


 A4R-103(Rev.July1.2010{                                                                                                                  Page3of3
                                              PETITION TO CONFIRM, CORRECT, OR VACATE
                                              ATTORNEY-CLIENT FEE ARBITRATION AWARD
                                                    (Alternative Dispute Resolution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 80 of 89 Page ID #:93


                                                                                                                                      ADR-y 04
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, stata 6arnumber, and address):
                                                                                                                            --
                                                                                                             FOR COURT USE ONL Y




             TELEPHONE NO.:                          FAX NO. (Optlonal):
 E-MAIL ADDRESS (Oprional):
        ATTORNEY FOR (Name):


  SUPERIOR COURT OF CALIFORNIA, COUNTY OF
        STREET ADDRESS:
        MAILING ADDRESS:

     CITY AND ZIP CODE:
           BRANCH NAME:

  PETITIONER:
RESPONDENT:

                   REJECTION OF AWARD AND REQUEST FOR TRIAL
                     AFTER ATTORNEY-CLIENT FEE ARBITRATION

 Jurisdiction (check aft that apply):
     ~ Action is a limited civil case
          Amount demanded 0 does not exceed $10,000
                               [] exceeds $10,000, but does not exceed $25,000                CASE NUMSER:
     ~ Action is an uniimited civil case (exceeds $25,000)

 NOTICE: Please read Aiternative Dispute Resoiution form ADR-105, Information Regarding Rights After Attorney-Client
 Fee Arbitration, promptiy and before completing this form. There are short deadlines for requesting court reiief after an
 attorney-client fee arbitration award. Do not use this form to confirm, correct, or vacate an attorney-ctient fee arbitration
 award; use form ADR-103 instead.


1. Petitioner and respondent. Petitioner (name each):




   aileges and requests reiief against respondent (name each):




2. Attorney-ciient fee dispute arbitration. This Rejection ofAward and Request for Trial concems an arbitration to determine
   disputed attorney fees that was conducted under Business and Professions Code sections 6200-6206. Petitioner was
   a.       the attorney invoived in the fee dispute.
   b. C] the ciient invoived in the fee dispute.

   Pending or new action.
   a• 0 Pending action. A court case concerning the attorney-ciient fee dispute invoived in the arbitration is aiready pending, and
                 this Rejection of Award and Request for Trial is being fiied in that action.
   b.            New action. This Rejection of Award and Request for Trlal is being fifed with a complaint commencing a new
                 action. (A request for trtal must be fifed rn a pending case or with a complalnt commencing a new action.)




                                                                                                                                         Page 1 of 2
 FormApprovedlorOptlonalUse                                                                             BusinessandPrnteSsionsCode.§6200etseq.;
  Judicial Ctruncil ol iifomia
                                          REJECTION OF AWARD AND REQUEST FOR TRIAL                              ~e ol Civil Procedura, § 1285 et seq.
 ADR-104 [Nery Janua 1, 2004i                AFTER ATTORNEY-CLIENT FEE ARBITRATIOiV
                                                   (Alternative Dispute Resolution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 81 of 89 Page ID #:94



  PETITIONER:                                                                                          cAse NuMeER:

RESPONDENT:


4. Arbitration hearing. The arbitration hearing was conducted as follows (complefe each of the following):
   a. Date (each date of arbitratlon):

     b. Location (city and state where arbitration was conducted):
     c. Appearances at the arbitration. The arbitration hearing was conducted as foliows (check one of the fotlowfng):
            (1)0        Petitioner appeared at the arbitration hearing in person or by counsel.
            (2)         Petitioner did not appear at the arbitration hearing. Petitioner's failure to appear was not willful because
                        (explaln reasons for not appearing):



     Arbitration award.
     a. Date of award. The arbitration award was made on (date):
     b. Amount of award. The arbitration award (complete one of the following):
        (1)       requires C] the atlorney             0 the client          to pay the other party this amount: $
        (2)       requires neither the attorney nor the client to pay the other anything,
     c. = Failure to appear. The arbitrator found that the foilowing party willfully failed to appear at the arbitration hearing:
         (1)          Petitioner (name each):
         (2) 0 Respondent (name each):
     d. = Other provisions of award. The award also provides (specify other terms or complete item 5e and attach a copy of the
                  award):




       e•   0 Attachment of award. A copy of the arbitration awaFd is submitted as-Attachment-5(e).---_                          _
6. Notice of award. This ReJectlon of Award and Request for Trial is being filed within 30 days after notice of the award was mailed to
   petitioner. (A trial after arbitratfon is available only if it is requested within 30 days after the notice of award was mailed to the party
     requesting the trial.)
       a. The notice of the award indicates that it was mailed to petitioner on (date):
       b• = Petitioner alleges that the award was actually mailed on (date):


7.     Nonbinding arbitration. The parties did not agree in writing, at any time after the dispute over attorney fees or costs arose, to be
       bound by the arbitration award. (A trial after arbitration is not availabJe if the parties agreed in writing after the dispute arose that
       the award would be binding,)
8.     Rejection of award and request for trial. Petitioner rejects the arbitration award and requests a trial ("hearing de novo") in court
       to resolve the dispute over attorney fees and costs.
9.     Amount in dispute. The amount of attorney fees and costs in dispute is (amount):

10. Pages and attachments. Number of pages attached:


Date

                                                                              1
                                (TYPE OR PRINT NAME)                                           (SIGNATURE OF PETfT10NER OR ATTORNE`()




                                                                                                                                        Pagexotz
ADR•104 [New January 1, 20041                  REJECTION OF AWARD AND REQUEST FOR TRIAL
                                                 AFTER ATTORNEY-CLIENT FEE ARBITRATION
                                                       (Aiternative Dispute Resofution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 82 of 89 Page ID #:95



                                                                                                                                         ADR-111
 REFEREE (Name. State 8er number, if epplicable, and address):                                                      FOR COURT USE ONLY




              TELEPNONE NO.:                                         FAX NO. (Optional):

   E•MAIL ADDRESS (Oplionat):

 SUPERIOR COURT OF CAt.IFORNIA, COUNTY OF
            STREET ADDRESS:

           MAILING ADDRESS:

          CnY AND ZfP CODE:

               BRANCH NAME:


        PETITIONER/PLAI NTIFF:

 RESPONDENT/DEFENDANT:
                                                                                                          CASE NUMBER:
                                                 REPORT OF REFEREE


1. Appointment. The undersigned referee was appointed as follows:
   a. Date. By order dated:
   b. Statutory authority. Referee was appointed under (check one):
          (1)0           Code of Civil Procedure section 638.
          (2)0           Code of Civil Procedure section 639.
2, Submission. The hearing, if any, was concluded and the mafter was submitted on (date):
3. Referee's time and fees. (Atl items must be compteted if referee was appointed under section 639.)
    a. Totai hours spent by referee;
    b. Total fees charged by referee:
    c. Referee recommends the following allocation of payment of referee's fees (state the recommended allocation betow or in
       Attachment 3c):




4. Recommendation on the merits. (State the recommendation on the merits of any disputed issues below or in Attachment 4.)




5, Pages and attachments. Number of pages attached:

Date:

                                                                                           '
                               (NAME OF REFEREE)                                                    (sfGNATURE OF REFEREE)
                                                                                                                                          Page 1 of 2
Form Approved for Optianat Use                                                                                           Cade of Civil Ptetedure, § 643
   Judioial Cauntit of Calitomia                                      REPORT OF REFEREE                                          vrK%rourlinfo.ca.gov
l.DR-111 [Now January 1.20061
                                                                 (Alternative Dispute Resolution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 83 of 89 Page ID #:96


                                                                                                                                ADR-111
 PETITIONER/PLAINTIFF:                                                                         CASE NUMBER:
 RE3PONDENT/DEFENDANT:


                                         DECLARATION OF SERVICE OF REPORT OF REFEREE

1. 1 am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county where the mailing took
    place.
2. My residence or business address is:



3. 1 served a copy of the Report of Referee (Attemative Dispute Resolution) (form ADR-111) by enclosing it in a sealed envelope
   with postage fully prepaid, as follows:
   a.        I deposited the sealed envelope with the United States Postal Service with the postage fully prepaid.
   b. 0      I placed the envelope for collection and processing for mailing following this business's ordinary practice with which I
             am readily familiar. On the same day that correspondence is placed for collection and mailing, it is deposited in the
             ordinary course of business with the United States Postal Service.
   c. Date of deposit:
   d. Place of deposit (city and state):
   e. Addressed as follows (name and address of each party):




4. 1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:

                                                                           /
                          (TYPE OR PRINT NAME)                                                  (SfGNATURE OF DECLARANT)



ADR•111 [NewJanuar/1.20Qfi)                                                                                                      Page2of 2
                                                          REPORT OF REFEREE
                                                    (Afternative Dispute Resolution)
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 84 of 89 Page ID #:97



                                                                                                                                              ADR-102
    ATTORNEY OR PARTY WITHOUTATTORNEY (Name, state 6arrrumber, and address):
                                                                                                                     FOR COURT USEONLY




            TELEPHONE NO.:                                        FAX N0. (OptionalJ:

 E-MAIL ADDRESS (Optional):

    ATTORNEY FOR (Name):

   SUPERIOR COURT OF CALIFORNIEt, COUNTY OF
           STREET ADDRESS:

          MAILING ADDRESS:

         CiTY AND ZIP CODE:

              BRANCH NAME:

       PLAINTIFF/PETITIONER:

  DEFENDANTlRESPONDENT:


                                                                                                      CASE NUMBER:
           REQUEST FOR TRIAL DE NOVO AFTER JUDICIAL ARBITRATION



   NOTE:
   If you do not want the arbitrator's award to become the judgment in the case, you must file either a request
   for a trial de novo or a request for dismissai within 60 days after the arbitration award is filed with the cierk. If
   you do not request a trial de novo or dismissal by this deadiine, the arbitrator's award will be finat and it will
   be entered as the judgment in the case. The 60-day period cannot be extended (Caiifornia Rules of Court, ruie
   3.826).

                                                     de novo must be served on all parties and the request and a proof of service
   must be filed with the cierk.



= Plaintiff = Defendant 0 Other (specify):


(name):

requests trial de novo in this action, under Code of Civil Procedure, section 1141.20 and rule 3.826 of the California Rules of Court.

Date:



                                   (rYPE OR PRINT NAME)                                          (SIGNATURE OF PARTY OR ATTORNEY)




                                                                                                                                                 Page 1 of 2

FormApprovedfor Optional Use          REQUEST FOR TRIAL DE NOVO AFTER JUDICIAL ARBITRATION                                 Code of Civil Procedure, § 1141.20:
  Judic9al Cauncil of Califarnia                                                                                              Cal. Rules of Court. Rule 3.826
ADR-102 (Rev. Jenuary 1. 20121                             (Afternative   Dispute Resolution ~                                              VNNJ.COUYS.Ca.gGV
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 85 of 89 Page ID #:98



                                                                                                                                 ADR-105
  SHORT TITLE:                                                                                     casE NUMeER:




                                                                PROOF OF SERVICE
                                                        0 Mail = Personal Service
1. At the time of service I was at least 16 years of age and not a party to this legal action.

2. My residence or business address is (specifyj:




3. 1 mailed or personally delivered a copy of the Request for Trial De Novo Affer Judicial Arbitration as follows (complete either a or b):

     a. = Mail. I am a resident of or employed in the county where the mailing occurred.
              (1) i enciosed a copy in an envelope and
                    (a)      deposited the sealed enveiope with the United States Postai Service, with the postage fully prepaid.
                    (b)      placed the envelope for collection and maiiing on the date and at the piace shown in items beiow, foiiowing
                             our ordinary business practices. I am readiiy familiar with this business's practice for coiiecting and
                             processing correspondence for maiiing. On the same day that correspondence is placed for collection and
                             mailing, it is deposited in the ordinary court of business with the United States Postai Service, in a seaied
                             enveiope with postage fuliy prepaid.
                 (2) The envelope was addressed and maiied as follows:
                       (a) Name of person served:
                       (b) Address on enveiope:

                       (c) Date of mailing:
                       (d) Piace of mailing (clty and state):


    b.   Q Personai defivery. I personaify delivered a copy as follows:
                 (1) Name of person served:
                 (2) Address where delivered:

                 (3) Date delivered:
                 (4) Time delivered:

I declare under penalty of perjury under the iaws of the State of California that the foregoing is true and correct.

Date:




                                 (TYPE OR PRINT NAME)                                           (SIGNATURE OF DECLARANT)




ADR•102 [Rev. January i, 20121                                                                                                     Page 2 of 2
                                   REQUEST FOR TRIAL DE NOVO AFTER JUDICIAL ARBITRATION
                                                 (Altemative Dispute Resolution)
 Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 86 of 89 Page ID #:99

                                                                                                                                      ADR-100
   MEDIATOR (Name and Address):                                                                              FOR COURT USE ONLY




      TELEPHONE NO.:                                        FAX NO.:

      E•MAIL ADDRESS:

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF
     STREET ADDRESS:
     MAILING ADDRESS:

  CITY AND ZIP CODE:

        6RANCH NAME:

       CASE NAME:



                                                                                              CASE NUMBER:
                     STATEMENT OF AGREEMENT OR NONAGREEMENT
                                      = First = Suppiementat

      The mediator must compiete, serve, and fiie this form
         . within 10 days after conciusion of the mediation, or by an another date set by the court, In ali cases
              assigned to mediation under the Civit Action Mediation Program. (Code Civ. Proc., § 1775 et seq.)
         ' as required by the court in other mediation programs.
      In compieting this form, the mediator must not
         •    provide any information beyond what is speciffcaity requested, or
         9    disciose any settiement terms, conffdential communications, mediation conduct, or mediator conciusions or
              impressfons. (Evid. Code, § 1115 et seq.)


 1. 1 was appointed, assigned, or retained as the mediator in this case on (date):

 2. The mediation (check onts)----                                       __

             a. ~ was not scheduied.                                                                   —
             b.           was scheduted but not heid.
             c. 0 was heid as foliows:
                    (1) Session dates (specify al!):
                    (2) Number of sessions:
                          (3) Total length of sessions (hours):
 3. 0 The mediation ended on (date):

             a.            in a full agreement.
             b• (_] in a partial agreement.
             c,            in nonagreement.

4.           The mediation has not yet ended. I submit this form to compiy with the court's requirement to do so by a speciffed date.
             (Compfete the items betow. in Civit Action Mediation Programs and where otherwise required by the court, fite a supptementa!
             Statement of Agreement or Nonagreement within 10 days after the mediation ends or by such other date as the court may set.)
             a. The mediator anticipates that the mediation wiil be completed by (date):
                   NOTICE TO PARTIES: This form does not extend any mediation compietion deadiine that the court has set.
                    You must request any necessary extension frorn the court,
             b. The next mediation session is scheduied for (date):

Date:


                                (TYPE OR PRINT NAME)                                           (SIGNATURE OF MEDfATOR)

                                                                                                                                          Page 7 of 2
fotmAdaptedfor fdandatory Use
Judicial Councll of Caf7(omia
                                                 STATEMENT OF AGREEMENT OR NONAGREEMENT                              Code of Civii Proceuure. § 1775.9
                                                                                                                         CaI. Rules of Court, rule 3.895
ADR-100 (Rev. July 1. 2012J                                                                                                         www courts.ca gov
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 87 of 89 Page ID #:100


                           PROOF OF SERVICE OF STATEMENT OF AGREEMENT OR NONAGREEMENT

  1, At the time of service, I was over 18 years of age and not a party to this action.
  2. My residence or business address is:



  3. = The fax number or electronic service address from which I served the document is (complete if service was by fax or
           electronic service):

  4. 1 served the Statement of Agreement or Nonagreement (form ADR-100) on the person or persons below, as follows:

                                                   b. Manner of service       c. Physical or mailing address,
                                                                                                                     d. Date         e. Time
           a. Name of person served              (specify personal, mail,    fax number, or electronic service
                                                                                                                    of service      of service
                                                    fax, or electronic)     address where person was served




  5. The form ADR-100 was served by the following means (check and comp/ete all that apply):
                 Where personal service is indicated in item 4.b., I personally delivered the form ADR-100 to the persons for whom
                 personal seniice mdica€ed,—atthe-addresses-listed-in-item-4.c.-(1)-For_a-party represented by an attorney, delivery was
                                   is


                 made to the attorney or at the attorney's office by leaving the document in an envelope or package clearly latieted to--
                 identify the attorney being served with a receptionist or an individual in charge of the office, or in a visible location in the
                 office between the hours of 9 a.m. and 5 p.m. (2) For a party, delivery was made to the party or by teaving the document
                 at the party's residence with some person not younger than 18 years of age between the hours of 8 a.m. and 6 p.m.
      b.         Where service by mail Is indicated In item 4.b., I enclosed the form ADR-100 in a sealed envelope or package
                 addressed to the persons at the addresses in item 4.c. and (specify one):
                 (1)   [T]   deposited the sealed envelope with the United States Postal Service, with the postage fully prepaid.

                 (2) = placed the envelope for collection and mailing, following our ordinary business practices. I am readily familiar
                           with this business's practice for collecting and processing correspondence for mailing. On the same day that
                            correspondence is placed for collection and mailing, it is deposited in the ordinary course of business with the
                            United States Postal Service, in a sealed envelope with postage fully prepaid.
                 I am a resident of or employed in the county where the mailing occurred. The envelope or package was placed in the mail at
                 (city and state):

     c,    C] Where fax transmission is indicated in item 4.b., based on an ag.reement of the parties to accept service by fax
                 transmission, I faxed the form ADR-100 to the persons at the fax numbers listed in item 4.c. No error was reported by the
                 fax machine that I used. A copy of the record of the fax transmission, which I printed, is attached.
     d.          Where electronic service is indicated in item 4.b., I caused the form ADR-100 to be served on the persons at the
                 electronic service addresses listed in item 4,c., in accordance with a court order or an agreement of the parties allowing
                 electronic service.
    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

    Date:

                                                                                   /


                              (TYPE OR PRINT NAWiE)                                                     (SlGNATUP.E OF DECLhRANT)



ADR-100tRev.July 1,20121                  STATEMENT OF AGREEMENT OR NONAGREEMENT                                                          Page2of 2
  Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 88 of 89 Page ID #:101



                                                                                                                                                   ADR-109
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slare Baf number, and address):                                             FOR COURT USE ONLY




                  TELEPHONE NO.:                                        FAX N0. (Optional):

       E-MAIL ADDRESS (Opiionaq:

          ATTORNEY FOR (Name):

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                STREET ADDRESS:

               MAtLING ADDRESS:

              CITY AND ZIP CODE:

                    BRANCH NAME:


           PETITIONER/PLAINTIFF:

     RES PON DENT/DEFENDANT:
                                                                                                                  CASE NUMBER:
                                           0 STIPULATION = MOTtON
                                          FOR ORDER APPOlNT1NG REFEREE

   1. Applicant, The following parties apply for appointment of a referee (name each applicant):


   2. Statutory ground for appointment.
         a. = Section 638. Appointment of the referee is requested under Code of Civil Procedure section 638 because (check one):
                   (1) 0 all parties to the action have agreed to the appointment of a referee under section 638.
                   (2) 0 the parties entered into a written contract or lease that provides that any controversy arising from it shall be
                              heard by a referee, as follows (identify agreement and state provision for appointment of referee below or in
                              Attachment 2a):



         b. = Section 639. Appointment of the referee is requested under Code of Civil Procedure section 639 because (check and
--------complete-(-1)-or-(2)):—__
                        (1) ~ Discovery reference. It is necessary for the court to appoint a refe~ee to hear and-determine-any-and-all
                                       discovery motions and disputes relevant to discovery in the action and to report findings and make a
                                       recommendation thereon. (Code Civ. Proc., § 639(a)(5). State the exceptional circumstances specific to the
                                       particutar case that require the discovery reference, below or in Attachment 2b(1).)



                        (2) [] Other reference. (Check one or more of the following statutory grounds and state the reason the appointment
                                  is requested, below or in Attachment 2b(2).)
                                  (a) 0 The trial of an issue of fact requires the examination of a long account. (Code Civ. Proc.,
                                                   § 639(a)(1).)
                                       (b) C] The taking of an account is necessary for the information of the court before judgment, or for
                                                   carrying a judgment or order into effect. (Code Civ. Proc., § 639(a)(2).)
                                       (c) [] A question of fact, other than upon the pleadings, has arisen by motion or otherwise. (Code Civ.
                                                   Proc., § 639(a)(3).)
                                       (d) 0 It is necessary for the information of the court in a special proceeding, (Code Civ. Proc.,
                                                   § 639(a)(4).)



   3. Referee. Applicant requests appointment of the following person as referee;
        a. Name;
        b. Business address:
        c. Telephone number.
        d. = The proposed referee is an active or inactive member of the State Bar. (A proposed referee who is a former
                        Califomia judicial offrcer must also be an active or inactive member of the State Bar,) The proposed
                       referee's State Bar number is:
                                                                                                                                                     Pa etof2
   FormApprovedlwOptionalUse                                                                                               CodeOiCivilProcedure,§638etseq.;
     Jutliclaf Councif of Calilornla
                                             STIPULATION OR MOTION FOR ORDER APPOiNTING                                   Cal. Rules of Court, rules 3.900-3.910.
   A.DR-109 tRev. January 1.20071                                     REFEREE                                                                        3.920-3.927
                                                                                                                                           WNNI cOurliri/o.Ca.gov
                                                          (Alternative Dispute Resolution)
Case 2:20-cv-04424-MWF-MAA Document 1-1 Filed 05/15/20 Page 89 of 89 Page ID #:102
                                                  ~ft                     ~



                                                                                                                                     ADR-109
 PETITIONERIPLAINTIFF:                                                                            CASE NUMBER:

 RESPONDENT/DEFENDANT:

4. Subject matter of reference.
    a. 0 Section 638. Applicant requests that the reference inciude (check and complete one):
                 (1) 0 ail issues in dispute.
                 (2) = the following issues (describe issues to be covered by reference be/ow or in Attachment 4a):




     b. = Section 639. Applicant requests that the reference inciude the following issues (descrfbe issues below or in
                 Attachment 4b):




5. Referee's compensation. (Check and complete one.)
     a.          The referee will not be privately compensated by the parties.
     b.          The referee will be privately compensated by the parties as follows:
                 (1) = The parties have agreed that the referee's fees shall be paid as follows (state agreement befow or in
                            Attachment 5b):



                 (2) = The parties have not agreed on payment of the referee's fees and request the matter to be resofved by the
                           court under Code of Civil Procedure section 645.1.
6. Use of court facilities and personnel. (Check and complete one.)
   a•       Applicant does not request the use of court facilities or court personnel,
   b•       Applicant requests the use of court facilities or court personnel. (Describe the requested use below or in attachment
            6b. If the reference is to be conducted by a prfvately compensated referee appointed under Code Civ. Proc„ § 638,
                 also state why the use of court facilities or court personnel will further the interest of justice. Court facilities and
                 personnel-may-be-used-in-proceedings_before a pnvafeJy compensated section 638 referee on(y upon a frnding of the
                 presiding judge that the use would furtherthe fnterest ofJustice.)



7. Nearing focation information. The following person may be contacted to arrange attendance at any proceeding that is open to
    the public and that is conducted in a private facility (complete all of the following):
    a• Name:
    b. Address:
    c. Telephone;
Date;

                                                                              /
                        (TYPE OR PRINT NAME)                                                  (SIGNATURE OF APPLICANT OR ATTORNEY)




                        (TYPE OR PRINT NAME)                                                  (StGNATURE OF APPUCANT OR ATTORNEY)




                        (TYPE OR PRINT NAME)                                                  (SlGNATURE OF APPLICANT OR ATTORNEY)

                                                                              19
                                                                              I/
                        (TYPE OR PRINT NAME)                                                  (SIGNATURE OF APPLICANT OR ATTORNEY)



                                                                              ,
                        (TYPE OR PR(NT NAME)                                                  (S[GNATURE OF APPLICANT OR ATTORNEY)



ADR-1130(Rev.Januery1
                    ,20071 STIPULATION OR MOT10N FOR ORDER APPOINTING REFEREE                                                         PagQ2of2
                                                (AlternatPve Dispute Resolution)
